                                                                              Primary Account: [RedactedJ7155                                      24-Hour Assistance: (800) MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                                October 01, 2019 - October 31, 2019


      ASSET ALLOCATION*                                                                              CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 D    Equities
                                                                    Current Value
                                                                    1,205,950.70
                                                                                     Allocation
                                                                                          69.68%
                                                                                                         $2,683
                                                                                                            3
                                                                                                         $l, ;~
                                                                                                                  ~
                                                                                                                  ~   "l"' Ill '   •   "!" '
                                                                                                                                               I ,     •         '     ,   ,
                                                                                                                      Jan Feb Mar Apr May Jun Ju! Aug Sep Oct Nov Dec
                                 D    Cash/Money                      283,722.42          16.39%
                                      Accounts
                                                                                                                                               This Report                 Year To Date
                                 ~    Fixed Income                    151,526.70           8.75%            Tax-Exempt Interest
                                                                                                            Taxable Interest                                 387.93                2,478.56
                                 1111 Alternative                      89,670.01           5.18%            Tax-Exempt Dividends
                                      Investments
                                                                                                            Taxable Dividends                               2,156.37             14,260.30
                                      TOTAL                       $1,730,869.83             100%
                                                                                                            Total                                          $2,544.30            $16,738.86

                                                                                                            Your Estimated Annual Income                                        $25,036.32


      TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on EsUmated Market Value

                                                                                             %of                                                                                          Previous
                                                            Current Value                Portfolio                                       This Report             Last Report              Year End
      +PREFERRED DEPOSIT                                     256,762.00                   14.83%     S&P 500                               3037.56                   2976.74              2506.85
         +FDIC INSURED NOT SIPC COVERED                                                              Three-Month Treasury Bills              1.53%                     1.81%                2.35%
      VANGUARD 500 INDEX FUND                                173,413.84                   10.01%     Long-Term Treasury Bonds                2.17%                     2.11%                3.01%
      INVESCO QQQ TR SER 1                                   121,675.87                    7.02%     One-Month LIBOR                         1.79%                     2.05%                2.51%
      !SHARES S&P 500                                        107,077.74                    6.18%     NASDAQ                                8292.36                   7999.34              6635.28
      PERSHING SQUARE HOLDINGS                               102,434.20                    5.91%




+
005                                                                                                  4709                                                                                      4of21
                                                                                                                                                MERRI LL~-
                                                                                                                                               A BANK Of AMERICA COMPANY

                                                                       Primary Account:   [RedactedJ77   55



•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                               October 01, 2019 - October 31, 2019



      INCOME SUMMARY
                                            This Report                                                                                   Year to Date
                            Tax•                               Tax-                        Total                 Tax-                              Tax-                            Total
                         Exempt          Taxable            Exempt      Taxable      This Report              Exempt           Taxable          Exempt           Taxable            YTD
    Account No.          Interest        Interest         Dividends   rnvidends         Income                Interest         Interest      Dividends         Dividends         Income
      Non-Retirement
      !Redacted)7155                        388                          2,156            2,544                                 2,479                            14,260          16,739
         TOTAL                             $388                        $2,156           $2,544                                 $2,479                           $14,260         $16,739




      GAIN/(LOSS) SUMMARY
                                                                                                                   Long Term Capital
                                           Realized Gains/(Losses)                                                 Gain Distributions               Unrealized Gains/(Losses)
                           This Report                     YTD         This Report                   YTD
      Account No.          Short Term               Short Term          Long Term              Long Term                  Year To Date                Short Term           Long Term
      Non-Retirement
      [Redaclecl]715 5          849.29               11,857.40                                  (3,03_0.66)                                               24,126.05         95,273.69
          TOTAL                $849.29              $11,857.40                               ($3,030.66)                                              $24,126.05           $95,273.69




+
005                                                                                                4709                                                                            5of21
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                 Account Number:     [RedactedJ7155                       24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                  Net Portfolio Value:                                        $1,702,492.61
      WOODMERE NY 11598-2917                                                                          Your Financial Advisor:
                                                                                                      ALEXANDER Y FISCHMAN
                                                                                                      1010 NORTHERN BLVD SUITE 490
                                                                                                      GREAT NECK NY 11021-5306
                                                                                                      alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                      1-800-876-8770


                                                                                                                                                 August 31, 2019 - September 30, 2019

                                                        This Statement                 Yearta Date      ASSETS                                   September 30                   August 30
                                                                                                        Cash/Money Accounts                        295,912.37                 353,766.06
                                                                                                        Fixed Income
                                                                                      811,250.20        Equities                                   610,987.79                 562,639.64
      Total Debits                                                                   (165,395.80)       Mutual Funds                               795,592.45                 791,450.63
      Securities You Transferred In/Out                                               459,294.56        Options
      Market Gains/(Losses)                                 (6,775.14)                108,135.26        Other
                                                                                                            Subtotal (Long Portfolio)            1,702,492.61               1,707,856.33
                                                                                                        TOTAL ASSETS                            $1,702,492.61              $1,707,856.33


                                                                                                        LIABILITIES
                                                                                                        Debit Balance
                                                                                                        Short Market Value
                                                                                                        TOTAL LIABILITIES
                                                                                                        NET PORTFOLIO VALUE                     $1,702,492.61              $1,707,856.33




             I!]
                   This statement is eligible for online delivery. Go to ml.com/gopaperless or scan
                   this code with your phone's camera to get started.



      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
+     Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed          Ma Lose Value

006                                                                                                                 4709                                                              6of23
NINA FISCHMAN                                           Account Number: [R~acted]7155                                        24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                               August 31, 2019 - September 30, 2019


CASH FLOW                             This Statement    Yearta Date            ASSET ALLOCATION*
Opening Cash/Money Accounts            $353, 766_06                           * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREOITS                                                                         include asset categories less than 1 %; includes the categorical values for the
Funds Received                                          694,490.59              underlying portfolio of individual mutual funds, closed end funds, and UITs.
Electronic Transfers                                     74,950.00                                                                         Allocation
Other Credits                                            27,615.05                                       D     Equities                       68.60%
      Subtotal                                          797,055.64
                                                                                                         D


                                                                                                     )
                                                                                                               Cash/Money                     17.38%
DEBITS                                                                                                         Accounts
Electronic Transfers                                   (150,000.00)                                      &     Fixed Income                     8.88%
Margin Interest Charged
Other Debits                                             (7,000.00)                                      I l l Alternative                      5.14%
Visa Purchases                                                                                                 Investments
                                                                                 ''
ATM/Cash Advances
Checks Written/Bill Payment
                                                                                      " ------~--/             TOTAL                            100%

Advisory and other fees                  (1,423.21)      (8,395.80)
      Subtotal                           (1,423.21)    (165,395.80)
Net Cash Flow                           ($1,423.21)    $631,659.84

OTHER TRANSACTIONS
Dividends/Interest Income                 2,834.63       14,194.56
Dividend Reinvestments                   (1,814.09)     (11,274.30)
Security Purchases/Debits               (80,621.35)    (959,332.75)
Securi.!Y_ Sales/Credits                 23,170.33      464,465.57
Closing Cash/Money Accounts            $295,912.37                             DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                          Mail                   OnUne Delive!X_
Fees Included in Transactions Above
                                                                              Statements                                   X
                                                                              Performance Reports                          X
Commissions/Tradin_g_ Fees                    (0.47)         (8.80)
                                                                              Trade Confirms                               X
                                                                              Shareholders Communication                   X
                                                                              Prospectus                                   X
                                                                              Service Notices                              X
                                                                              Tax Statements                               X




+

006                                                                                           4709                                                                 7of23
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number: [RedactedJ71 55



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                        August 31, 2019 - September 30, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number{s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd FL, Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average         Current                  Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance          Yield%                    Deposits                       Balance
    Bank of America, N.A.                                                        5,836                        11,439             .50                        4.67                         9,522
    TOTAL ML Bank Deposit Program                                                5,836                                                                      4.67                         9,522


                                                                                                             Average         Current                  Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance          Yield%                    Deposits                       Balance
    Bank of America, N.A.                                                     347,928                        314,992            1.74                     460.37                       286,388
    TOTAL Preferred Deposit                                                   347,928                                                                    460.37                       286,388




+

006                                                                                                                   4709                                                                 Bot 23
NINA FISCHMAN                                                     Account Number:       [RedactedJ77   55                                         24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                   August 31, 2019 - September 30, 2019

CASH/MONEY ACCOUNTS                                                       Total                 Estimated                        Estimated                    Estimated       Est. Annual
Description                                         Quantity         Cost Basis               Market Price                     Market Value               Annual Income           Yield%
CASH                                                   2.37               2.37                                                            2.37
+ML BANK DEPOSIT PROGRAM                           9,522.00           9,522.00                         1.0000                         9,522.00                      48               .so
    +FDIC INSURED NOT SIPC COVERED
+PREFERRED DEPOSIT                               286,388.00        286,388.00                          1.0000                   286,388.00                       4,983              1.74
    +FDIC INSURED NOT SIPC COVERED

              TOTAL                                                295,912.37                                                   295,912.37                       5,031              1.70

EQUITIES                                                                         Unit                        Total       Estimated            Estimated          Unrealized     Estimated
Description                          Symbol   Acquired          Quantity   Cost Basis                   Cost Basis     Market Price         Market Value        Gainl(Loss) Annual Income
AMAZON COM INC COM                    AMZN 11/27/17            35.0000 1,207.9362                      42,277.77       1,735.9100                60,756.85      18,479.08
                                           01/16/19            11.0000 1,702.0445                      18,722.49       1,735.9100                19,095.01         372.52
                                           05/09/19             7.0000 1,887.8000                      13,214.60       1,735.9100                12,151.37      (1,063.23)
            Subtotal                                            53.0000                                 74,214.86                                92,003.23       17,788.37
         -·
APPLE INC                             AAPL 11/27/17            213.0000    175.8575                    37,457.66         223.9700                47,705.61      10,247.95            657
CURRENT YIELD 1.37%                        02/16/7 8             1.0000    175.9100                       175.91         223.9700                   223.97          48.06              4
                                           05/18/18              1.0000    180.7100                       780.71         223.9700                   223.97          43.26              4
                                           05/18/18              1.0000    191.0200                       191 .02        223.9700                   223.97          32.95              4
                                           08/17 /18             1.0000    203.1200                       203.12         223.9700                   223.97          20.85              4
                                           08/17/18              1.0000    214.5500                       214.55         223.9700                   223.97           9.42              4
                                           11/16/7 8             1.0000    190.5300                       190.53         223.9700                   223.97          33.44              4
                                           02/15/19              1.0000    190.0400                       190.04         223.9700                   223.97          33.93              4
                                           02/15/19              1.0000    171.4700                       171.47         223.9700                   223.97          52.50              4
                                           05/09/19             50.0000    198.3414                     9,917.07         223.9700                11,198.50       1,281.43            154
                                           05/17 /19             0.9165    173.2896                       158.82         223.9700                   205.27          46.45              3
                                           05/17 /19             2.0000    187.0500                       374.10         223.9700                   447.94          73.84              7
                                           08/14/19              1.0357    203.6497                       210.92         223.9700                   231 .97         21.05              4
              Subtotal                                         274.9522                                 49,635.92                                61,581.05       11,945.13           857
CATERPILLAR INC DEL                    CAT 09/09/19            158.0000    125.6800                     19,857.44        126.3100                19,956.98           99.54           651
CURRENT YIELD 3.26%




+
006                                                                                                             4709                                                                 9of23
                                                                                                               MERRI LL~.
                                                                                                               A BANK OF AMERICA COMPANY

NINA FISCHMAN                                    Account Number: [Rodacteol77 55



YOUR CMA ASSETS                                                                                              August 31, 2019 - September 30, 2019

EQUITIES (continued)                                           Unit                Total     Estimated       Estimated     Unrealized     Estimated
Description                Symbol Acquired    Quantity   Cost Basis           Cost Basis   Market Price   Market Value    Gainl/Loss) Annual Income
CITIGROUP INC COM NEW          C 08/14/19    160.0000     61.6500              9,864.00       69.0800       11,052.80       1,188.80           327
CURRENT YIELD 2.95%
COSTCO WHOLESALE CRP DEL    COST 09/26/19     70.0000    288.0940             20,166.58      288.1100       20,167.70            1.12          182
CURRENT YIELD 0.90%
DISNEY (WALT) CO COM STK      DIS 05/08/19   124.0000    134.8500             16,721.40      130.3200       16,159.68        (561 .72)         219
CURRENT YIELD 1.35%               07/25/19     0.4971    143.4319                 71.30      130.3200           64.78            (6.52)          1
                                  07/25/19     1.0000    143.4200                143.42      130.3200          130.32          (13.10)           2
         Subtotal                            125.4971                         16,936.12                     16,354.78        /581.34)          222
DUNKIN BRANDS GROUP INC     DNKN 08/28/19    250.0000      83.1522            20,788.05       79.3600       19,840.00        (948.05)          375
CURRENT YIELD 1.89%              09/11/19      1.1668      80.3479                93.75       79.3600           92.60           (1.15)           2
         Subtotal                            251.1668                         20,881.80                     19,932.60        /949.20)          377
GOLDMAN SACHS GROUP INC       GS 01/16/19    103.0000    189.2339             19,491.10      207.2300       21,344.69       1,853.59           515
CURRENT YIELD 2.41 %             05/10/19     40.0000    200.0445              8,001.78      207.2300        8,289.20         287.42           200
                                 06/28/19      1.0000    798.8800                198.88      207.2300          207.23           8.35             5
                                 06/28/19      0.026B    203.3582                  5.45      207.2300            5.55             .10
                                 09/26/19      0.8579    209.8496                180.03      207.2300          177.78          (2.25)            5
         Subtotal                            144.8847                         27,877.24                     30,024.45       2,147.21           726
iHCA HEALTHCARE INC          HCA 08/27 /19   200.0000    123.5213             24,704.26      120.4200       24,084.00        (620.26)          320
CURRENT YIELD 1.32%              09/27/19      0.6728    118.9060                 80.00      120.4200           81.02            1.02            2
        Subtotal                             200.6728                         24,784.26                     24,165,02        /619.24)          322
HOME DEPOT INC                HD 02/27/19     55.0000    184.4503             10,144.77      232.0200       12,761.10       2,616.33           300
CURRENT YIELD 2.34%              05/10/19     40.0000    191.9652              7,678.61      232.0200        9,280.80       1,602.19           218
                                 06/21/19      0.6109    211.4748                129.19      232.0200          141.74          12.55             4
                                 09/18/19      0.5627    231 .0822               730.03      232.0200          130.56            .53             4
          Subtotal                            96. 1736                        18,082.60                     22,314.20       4,231.60           526




+

006                                                                                 4709                                                      10 of 23
NINA FISCHMAN                                       Account Number: [RedactedJ7155                              24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                August 31, 2019 · September 30, 2019

EQUITIES (continued)                                              Unit               Total     Estimated      Estimated      Unrealized     Estimated
Description                  Symbol Acquired     Quantity   Cost Basis          Cost Basis   Market Price   Market Value    Gainl(Loss) Annual Income
JPMORGAN CHASE & CO            JPM 06/15/18     111.0000    107.2699            11,906.96      117.6900       13,063.59       1,156.63                        400
CURRENT YIELD 3.05%                11/02/18       1.0000    112.7700               112.77      117.6900          117.69           4.92                          4
                                   02/01 /19      1.0000    105.1800               105.18      117.6900          117.69          12.51                          4
                                   05/01 /19      1.0000    112.9800               112.98      117.6900          117.69           4.71                          4
                                   05/01 /19      0.0078    115.3846                 0.90      117.6900             .92            .02                          1
                                   05/10/19     100.0000    111.6455            11,164.55      117.6900       11,769.00         604.45                        360
                                   07/30/19       1.4858    115.2308               171.21      117.6900          174.86           3.65                          6
           Subtotal                             215.4936                        23,574.55                     25,361.44       1,786.89                         779
                                                                                                                                    ---- ------------------

MCDONALDS CORP         COM     MCD 04/30/19     152.0000    197.3300            29,994.16      214.7100       32,635.92       2,641.76                         760
CURRENT YIELD 2.32%                05/10/19      40.0000    197.9352             7,917.41      214.7100        8,588.40         670.99                         200
                                   06/18/19       0.0861    205.1103                17.66      214.7100           18.49            .83                           1
                                   06/18/19       1.0000    205.0700               205.07      214.7100          214.71           9.64                           5
                                   09/16/19       1.0770    207.9665               223.98      214.7100          231.24           7.26                           6
           Subtotal                             194.1631                        38,358.28                     41,688.76       3,330.48                         972
MICROSOFT CORP                MSFT 07 /22/19    200.0000    138.8262            27,765.24      139.0300       27,806.00          40.76                         408
CURRENT YIELD 1.46%                09/11 /19      0.6684    137.6421                92.00      139.0300           92.93            .93                           2
        Subtotal                                200.6684                        27,857.24                     27,898.93          41.69                         410
MSCI INC                      MSCI 07 /02/19     75.0000    243.6668            18,275.01      217.7500       16,331.25      (1,943.76)                        204
CLASS A                            08/29/19       0.2149    237.3196                51.00      217.7500           46.79           (4.21)                         1
CURRENT YIELD 1.24%
        Subtotal                                 75.2149                        18,326.01                     16,378.04      {1,947.97}                        205
NIKE INCCL B                   NKE 03/19/19     285.0000     87.5825            24,961.04       93.9200       26,767.20       1,806.16                         251
CURRENT YIELD 0.93%                05/10/19     100.0000     82.8946             8,289.46       93.9200        9,392.00       1,102.54                          88
                                   07/02/19       0.9911     85.4605                84.70       93.9200           93.08           8.38
                                   09/27 /19      0.9178     92.5256                84.92       93.9200           86.20           1.28                           1
           Subtotal                             386.9089                        33,420.12                     36,338.48       2,918.36                         341
PEPSICO INC                     PEP 09/1 2/19   150.0000    137.6151            20,642.27      137.1000       20,565.00         (77.27)                        573
CURRENT YIELD 2. 78%




+
006                                                                                   4709                                                                    11 of23
                                                                                                                                                     MERRI LL~-
                                                                                                                                                     A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                                    August 31, 2019 - September 30, 2019

EQUITIES (continued)                                                                        Unit                   Total       Estimated          Estimated        Unrealized     Estimated
Description                                  Symbol Acquired               Quantity   Cost Basis              Cost Basis     Market Price       Market Value      Gainl(Loss) Annual Income
PLANET FITNESS INC CL A                       PLNT 07 /02/19              333.0000     75.5282            -
                                                                                                              25,150.92
                                                                                                               ----- ---
                                                                                                                                57.8700           19,27_0.71      (5,880.21)
ROKU INC                     CLA              ROKU 05/08/19               158.0000     64.8341                10,243.80        101.7600           16,078.08        5,834.28
                                                   09/09/19                33.0000    186.7000                 6,161.1 o+      101.7600            3,358.08       (2,803.02)
                                                   09/18/19                 4.0000    132.4725                   529.89        101.7600              407.04         (122.85)
                 Subtotal                                                 195.0000                            16,934.79                           19,843.20        2,908.41
SNAP INC CLA                                  SNAP 09/20/19               575.0000     16.9668
                                                                                            ----
                                                                                                               9,755.91         15.8000            9,085.00         (670.91)_
TARGET CORP     COM                            TGT 07 /23/19              285.0000     87.9418                25,063.44        106.9100           30,469.35         5,405.91           753
CURRENT YIELD 2.46%                                09/09/19                 1.7527    107.3201                   188. 10       106.9100              187.38            (0.72)            5
         Subtotal                                                         286.7527                            25,251.54                           30,656.73         5,405.19           758
TJX COS INC NEW                                 TJX 08/20/19              300.0000     50.8170                15,245.10         55.7400           16,722.00         1,476.90           276
CURRENT YIELD 1.65%
------   -----------------
VISA INC CL A SHRS                               V 07/02/19               172.0000    174.2337                29,968.20        172.0100           29,585.72         (382.48)           173
CURRENT YIELD 0.58%                                08/30/19                 0.2382    180.5205                    43.00        172.0100               40.97            (2.03)            1
          Subtotal                                                        172.2382                            30,011.20                           29,626.69         /384.51)           174
                 TOTAL         YIELD 1.42%                                                                566,828.75                             610,987.79       44,159.04          8,678

                                                                                                                                                                  Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                            Total     Estimated           Estimated         Unrealized      Total Client   Investment        Annual
Description                                                    Quantity       Cost Basis   Market Price       Market Value        Gainl(Loss)      Investment      Return($)       Income
GRANITESHARES GOLD                                  1,160.0000                14,027.48       14.7100           17,063.60           3,036.12          14,027           3,036
     SHARES
      SYMBOL: BAR         Initial Purchase: 08/09/18
      Alternative Investments 100%
INVESCO 000 TR SER 1                               616.1949                  109,185.42      188.8100          116,343.76           7,158.34         108,099           8,244          952
        CURRENT YIELD 0.81%
        SYMBOL: QQQ     Initial Purchase: 03/13/18
    ___ Equity 1Q09G
ISHARES 1-3 YEAR                                 593.3332                     49,443.44       84.8200           50,326.52             883.08          48,575           1,751        1,063
      TREASURY BOND ETF CURRENT YIELD 2. 11 %
      SYMBOL: SHY     Initial Purchase: 08/09/18

+
006                                                                                                                  4709                                                             12 of 23
NINA FISCHMAN                                                      Account Number:    lR"'""17155                              24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                August 31, 2019 - September 30, 2019

                                                                                                                                             Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                      Total     Estimated      Estimated      Unrealized   Total Client   Investment      Annual
Description                                             Quantity    Cost Basis   Market Price   Market Value    Gainl/Loss)   Investment      Return($)     Income
       Fixed Income 100%
!SHARES 0-5 YEAR HIGH                                  725.5795    33,878.85        46.4900         33,732.19     (146.66)       32,517          1,215       1,865
       CORPORATE BOND ETF CURRENT YIELD 5.52%
       SYMBOL: SHYG    Initial Purchase: 08/09/18
       Fixed Income 100%
!SHARES INTEREST RATE                                  183.4143    16,805.08        88.1954         16,176.30     (628.78)       16,325           (149)        972
       HEDGED HIGH YIELD
       BONDETF
       CURRENT YIELD 6.00%
       SYMBOL: HYGH     Initial Purchase: 08/09/18
       Fixed Income 100%
!SHARES S&P 500                                        295.3190    87,610.57       353.3200     104,342.11      16,731.54         84,567        19,774       1,878
       INDEX FUND CLINSTL CURRENT YIELD 1.79%
       SYMBOL: BSPIX    Initial Purchase: 08/31117


LORD ABBETT SHORT                                 12,109.1020       50,620.48         4.2100        50,979.32       358.84        49,996           982       1,962
       DURATION INCOME FD CL F CURRENT YIELD 3.84%
       SYMBOL: LDLFX   Initial Purchase: 05/02/19
       Fixed Income 100%
PERSHING SQUARE HOLDINGS                             5,555.0000    100,140.54       19.2200      106,767.10       6,626.56      100,140          6,626
       USO PAR ORDINARY
       SYMBOL: PSHZF   Initial Purchase: 07103/19
      __Equity 100%
SECTOR SPDR INDUSTRIAL                                 337.9455     25,634.95       77.6300         26,234.71       599.76        24,923         1,311         532
       CURRENT YIELD 2.02%
       SYMBOL: XL/     Initial Purchase: 08/09/18
       Equity100%
SPDR GOLD TRUST                                        507.0000     70,890.65      138.8700         70,407.09      (483.56)       70,890          (483)
       SYMBOL:GLD          Initial Purchase:06/24/19
       Alternative Investments 100%
SPDR S P BIOTECH                                       450.0180     38,156.38       76.2500         34,313.87    (3,842.51)       38,154        (3,841)           7

+

006                                                                                                     4709                                                   13 of 23
                                                                                                                                                       MERRI LL~,
                                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [RedaOeoJ7155


YOUR CMA ASSETS                                                                                                                                      August 31, 2019 - September 30, 2019

                                                                                                                                                                      Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                 Total     Estimated          Estimated         Unrealized       Total Client      Investment       Annual
Description                                                Quantity            Cost Basis   Market Price       Market Value       Gainl(Loss)       Investment         Return($)       Income
      CURRENT YIELD 0.01%
      SYMBOL: XBI     Initial Purchase: 11108/18
      Equity JOO%
VANGUARD 500 INDEX FUND                          679.6707                    150,554.22         272.6000        168,905.88         18,351.66          145,592            23,312          3,366
     SHS ETF CURRENT YIELD 1.99%
     SYMBOL: VDD      Initial Purchase: 10/25/17
       Equity 100%
           Subtotal (Fixed Income)                                                                              151,214.33
           Subtotal {Equities)                                                                                  556,907.43
           Subtotal {Alternative Investments)                                                                    87,470.69
              TOTAL   YIELD 1 .58%                                           746,948.06                         795,592.45         48,644.39                             61,778         12,597

LONG PORTFOLIO                                                                    Adjusted/Total                Estimated          Unrealized        Estimated           Estimated
                                                                                       Cost Basis            Market Value         Gainl(Loss)   Accrued Interest    Annual Income

              TOTAL   YIELD 1 .55%                                                 1,609,689.18             1,702,492-61          92,803.43                                 26,305

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility.- Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
006                                                                                                                   4709                                                                 14 of 23
NINA FISCHMAN                                                                 Account Number: [RedactooJ7155                                         24-Hour Assistance: (800) MERRILL



YOUR CMA ASSETS                                                                                                                                      August 31, 2019 - September 30, 2019

Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodolo"gies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otheiwise use the Research Ratings on ETPs as an input or factor; and the C/0 review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
+Cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and the acquisition date has been adjusted to
include the holding period of the lot closed by that previous "Wash Sale".


YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                 Income
Date   Description                     Transaction Type                                              Quanti\X_    Reinvestment                                     Income         Year To Date
Taxable Interest
09/30    BANK DEPOSIT INTEREST                  J:I Bank Interest                                                                                                    1.67
------- -

09/30 BANK DEPOSIT INTEREST                     J:I Bank Interest                                                                                                      .37
        ML BANK DEPOSIT PROGRAM                   Income Total                                                                                                       3.00
        PREFERRED DEPOSIT                         Income Total                                                                                                     460.00
        Subtotal (Taxable Interest)                                                                                                                                465.04             2,090.63
Taxable Dividends
09/03 VISA INC CL A SHRS                         * Dividend                                                                                                         43.00
      HOLDING 172.0000----
                         PAY     DATE      09/03/2019
                           ------ -------------
                                   .


09/03 VISA INC CL A SHRS                          Reinvestment Program                                                   (43.00)
09/03 VISA INC CL A SHRS                         Reinvestment Share(s)                                 .2382
      PRINCIPAL REINV AMOUNT           $43.00 REINV PRICE $180.52000 QUANTITY BOT            .2382
09/03 LORD ABBETT SHORT                     ' Dividend                                                                                                             153.80
      DURATION INCOME FD CL F PAY DATE 08/30/2019
09/03 LORD ABBETT SHORT                       Reinvestment Program                                                      (153.80)
      DURATION              INCOME
      ----------- --- ---- - - ----
                                    FD CL F
09/03 LORD ABBETT SHORT                       Reinvestment Share(s)                              36.4450
      DURATION INCOME FD CL F AGENT REINV AMOUNT $153.80 REINV PRICE                   $4.22000 QUANTITY BOT        36.4450 AS OF 08/30

+
006                                                                                                                  4709                                                                  15 of 23
                                                                                                                             MERRI LL~.
                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                         Account Number: {RedactedJ77 55


YOUR CMA TRANSACTIONS                                                                                                      August 31, 2019 - September 30, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                       Income
Date    Description                           Transaction   Type                           Quantity     Reinvestment                   Income       Year To Date
Taxable Dividends
09/06 BOEING COMPANY                  * Dividend                                                                                      105.26
      HOLDING 51.2191 PAY DATE 09/06/2019
09/06 BOEING COMPANY                          Reinvestment Program                                          (105.26)
09/09 BOEING COMPANY                   Reinvestment Share(s)                                 .2900
      AGENT REINV AMOUNT $105.26 REINV PRICE $362.99399 QUANTITY BOT             .2900
09/09 !SHARES 1-3 YEAR                * Dividend                                                                                        86.61
      TREASURY BOND ETF HOLDING 592.37 22 PAY DATE 09/09/2019
       ----- -- - - -   ---- - -- ---

09/09 !SHARES 1-3 YEAR                        Reinvestment Program                                           (86.61)
      TREASURY BOND ETF
09/09 !SHARES 1-3 YEAR                   ReinvestmentShare(s)                   7.0210
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $86.61 REINV PRICE $84.83000 QUANTITY BOT                1.0210
09/09 !SHARES 0-5 YEAR HIGH          * Dividend                                                                                        148.40
      CORPORATE BOND ETF HOLDING 722.3798 PAY DATE 09/09/2019
09/09 !SHARES 0-5 YEAR HIGH                   Reinvestment Program                                          (148.40)
      CORPORATE BOND ETF
09/09 !SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   3.1997
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $148.40 REINV PRICE $46.38000 QUANTITY BOT                3.1997
09/10 !SHARES INTEREST RATE           * Dividend                                                                                        63.43
      HEDGED HIGH YIELD BOND ETF HOLDING 182.6946 PAY DATE 09/10/2019
09/10 !SHARES INTEREST RATE                   Reinvestment Program                                           (63.43)
      HEDGED HIGH YIELD BOND ETF
09/10 !SHARES INTEREST RATE             Reinvestment Share(s)                     .7197
      HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $63.43 REINV PRICE $88.14000 QUANTITY BOT                  .7197
09/10 TARGET CORP    COM              * Dividend                                                                                       188.10
      HOLDING 285.0000 PAY DATE 09/10/2019
09/10 TARGET CORP                       COM   Reinvestment Program                                          (188.10)
09/10 TARGET CORP                       COM   Reinvestment Share(s)                          1.7527
        PRINCIPAL REINV AMOUNT $188.10 REINV PRICE $107.32000 QUANTITY BOT          1.7527

+
006                                                                                                       4709                                              16 of 23
NINA FISCHMAN                                                                    Account Number: l""'""'l7155                                     24-Hour Assistance: (800) MERRILL



YOUR CMA TRANSACTIONS                                                                                                                             August 31, 2019 - September 30, 2019


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                             Income
Date   Description                    Transaction Type                                                     Quantity             Reinvestment                 Income       Year To Date
Taxable Dividends
09/12 DUNKIN BRANDS GROUP INC                   • Dividend                                                                                                    93_75
           HOLDING 250-0000 PAY DATE 09/12/2019
09/12 DUNKIN BRANDS GROUP INC                       Reinvestment Program                                                             (93.75)
    ----

09/12 DUNKIN BRANDS GROUP INC            Reinvestment Share(s)                                                 1.1668
      PRINCIPAL REINV AMOUNT $93. 7 5 REINV PRICE $80.35000 QUANTITY BOT                    1.1668
09/12 MICROSOFT CORP                  * Dividend                                                                                                              92.00
      HOLDING 200.0000 PAY DATE 09/12/2019
09/12 MICROSOFT CORP                                Reinvestment Program                                                         _ _(92.00)
09/12 MICROSOFT CORP                                Reinvestment Share(s)                                       .6684
      PRINCIPAL REINV AMOUNT        $92.00 REINV PRICE $137.63900 QUANTITY BOT                .6684        - - - ------------

09/17 MCDONALDS CORP     COM          * Dividend                                                                                                             223.98
      HOLDING 193.0861 PAY DATE 09/17/2019
                                                                                                                                    ---
09/17 MCDONALDS CORP          COM                   Reinvestment Program                                                            (223.98)
                                     --- - --   - - ---

09/17 MCDONALDS CORP      COM          Reinvestment Share(s)                                                   1.0770
      PRINCIPAL REINV AMOUNT $223.98 REINV PRICE $207.96500 QUANTITY BOT                       1.0770
09/19 HOME DEPOT INC                             * Dividend                                                                                                  130.03
           HOLDING 95.6109 PAY DATE 09/19/2019
09/19 HOME DEPOT INC                                 Reinvestment Program                                                           (130.03)
09/19 HOME DEPOT INC                                 Reinvestment Share(s)                                      .5627
      PRINCIPAL REINV AMOUNT $130.03 REINV PRICE $231.07200 QUANTITY BOT                        .5627
09/20 PERSHING SQUARE HOLDINGS       * Foreign Dividend                                                                                                      555.50
      USD PAR ORDINARY HOLDING 5555.0000 PAY DATE 09/20/2019
09/25 SPDR S P BIOTECH                * Dividend                                                                                                                1.43
      HOLDING 450.0000 PAY DATE 09/25/2019                                                  - - ---------- -
                                                - ----- ---------- --·---

09/25 SPDR S P BIOTECH                               Reinvestment Program                                                                (1.43)
09/25 SPDR S P BIOTECH                               Reinvestment Share(s)                                      .0180
      PRINCIPAL REINV AMOUNT        $1.43 REINV PRICE $79.65000 QUANTITY BOT                .0180
                                                                             -          -




+
006                                                                                                                               4709                                            17 of 23
                                                                                                                                                 MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                      Account Number:   [Redacted]7155




YOUR CMA TRANSACTIONS                                                                                                                          August 31, 2019 . September 30, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                             Income
Date            Description                               Transaction       Type                       '"'~~, .....,
                                                                                                       n,,::intitv     ..RPin11pc;fmPnt
                                                                                                                          ~ .. ·-~~~···~··~                   Income      Year To Date
Taxable Dividends
09/25 SECTOR SPDR INDUSTRIAL          * Dividend                                                                                                          139.35
      HOLDING 336.1437 PAY DATE 09/25/2019
09/25 SECTOR SPDR INDUSTRIAL                              Reinvestment Program                                                (139.35)
                                                                                                                              - ---     ----

09/25 SECTOR SPDR INDUSTRIAL           Reinvestment Share(s)                                            1.8018
      PRINCIPAL REINV AMOUNT $139.35 REINV PRICE $77.34000 QUANTITY BOT                       1.8018
09/27 GOLDMAN SACHS GROUP INC           ' Dividend                                                                                                            180.03
        HOLDING
 .........
                144.0268 PAY DATE 09/27/2019
09/27 GOLDMAN SACHS GROUP INC                             Reinvestment Program                                                (180.03)
09/27 GOLDMAN SACHS GROUP INC          Reinvestment Share(s)                                              .8579
      PRINCIPAL REINV AMOUNT $180.03 REINV PRICE $209.85000 QUANTITY BOT                       .8579
      ----- -    -----

09/30 HCA HEALTHCARE INC              ' Dividend                                                                                                                  80.00
      HOLDING 200.0000 PAY DATE 09/30/2019
09/30 HCA HEALTHCARE INC                                  Reinvestment Program                                                  (80.00)
                              - --------------                 --- - ----

09/30 HCA HEALTHCARE INC                                   Reinvestment Share(s)                          .6728
      PRINCIPAL REINV AMOUNT                     $80.00 REINV PRICE $118.90000 QUANTITY BOT   .6728                                                      ..   ,   __
09/30 NIKE INC CL B                   ' Dividend                                                                                                                  84.92
      HOLDING 385.9911 PAY DATE 09/30/2019
09/30 NIKE INC CL B                                       Reinvestment Program                                                  (84.92)
09/30 NIKE INC CL B                                        Reinvestment Share(s)                          .9178
      PRINCIPAL REINV AMOUNT                     $84.92 REINV PRICE $92.53000 QUANTITY BOT    .9178
                Subtotal (Taxable Dividends)                                                                                                             2,369.59           12,103.93
                NET TOTAL                                                                                                  (1,814.09)                    2,834.63          14,194.56




+
006                                                                                                                        4709                                                   18 of 23
NINA FISCHMAN                                                              Account Number: [Redacted]7155                                 24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                     August 31, 2019 - September 30, 2019

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                  Transaction   Commissions/               (Debit)/   Accrued Interest
Date       Description                          Transaction Type                           Quantity             Amount     Trading Fees                Credit     Earnedl(Paid)
Purchases
09/11       CATERPILLAR INC DEL             Purchase                                     158.0000           (79,857.44)                          (19,857.44)
            [Redacted]      01 UNIT PRICE 125.6800
09/11       ROKU INC           CLA              Purchase                                  33.0000            (5,297.70)                           (5,297.70)
            [Redacted]         02 UNIT PRICE 160.5365
09/16       PEPSICO INC                         Purchase                                 150.0000           (20,642.27)                          (20,642.27)
            [Redacted]         08 UNIT PRICE 137.6151
09/20       ROKU INC           CLA              Purchase                                   37.0000           (4,901.45)                           (4,901.45)
            [Redacted]          02 UNIT PRICE 132.4717
09/24       SNAP INC CLA                        Purchase                                 575.0000            (9,755.91)                           (9,755.91)
            [Redacted]         06 UNIT PRICE   16.9668
        ~-· -···~~··-~ --- .
09/30       COSTCO WHOLESALE CRP DEL      Purchase                                         70.0000          (20,166.58)                          (20,166.58)
            [Redacted]    05 UNIT PRICE 288.0940
            Subtotal (Purchases)                                                                            (80,621.35)                         (80,621.35)

Sales
09/24 • BOEING COMPANY                Sale                                                -51.0000           19,470.39            (.40)           19,469.99
        [Redacted]    05 UNIT PRICE 381.7724
09/25 • ROKU INC      CLA              Sale                                               -33.0000            3,508.23            (.07)            3,508.16
        VSP 09/09/19 33.0000 [Redacted]                  02 UNIT PRICE 706.3700
            Subtotal (Sales)                                                                                 22,978.62            (.47}           22,978.15

Other Security Transactions
09/23       BOEING COMPANY                      Fractional Share Sale                        -.5091                                                  192. 18
            SALE PRICE$377.SOOOO QTY SOLD        .5097
            Subtotal (Other Security Transactions)                                                                                                   192.18

            TOTAL                                                                                           (57,642.73)           (.47)          (57,451.02)


+
006                                                                                                            4709                                                         19 of 23
                                                                                                                                                      MERRI LL~-
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: lR""'""7155


YOUR CMA TRANSACTIONS                                                                                                                               August 31, 2019 - September 30, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                       Transaction       Commissions/                   (Debit)/   Accrued Interest
Date           DescripUon                       Transaction Type                                Quantity             Amount          Trading Fees                   Credit     Earned//Paid}
Other Security Transactions
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                             (80,621.35)
              TOTAL SECURITY SALES/CREDITS                                                                                                                    23,170.33

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                    Gainsl/Losses) 0
Description                                                    Quantity        Date         Date           Sale Amount            Cost Basis           This Statement           Year to Date
       Subtotal (Long-Term)                                                                                                                                                          (3,030.66)
       BOEING COMPANY                                          50.0000    10/03/18    09/20/19               19,088.23             19,628.35                 (540.12)
       BOEING COMPANY                                           1.0000    06/10/19    09/20/19                  381.76                385.72                    (3.96)
       BOEING COMPANY                                            .2191    06/10/7 9   09/20/19                   82.71                 77.63                     5.08
       BOEING COMPANY                                            .2900    09/05/7 9   09/20/7 9                 109.47                105.26                     4.21
•      ROKU INC         CLA                                    33.0000    09/09/19    09/23/7 9               3,508.16              5,297.70                       N/C
       Subtotal /Short-Term)                                                                                                                                 /534.79}                11,008.11
      TOTAL                                                                                                  23,170.33            25,494.66                  (534.79)                  7,977.45
0 ~ Excludes transactions for which we have insufficient data
N/C - Results may not be calculated for transactions which involve the sale of partnership interests, short term debt instruments, derivative products purchased in the secondary market,
or the determination of ordinary income and/or capital items for discount and zero-coupon issues.
•This transaction has been affected by a "Wash Sale" based on IRS regulations. There are two different types of adjustments that may be occurring.
(A) If the gain/loss displays as N/C, this transaction has been identified as a "Wash Sale" based on IRS regulations and the loss has been added to the cost basis of the related purchase.
(B) If the gain/loss is calculated, the cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and your gain or loss will be inclusive of this amount.


UNSETTLED TRADES
Trade         Settlement                                                              Symbol/        Transaction
Date                Date       Description                                              Cusip              Type                 Quantity                  Price                        Amount
09/27             10/01        ROKU INC       CLA                                       ROKU                 Sale              195.0000              100.8426                       19,663.90

       NET TOTAL                                                                                                                                                                    19,663.90



+
006                                                                                                                 4709                                                                  20 of 23
NINA FISCHMAN                                              Account Number: [RedactedJ7155                           24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                              August 31, 2019 - September 30, 2019

ADVISORY AND OTHER FEES
Date         Fee Type                               Quantity    Description                                          Debit                      Credit
09/04        Advisory Program Fee                               INV. ADVISORY FEE SEP                             1,423.21
             NET TOTAL                                                                                            1,423.21




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date    Description               Withdrawals                 Deposits Date         Description                     Withdrawals             Deposits
    09/03   ML BANK DEPOSIT PROGRAM                                  2.00 09/19         PREFERRED DEPOSIT                    5,000.00
    09/04   ML BANK DEPOSIT PROGRAM     1,424.00                          09/20         ML BANK DEPOSIT PROGRAM                                   98.00
    09/09   PREFERRED DEPOSIT          20,000.00                          09/23         ML BANK DEPOSIT PROGRAM                                  556.00
    09/10   ML BANK DEPOSIT PROGRAM                             20,000.00 09/24         ML BANK DEPOSIT PROGRAM                                  192.00
    09/10   PREFERRED DEPOSIT          10,000.00                          09/25         ML BANK DEPOSIT PROGRAM                                9,714.00
    09/11   ML BANK DEPOSIT PROGRAM    15,155.00                          09/26         ML BANK DEPOSIT PROGRAM                                3,508.00
    09/12   PREFERRED DEPOSIT          17,000.00                          09/26         PREFERRED DEPOSIT                10,000.00
    09/13   ML BANK DEPOSIT PROGRAM                             17,000.00 09/27         ML BANK DEPOSIT PROGRAM                               10,000.00
    09/16   ML BANK DEPOSIT PROGRAM    20,642.00                          09/30         ML BANK DEPOSIT PROGRAM          20,166.00
               NET TOTAL                                                                                                 58,317.00




+
006                                                                                            4709                                                21 of 23
                                                                                                                                                 MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY




Customer Service                                              Securities Investor Protection Corporation (SIPC), and,      at www.finra.org
  Please promptly report am inaccuracy, discreP,ancy,         in other jurisdictions, locally registered entities.           We receive a fee from ISA® banks of up to 2% per annum
and/or concern t:,y calling Wealth Manaaement Client            Investment products offered by Investment Bankin_q         of the average daily balances. We receive a fee from our
Support ;it (800-IVIERRILC) vyithi_n ten /1 ) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,          affiliated banks of up to $1 00 per annum for each account
after delivery_ of or communication of the account            ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                  that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                  ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.             Additional Information                                       of America, N.A. based on the average daily Preferred
                                                                 We will route your equity and option orders to market     Deposit® and Preferred Deposit for Business® balances.
About Us
                                                              centers consistent with our duty of best execution.
   You may review our financial statement at our offices:        Except for certain custodial accounts, we hold bonds      Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated            and preferred stocks in bulk segregation. If there is a        For all customers, including those who own options, please
(MLPF&S or IVIL), One Bryant Park, New Yorl<, New York        partial call for those securities, securities will be
i 00~6- If yo_u request a copy of our financial statement,                                                                 promptly advise us of any material change in your
                                                              randomly selected from those held in bulk. The               investment objectives or financial condition. Individual
we will mail It to you.                                       probability of your holdings being selected is
    We act as a market maker, dealer block positioner         proportional to the total number of customer holdings        options commission charges have been included in your
or arbitrageur in certain securities. These activities may    of that particular security that we hold.                    confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of          This statement serves as a confirmation of certain        1nformat1on.
transactions we execute for you and potentially result in     transactions during the period permitted to be
trading P.rofits for us or our affiliates.                    reported periodicaTiy. Additional information including      Margin Customers
   BofA'Merrill Lynch Research is research produced by        the time of execution for any trade, is availa 6le upon        If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third            written request.                                             statement of your margin account and special
party research ratings from selected vendors are                 In accordance with applicable law, rules and
provided, if available, for your information. Our             regulations, your free credit balance is not segregated      memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or     and we can use these funds in our business. Your free        applicable regulations. The permanent record of the
recommendation of any particular security. MLPF &S            credit balance is the amount of funds payable upon           separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party    your demand. You have the right to receive in tlie           for your inspection LJpon request. You should retain this
research and have no liability for such research. You         normal course of business, any free credit balance and       stafement for use with your next statement to calculate
are responsible for any trading decision you make             any_fully paid secwities to which yo_u are entitled,         interest charges, if any, for the period covered by this
based upon third party research ratings and reports.          subJectto any oblIgatIons you owe In any of your             statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities        accounts.                                                    statement period, except that interest due for the final day
and other investment products that are sponsored,                For clients enrolled in a sweep program, the balance      of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that           in any bank deposit account or sliares of any money          your next statement.
are affiliates of Bank of America Corporation (BAC) or in     market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.                interest can be withdrawn or nquidated on your order         Coverage for your Account
    Merrill and Merrill Edge are the marketing name for       and the proceeds returned to your securities account
                                                              or remitted to you.                                            The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers            You will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;            solicit voting instructions concerning these full shares     futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are       in your account. Voting shares in your account will be       private equity funds, commodity pools and other investment
made available through MLPF&S.                                governed by the then current rules and policies of           contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or              registered with the US Securities Exchange Commission,
for the global banking and global markets businesses          other applicable exchanges or regulatory bodies.             precious metals, other assets that are not securities, as
of BAC.1-ending, derivatives, and other commercial               All transactions are suoject to me constitution, rules,   defined by SIPC, and assets that are not held at MLPF &S,
 banking activities are performed globally by banking         regulations, customs, usages, rulings and                    such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, including Bank ol' America, N.A.,           inferpretations of the excHanqe or market, and its
 member Federal Depositlnsurance Corporation                                                                               America California, N.A. (Merrill Lynch affiliated banks) or
                                                              clearinghouse, if any, where me transactions are             other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.
 investment bankin,1 activities are performed globally           You may obtain an investor brochure that inc1udes         protected by the FDIC up to applicable limits. MLPF&S is not a
 lly investment banl<ing affiliates ot BAC ("Investment        information describing the FINRA Regulation Public          bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinq Affiliates"), including, in the United States,       Disclosure Program ('1'rogram"). To obtain a brochure       MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,         or more information abou1 the Program or your broker        GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are registered broker dealers and members        contact the FINRA REl_q_ulation Pubrrc Disclosure Program   about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and        Hotline at (800)289-9999 or access the FINRA website        http://www.sipc.org or (202)371-8300.


 +
  006                                                                                               4709                                                                          22of23
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     l:!       Interest reported to the IRS
estimates otitained from various sources and in certain      We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Pnor day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiaole securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name of the custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (i) _or downgraded (t) its_
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity op1rnon on a security.
  Values on your statement generally are based on            Market-Linked Investments (MLI)
estimates o5tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuarmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   006                                                                                             4709                                                                   23of23
                                                                                                                                                MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                        Primary Account: [RedactedJ7155

NINA FISCHMAN
703 CARLYLE ST
                                                  •     WEALTH MANAGEMENT REPORT                                                               August 31, 2019 - September 30, 2019

WOODMERE NY 11598-2917                                   PORTFOLIO SUMMARY                                            September 30          August 30             Month Change

                                                         Net Portfolio Value                                         $1,702,492.61    $1,707,856.33                 ($5,363.72)      T
                                                         Your assets                                                 $1,702,492.61    $1,707,856.33                  ($5,363.72)     T
                                                         Your liabilities
                                                         Your Net Cash Flow (Inflows/Outflows)                          ($1,423.21)       ($1,424.33)
                                                         Securities You Transferred In/Out
If you have questions on your statement,                       Subtotal Net Contributions                              ($1,423.21)        ($1,424.33)
call 24-Hour Assistance:                                                                                                 $2,834.63         $1,254.98
                                                         Your Dividends/Interest Income
(800) MERRILL                                                                                                           ($6,775.14)       ($1,164.34)
                                                         Your Market Gains/(Losses)
(800) 637-7455
                                                               Subtotal Investment Earnings                            ($3,940.51)             $90.64
Investment Advice and Guidance:
Call Your Financial Advisor
                                                          * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREATNECKNY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770

Up~to~date account information can be viewed
                                                                                                        n:b n:hi crhi 1,\,,
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                                                    /
                                                                            [_[92§7 l.Q,_9~_,4..1
Questions about MyMerrill? Click the "help" tab
                                                          ---,~m@~
                                                          iQ
at the top of the screen once you log in.



                                                           9/17    12/17 12/18' 1019                2019     7/19    8/19   9/19

DOWNSIZE YOUR DOCUMENTS
Declutter with Online Delivery. Go paperless today. Visit mymerrill.com to enroll.



Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill"} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed              Ma Lose Value

+
006                                                                                                           4709                                                                  1 of 23
                                                                              Primary Account: [RedactedJ7155                                     24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                              August 31, 2019 • September 30, 2019


                                                          Account No.       Account Type/Managing Firm                                Se[!_tember 30                 Aug_ust 30          Pa9_e

      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN                                       00
                                                           IR• • ""17155    CMA/lnvestment Advisory Program                           1,702,492.61               1,707,856.33                6

      •   RETIREMENT
          It's never too early to start planning for higher education. Ask your advisor about coflege investing options.


      •   CREDIT & LENDING
          Do you need a convenient, flexible way to borrow funds? Ask your advisor.

      •   ESTATE PLANNING SERVICES
          Interested in making a charitable gift that can generate cash flow for you? Ask your advisor today.


      •   SOLUTIONS FOR BUSINESS
          Help achieve long-term business goals with Bank of America's Preferred Deposit for Business®. Talk to your advisor.
          All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
          second to last page of your statement for more information.

          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of ''you" or "your" in these reports refer to afl owners. The enclosed separate account statements are the official record for each account.




+
006                                                                                                     4709                                                                               2of23
                                                                                                                                               MERRI LL~-
                                                                                                                                               A BANK OF AMERICA COMPANY

                                                                                 Primary Account: [RedactedJ71 55



•     YOUR BALANCE SHEET (for your Merrill accounts)                                                                                           August 31, 2019 - September 30, 2019



      ASSETS                                                                                             CASH FLOW
      - - - - - - - - - - - - - - - - ~ S e p t e m b e r 30                              August 30                                               This Report             Year to Date
      Cash/Money Accounts                                  295,912_37                   353.766.06       Opening Cash/Money Accounts            $353,766.06
      Fixed Income                                                                                       CREDITS
      Equities                                             610,987.79                   562,639.64       Funds Received                                                  694,490.59
      Mutual Funds                                         795,592.45                   791,450.63       Electronic Transfers                                             74,950.00
      Options                                                                                            Other Credits                                                    27,615.05
      Other                                                                                                Subtotal                                                       797,055.64
           Subtotal (Lonfl_ Portfolio}                   1,702,492.61                  1,707,856.33
                                                                                                         DEBITS
      TOTAL ASSETS                                     $1,702,492.61                 $1,707,856.33
                                                                                                         Electronic Transfers                                            (150,000.00)
      LIABILITIES                                                                                        Margin Interest Charged
      Margin Loan/Debit Balance                                                                          Other Debits                                                      (7,000.00)
      Short Market Value                                                                                 Visa Purchases
          Subtotal                                                                                       ATM/Cash Advances
                                                                                                         Checks Written/Bill Payment
      NET PORTFOLIO VALUE                               $1,702,492.61                $1,707,856.33
                                                                                                         Advisory and other fees                  (1,423.21)               (8,395.80)
                                                                                                            Subtotal                              (1,423.21)             (165,395.80)
      OTHER LIABILITIES                  (not included in Net Portfolio Value)                           Net Cash Flow                           ($1,423.21)             $631,659.84

      Loan Management Account
                                                                                                         Dividends/Interest Income                  2,834.63               14,194.56
      Mortgages                                                                                          Dividend Reinvestments                   (1,814.09)              (11,274.30)
      Home Equity Loans                                                                                  Security Purchases/Debits               (80,621.35)             (959,332.75)
      Business Loans                                                                                     Security Sales/Credits                    23,170.33              464,465.57
          Subtotal                                                                                       Closing Cash/Money Accounts            $295,912.37
      TOTAL LIABILITIES
                                                                                                         Fees Included in Transactions Above
       1                                                                                                 Commissions/Tradin_g_ Fees                   (0.47)                    (8.80)
      ( ) Secured by assets in a Merrill account




+
006                                                                                                       4709                                                                 3 of 23
                                                                             Primary Account:         [RedactedJ77   55                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                 August 31, 2019 - September 30, 2019


      ASSET ALLOCATION*                                                                                     CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                                                                 $2,683      ~                           I 1
                                                                                                                                                         ~ 1111 ~
                                                                    Current Value    Allocation                       3
                                 [:::J   Equities                   1,167,895.22           68.60%                $l, : ~ ' .,.. •  '   ••           I           I   I   I
                                                                                                                           Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 0       Cash/Money                   295,912.37           17.38%
                                         Accounts                                                                                                        This Report             Year To Date
                                 ~       Fixed Income                 151,214.33            8.88%                     Tax-Exempt Interest
                                                                                                                      Taxable Interest                            465.04                 2,090.63
                                 1111 Alternative                       87,470.69           5.14%                     Tax-Exempt Dividends
                                      Investments
                                                                                                                      Taxable Dividends                          2,369.59              12,10_;3.93
                                         TOTAL                     $1,702,492.61             100%
                                                                                                                      Total                                     $2,834.63             $14,194.56

                                                                                                                          Your Estimated Annual Income                                $26,305.77



       TOP FIVE PORTFOLIO HOLDINGS                                                                          FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                              %of                                                                                               Previous
                                                            Current Value                 Portfolio                                               This Report          Last Report              Year End
       +PREFERRED DEPOSIT                                    286,388.00                   16.82%            S&P 500                                 2976.74                 2926.46             2506.85
          +FDIC INSURED NOT SIPC COVERED                                                                    Three-Month Treasury Bills                1.81%                   1.98%               2.35%
       VANGUARD 500 INDEX FUND                               168,905.88                    9.92%            Long-Term Treasury Bonds                  2.11%                   1.96%               3.01%
       INVESCO QQQ TR SER 1                                  116,343.76                    6.83%            One-Month LIBOR                           2.05%                   2.12%               2.51%
       PERSHING SQUARE HOLDINGS                              106,767.10                    6.27%            NASDAQ                                  7999.34                 7962.88             6635.28
       !SHARES S&P 500                                       104,342.11                    6.12%




+
006                                                                                                          4709                                                                                    4of23
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY

                                                                        Primary Account:   [Redsc<edJ7155


•        YOUR MONTHLY INCOME & GAIN/(LOSS) REVIEW                                                                                              August 31, 2019 • September 30, 2019



      INCOME SUMMARY
                                            This Report                                                                                     Year to Date
                           Tax-                                 Tax-                         Total                  Tax-                            Tax-                             Total
                        Exempt           Taxable            Exempt       Taxable      This Report               Exempt           Taxable         Exempt             Taxable           YTD
      Account No.       Interest         Interest         Dividends    Dividends          Income                Interest         Interest      Dividends          Dividends        Income
      Non-Retirement
      {Redac:ledJ7155                       465                           2,370            2,835                                  2,091                            12,104          14,195
         TOTAL                             $465                         $2,370           $2,835                                  $2,091                           $12,104         $14,195




      GAIN/(LOSS) SUMMARY
                                                                                                                     Long Term Capital
                                           Realized Gains/(Losses)                                                   Gain Distributions               Unrealized Gains/(Losses)
                          This Report                      YTD          This Report                       YTD
      Account No.         Short Term                Short Term           Long Term              Long Term                   Year To Date                   Short Term         Lon2 Term
      Non-Retirement
      [RedactedJ715 5         (534.79)               11,008.11                                  p,030.66)                                                  16,780.17           76,023.26
          TOTAL             ($534.79)               $11,008.11                                ($3,030.66)                                              $16,780.17             $76,023.26




+
006                                                                                                4709                                                                              5of23
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                               Account Number:    [RedactedJ77   55                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                           $1,707,856.33
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                   1-800-876-8770


                                                                                                                                                     August 01, 2019 · August 30, 2019

                                                     This Statement                 Year to Date     ASSETS                                         August 30                      July 31
                                                                                                     Cash/Money Accounts                           353,766.06                 383,450.88
                                                                                                     Fixed Income
      Total Credits                                       1,254.98                  808,415.57       Equities                                      562,639.64                 502,789.42
      Total Debits                                       (1,424.33)                (163,972.59)      Mutual Funds                                  791.450.63                 822,949.72
      Securities You Transferred In/Out                                             459,294.56       Options
      Market Gains/(Losse_s)                             (1,164.34)                 114,910.40       Other

      ~,~~i~;11~:r~~-i1(1~1;iJi/\,• ,I ~!i@:·~~:ia~11~i~~i•·••··••·•· ·                                  Subtotal (Lonfl Portfolio}
                                                                                                     TOTAL ASSETS
                                                                                                                                                 1,707,856.33
                                                                                                                                                $1,707,856.33
                                                                                                                                                                            1,709,190.02
                                                                                                                                                                           $1,709,190.02


                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                        $1,707,856.33              $1,709,190.02




             Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in onfine delivery.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-deafer, Member SIPC and a wholly owned subsidiary of BofA Corp.
+     Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed          Ma Lose Value

005                                                                                                               4709                                                                6of21
NINA FISCHMAN                                           Account Number: [RadactadJ7155                                        24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                      August 01, 2019 -August 30, 2019


CASH FLOW                             This Statement    Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts            $383,450.88                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                          include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received                                          694,490.59
Electronic Transfers                                     74,950.00                                                                          Allocation
Other Credits                                            27,615.05                                        D     Equities                       65.15%
      Subtotal                                          797,055.64
                                                                                                          [§'] Cash/Money                      20.71%
DEBITS                                                                                                          Accounts
Electronic Transfers                                   (150,000.00)                                       ~     Fixed Income                    8.84%
Margin Interest Charged
Other Debits                                             (7,000.00)                                       Ill Alternative                       5.30%
Visa Purchases                                                                                                  Investments
ATM/Cash Advances                                                                                               TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                  (1,424.33)      (6,972.59)
      Subtotal                           (1,424.33)    (163,972.59)
Net Cash Flow                           ($1,424.33)    $633,083.05

OTHER TRANSACTIONS
Dividends/Interest Income                 1,254.98       11,359.93
Dividend Reinvestments                     (721 .58)     (9,460.21)
Security Purchases/Debits              (125,938.51)    (878,711.40)
Security Sales/Credits                   97,144.62      441,295.24
Closing Cash/Money Accounts            $353,766.06                             DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                           Mail                  Online Delive!Y_
Fees Included in Transactions Above
                                                                               Statements                                   X
                                                                               Performance Reports                          X
Commissions/Tradin_g_ Fees                    (2.011          (8.33)
                                                                               Trade Confirms                               X
                                                                               Shareholders Communication                   X
                                                                               Prospectus                                   X
                                                                               Service Notices                              X
                                                                               Tax Statements                               X




+
005                                                                                         4709                                                                    7 of 21
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number: '""""'17155


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                            August 01, 2019 - August 30, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average        Current                   Interest on                       Closing
    Money Account Description                                         Opening Balance                Oeposit Balance         Yield%                     Deposits                       Balance
    Bank of America, N.A.                                                        9,528                         7,891            .56                         3.62                         5,836
    Bank of America CA, N.A.                                                        21                            10            .56                         0.00                               0
    TOTAL ML Bank Deposit Program                                                9,549                                                                      3.62                         5,836


                                                                                                             Average        Current                   Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance         Yield%                     Deposits                       Balance
    Bank of America, N.A.                                                     373,899                        355,382           1.83                      529.78                       347,928
    TOTAL Preferred Deposit                                                   373,899                                                                    529.78                       347,928




+
005                                                                                                                  4709                                                                  8 of 21
NINA FISCHMAN                                                                  Account Number: [RedactedJ7155                                               24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                 August 01, 2019 - August 30, 2019

CASH/MONEY ACCOUNTS                                                                         Total            Estimated                      Estimated                   Estimated       Est. Annual
Description                                            Quantity                    Cost Basis              Market Price                  Market Value               Annual Income           Yield%
CASH                                                     2.06                               2.06                                                    2.06
+ML BANK DEPOSIT PROGRAM                             5,836.00                       5,836.00                   1.0000                           5,836.00                      33               .56
    +FDIC INSURED NOT SIPC COVERED
                                             -- - ----------      - -- -   --- --- ------------

+PREFERRED DEPOSIT                               347,928.00                     347,928.00                     1.0000                     347,928.00                       6,367              1.83
    +FDIC INSURED NOT SIPC COVERED
              TOTAL                                                             353,766.06                                                353,766.06                       6,400              1.81

EQUITIES                                                                                            Unit              Total        Estimated            Estimated          Unrealized     Estimated
Description                          Symbol Acquired                       Quantity          Cost Basis          Cost Basis      Market Price         Market Value        Gainl(Loss) Annual Income
AMAZON COM INC COM                    AMZN 11/27/77                        35.0000 1,207.9362                   42,277.77        1,776.2900                62.170.15      19,892.38
                                           01/16/19                        11.0000 1,702.0445                   18,722.49        1,776.2900                19,539.19         816.70
                                           05/09/19                         7.0000 1,887.8000                   13,214.60        1,776.2900                12,434.03        (780.57)
            Subtotal                                                       53.0000                              74,214.86                                  94,143.37       19,928.51

APPLE INC                             AAPL 11/27/17                  213.0000                 175.8575          37,457.66          208.7400                44,461.62        7,003.96           657
CURRENT YIELD         1.47%                02/16/18                    1.0000                 175.9100             175.91          208.7400                   208.74           32.83             4
                                           05/18/18                    1.0000                 180.7100             780.71          208.7400                   208.74           28.03             4
                                           05/18/18                    1.0000                 191.0200             191.02          208.7400                   208.74           17.72             4
                                           08/17/18                    1.0000                 203.1200             203.12          208.7400                   208.74            5.62             4
                                           08/17 /18                   1.0000                 214.5500             214.55          208.7400                   208.74           (5.81)            4
                                           11/16/18                    1.0000                 790.5300             190.53          208.7400                   208.74           18.21             4
                                           02/15/19                    1.0000                 190.0400             190.04          208.7400                   208.74           18.70             4
                                           02/15/19                    1.0000                 171.4700             171.47          208.7400                   208.74           37.27             4
                                           05/09/19                   50.0000                 198.3414           9,917.07          208.7400                10,437.00          519.93           154
                                           05/17/19                    0.9165                 173.2896             158.82          208.7400                   191 .31          32.49             3
                                           05/17/19                    2.0000                 187.0500             374.10          208.7400                   417.48           43.38             7
                                           08/14/19                    1.0357                 203.6497             210.92          208.7400                   216. 19           5.27             4
              Subtotal                                                274.9522                                   49,635.92                                 57,393.52        7,757.60           857




+
005                                                                                                                       4709                                                                 9of21
                                                                                                                                   MERRI LL~.
                                                                                                                                   A BANK OF AMERICA COMPANY

NINA FISCHMAN                                              Account Number:       [RedactedJ7155



YOUR CMA ASSETS                                                                                                                      August 01, 2019 - August 30, 2019

EQUITIES (continued)                                                      Unit                    Total     Estimated      Estimated            Unrealized             Estimated
Description                     Symbol   Acquired     Quantity      Cost Basis               Cost Basis   Market Price   Market Value          Gainl(Loss) Annual Income
BOEING COMPANY                     BA 10/03/18       50.0000        392.5670                 19,628.35      364.0900         18,204.50          (1,423.85)                  411
CURRENT YIELD 2.25%                   06/10/19        1.0000        385.7200                    385.72      364.0900            364.09              (21.63)                   9
                                      06/10/19        0.2191        354.3130                     77.63      364.0900             79.77                 2.14                   2
                 Subtotal                            51.2191                                 20,091.70                       18,648.36          (1,443.34}
                                                                                                                                                ------ -- ----------
                                                                                                                                                                            422
CITIGROUP INC COM NEW               C 08/14/19      160.0000         61.6500                  9,864.00       64.3500         10,296.00               432.00                 327
CURRENT YIELD 3. 17%

DISNEY (WALT) CO COM STK           DIS 05/08/19     124.0000        134.8500                 16.721.40      137_2600         17,020.24               298.84                 219
CURRENT YIELD           1.28%          07/25/19       0.4971        143.4319                     71.30      137.2600             68.23                (3.07)                  1
                                       07/25/19       1.0000        143.4200                    143.42      137.2600            137.26                (6.16)                  2
                 Subtotal                           125.4971                                 16,936.12                       17,225.73               289.61                 222
                                                    -- ----------                                                        .   "-~ . -----
DUNKIN BRANDS GROUP INC          DNKN 08/28/19      250.0000         83.1522                 20,788.05       82.4400         20,610_00             (178.05)                 375
CURRENT YIELD 1.81%

GOLDMAN SACHS GROUP INC            GS 01 /16/19     103.0000        189.2339                 19,491.10      203.9100         21.002_73            1,511.63                  516
CURRENT YIELD 2.45%                   05/10/19       40.0000        200.0445                  8.001.78      203.9100          8,156.40              154.62                  200
                                      06/28/19        1.0000        198.8800                    198.88      203.9100            203.91                5.03                    5
                                      06/28/19        0.0268        203.3582                      5.45      203.9100              5.46                 .01                    1
--~-----------
                 Subtotal                           144.0268                                 27,697.21                       29,368.50            1.671.29                  722
HCA HEALTH CARE INC               HCA 08/21 /19     200.0000        123.5213                 24.704.26      120.2000             24,040.00         (664.26)                 320
CURRENT YIELD           1.33%

HOME DEPOT INC                     HD 02/27/19        55.0000       184.4503                 10.144.77      227.9100             12,535.05        2,390.28                  300
CURRENT YIELD 2.38%                   05/10/19        40.0000       191.9652                  7,678.61      227.9100              9,116.40        1,437.79                  218
                                      06/21 /19        0.6109       211.4748                    129.19      227.9100                139.23           10.04                    4
                 Subtotal                             95.6109                                17,952.57                           21,790.68        3,838.11                  522




+
005                                                                                                4709                                                                    10 of 21
NINA FISCHMAN                                       Account Number: [Redacted]7155                                24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                         August 01, 2019 • August 30, 2019

EQUITIES (continued)                                              Unit               Total      Estimated      Estimated                 Unrealized     Estimated
Description                  Symbol Acquired     Quantity   Cost Basis          Cost Basis    Market Price   Market Value               Gainl(Loss) Annual Income
JPMORGAN CHASE & CO            JPM 06/15/18     111.0000    107.2699            11,906.96       109.8600       12,194.46                   287.50            356
CURRENT YIELD 2.91%                11/02/18       1.0000    112.7700               112.77       709.8600          109.86                     (2.91)            4
                                   02/01/19       1.0000    105.1800               105. 18      109.8600          109.86                      4.68             4
                                   05/01/19       1.0000    112.9800               112.98       109.8600          109.86                     (3.12)            4
                                   05/01/19       0.0078    115.3846                 0.90       109.8600             .86                     (0.04)
                                   05/10/19     100.0000    111 .6455           11,164.55       109.8600       10,986.00                  (178.55)           320
                                   07/30/19       1.4858    115.2308               171.21       109.8600          163.23                     (7.98)            5
           Subtotal                             215.4936                        23,574.55                      23,674.13                     99.58           694
MCDONALDS CORP         COM     MCD 04/30/1 9    152.0000    197.3300            29,994.16       217.9700       33,131.44                  3,137.28           706
CURRENT YIELD 2. 12%               05/10/19      40.0000    197.9352             7,917.41       217.9700        8,718.80                    801.39           186
                                   06/18/19       0.0861    205.1103                17.66       217.9700           18.77                      1.11             1
                                   06/18/19       1 .0000   205.0700               205.07       217.9700          217.97                     12.90             5
           Subtotal                             193.0861                        38,134.30                      42,086.98                  3,952.68           898
MICROSOFT CORP                MSFT 07 /22/19    200.0000    138.8262            27,765.24       137.8600       27,572.00                  (193.24)           368
CURRENT YIELD 1.33%
MSCI INC                      MSCI 07 /02/19     75.0000    243.6668            18,275.01       234.6300       17,597.25                  (677.76)           204
CLASS A                            08/29/7 9      0.2149    237.3796                51.00       234.6300           50.42                     (0.58)            1
CURRENT YIELD 1.15%
        Subtotal                                 75.2149                        18,326.01                      17,647.67                  /678.34)           205
NIKE INC CL B                  NKE 03/19/19     285.0000     87.5825            24,967.04        84.5000       24,082.50                  (878.54)           251
CURRENT YIELD 1.04%                05/10/19     100.0000     82.8946             8,289.46        84.5000        8,450.00                   160.54             88
                                   07/02/19       0.9911     85.4605                84.70        84.5000           83.75                     (0.95)            1
           Subtotal                             385.9911                        33,335.20                      32,616.25                   /718.95)          340
PLANET FITNESS INC CL A        PLNT 07 /02/19   333.0000     75.5282            25,150.92        70.6100       23,513.13                 (1,637.79)
ROKU INC        CLA           ROKU 05/08/19     158.0000     64.8341            10,243.80       151 .3600      23,914.88
                                                                                                                  ---- -- - -- - ----
                                                                                                                                         13,671.08
TARGET CORP       COM           TGT 07 /23/19   285.0000      87.9418           25,063.44       107.0400       30,506.40                  5,442.96           753
CURRENT YIELD 2.46%




+

005                                                                                    4709                                                                 7 7 of 21
                                                                                                                                             MERRI LL~.
                                                                                                                                             A BANK OF AME RICA COMPANY

NINA FISCHMAN                                                           Account Number: !Reo,ct,ai7155


YOUR CMA ASSETS                                                                                                                                August 01, 2019 -August 30, 2019

EQUITIES (continued)                                                                  Unit                Total        Estimated          Estimated       Unrealized     Estimated
Description                           Symbol    Acquired             Quantity   Cost Basis           Cost Basis      Market Price       Market Value     Gainl(Loss) Annual Income
TJX COS INC NEW                           TJX 08/20/19              300.0000     50.8170             15,245.10          54.9700           16,491.00       1,245.90            276
CURRENT YIELD     1.67%                                                                                                                                                     -----"·

VISA INC CL A SHRS                          V 07/02/19              172.0000    174.2337             29,968.20         180.8200           31,101.04       1,132.84            172
CURRENT YIELD 0.55%

          TOTAL      YIELD 1.33%                                                                    508,691.45                          562,639.64       53,948.19          7,473

                                                                                                                                                         Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                      Total     Estimated       Estimated           Unrealized     Total Client   Investment        Annual
Description                                              Quantity       Cost Basis   Market Price    Market Value         Gainl(Loss)     Investment      Return{$}       Income
GRANITESHARES GOLD                                  1,160.0000          14,027.48       15.1800          17,608.80          3,581.32         14,027           3,581
      SHARES
      SYMBOL: BAR          Initial Purchase: 08/09/18
      Alternative Investments 100%
                                                                                                                                                --~
INVESCO QQQ TR     SER 1                                616.1949       109,185.42      187.4700       115,518.06            6,332.64        108,099           7,418          919
      CURRENT YIELD 0.79%
      SYMBOL: QQQ     Initial Purchase: 03/13/18
      Equity 100%
ISHARES 1-3 YEAR                                        592.3122        49,356.83       85.0800          50,393.92          1,037.09          48,575          1,818        1,052
      TREASURY BOND ETF CURRENT YIELD 2.08%
      SYMBOL:SHY      Initial Purchase: 08/09/18
      Fixed Income 100%
ISHARES 0-5 YEAR HIGH                                   722.3798        33,730.45       46.4800          33,576.21           (154.24)         32,517          1,059        1,871
      CORPORATE BOND ETF CURRENT YIELD 5.57%
      SYMBOL: SHYG    Initial Purchase: 08/09/18
      Fixed Income 100%
ISHARES INTEREST RATE                                   182.6946        16,741.65       87.6844          16,019.45           (722.20)         16,325          (306)          983
      HEDGED HIGH YIELD
      BONDETF
      CURRENT YIELD 6. 13%
      SYMBOL: HYGH     Initial Purchase: 08/09/18
      Fixed Income 100%


+
005                                                                                                          4709                                                            12 of 21
NINA FISCHMAN                                                   Account Number: [Reda~ted]7155                               24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                  August 01, 2019 -August 30, 2019

                                                                                                                                           Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                   Total     Estimated      Estimated       Unrealized   Total Client   Investment     Annual
Description                                          Quantity    Cost Basis   Market Price   Market Value     Gainl(Loss)   Investment      Return($)     Income
!SHARES S&P 500                                   295-3190       87,610.57      348.4400     102,900.95       15,290.38        84,567         18,333       1,844
      INDEX FUND CLINSTL CURRENT YIELD 1. 79%
      SYMBOL: BSPIX    Initial Purchase: 08/31117
      Eo,uity 100%
LORD ABBETT SHORT                                12,072.6570     50,466.68        4.2200         50,946.61       479.93        49,996            949       1,968
      DURA T/ON INCOME FD CL F CURRENT YIELD 3.86%
      SYMBOL: LDLFX     Initial Purchase: 05/02/19
      Fixed Income 100%
PERSHING SQUARE HOLDINGS                          5,555.0000    100,140.54       18.6400     103,545_20         3,404.66      100,140          3,404
     USO PAR ORDINARY
     SYMBOL: PSHZF    Initial Purchase: 0 7/03/19
     Equity WO%
                                                                                                                                              ···--
SECTOR SPDR INDUSTRIAL                            336.1437       25,495.60       75.7600         25,466-25        (29.35)       24,923           542         519
     CURRENT YIELD 2.03%
      SYMBOL: XL/      Initial Purchase: 08/09/18
     Equity 100%
SPDR GOLD TRUST                                     507.0000     70,890.65      143.7500         72,881_25      1,990.60        70,890         1,990
      SYMBOL: GLD        Initial Purchase: 06/24/19
     Alternative Investments 100%
SPDR S P BIOTECH                                  450.0000       38,154.95       80.3700         36,166-50     (1,988.45)       38,154        (1,988)         38
     CURRENT YIELD 0. 10%
      SYMBOL: XBI     Initial Purchase: 11 /08/18
      Equity 100%
VANGUARD 500 INDEX FUND                              679.6707   150,554.22      268.6000      166,427_43      15,873.21       145,592         20,834        3,307
     SHS ETF CURRENT YIELD 1.98%
     SYMBOL: VOO          Initial Purchase: 10/25/17
     Equity 100%
         Subtotal (Fixed Income)                                                                 150,936.19
         Subtotal (Equities)                                                                     550,024.39
         Subtotal (Alternative Investments)                                                       90,490.05
              TOTAL   YIELD 1.58%                               746,355.04                    791,450.63       45,095.59                      57,634      12,501

+
005                                                                                                  4709                                                    13 of 21
                                                                                                                                                        MERRI LL~.
                                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                                           August 01, 2019 - August 30, 2019

LONG PORTFOLIO                                                                    Adjusted/Total               Estimated            Unrealized         Estimated         Estimated
                                                                                       Cost Basis            Market Value          Gainl(Loss)   Accrued Interest   Annual Income

           TOTAL     YIELD 1.54%                                                   1,608,812.55             1,707,856.33           99,043.78                                 26,373

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                     Income
Date   Description                     Transaction Type                                               Quantitl_     Reinvestment                                    Income            Year To Date
Taxable Interest
08/30 BANK DEPOSIT INTEREST                     J:I   Bank Interest                                                                                                   3.62
08/30 BANK DEPOSIT INTEREST                     l:I   Bank Interest                                                                                                    .78
        PREFERRED DEPOSIT                             Income Total                                                                                                  529.00
        Subtotal (Taxable Interest)                                                                                                                                 533.40               1,625.59



+
005                                                                                                                   4709                                                                   14of21
NINA FISCHMAN                                                            Account Number: [RedactedJ7155                                    24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                        August 01, 2019 - August 30, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS              (continued)                                                                                                        Income
Date            Description                       Transaction Type                            Quantity              Reinvestment                     Income       Year To Date
Taxable Dividends
08/01           LORD ABBETT SHORT                * Dividend                                                                                          158.75
                DURATION INCOME FD CL F PAY DATE 07/31/2019
08/01           LORD ABBETT SHORT                 Reinvestment Program                                                  (158.75)
                DURATION INCOME FD CL F
08/01           LORD ABBETT SHORT                 Reinvestment Share(s)                    37.7080
                DURATION INCOME FD CL F AGENT REINV AMOUNT $158.75 REINV PRICE   $4.21000 QUANTITY BOT               37.7080 AS OF 07/31
08/05 JPMORGAN CHASE & CO              Reinvestment Share(s)                                    1.4858
      AGENT REINV AMOUNT $171.21 REINV PRICE $115.23000 QUANTITY BOT               1.4858
08/07 !SHARES 1-3 YEAR                • Dividend                                                                                                      88.70
      TREASURY BOND ETF HOLDING 597 .2687 PAY DATE 08/07/2019
08/07 !SHARES 1-3 YEAR                            Reinvestment Program                                                   (88.70)
      TREASURY BOND ETF
                -----------

08/07 !SHARES 1-3 YEAR                   Reinvestment Share(s)                  1.0435
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $88.70 REINV PRICE $85.00000 QUANTITY BOT                            1.0435
08/07 !SHARES 0-5 YEAR HIGH           ' Dividend                                                                                                     146.83
      CORPORATE BOND ETF HOLDING 719. 1906 PAY DATE 08/07/2019
08/07 !SHARES 0-5 YEAR HIGH                       Reinvestment Program                                                  (146.83)
      CORPORATE BOND ETF
08/07 !SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   3.1892
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $146.83 REINV PRICE $46.04000 QUANTITY BOT                            3.7892
- -- ----- ---- ----                                                                        -- - - - ----- ------

08/08 !SHARES INTEREST RATE           * Dividend                                                                                                      65.38
      HEDGED HIGH YIELD BOND ETF HOLDING 181.9433 PAY DATE 08/08/2019
08/08 !SHARES INTEREST RATE                       Reinvestment Program                                                   (65.38)
             HEDGED HIGH YIELD BOND ETF
...................
08/08 !SHARES INTEREST RATE             Reinvestment Share(s)                     .7513
      HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $65.38 REINV PRICE $87.02000 QUANTITY BOT                              .7513
08/15 APPLE INC                       • Dividend                                                                                                     210.92
      HOLDING 273.9165 PAY DATE 08/15/2019


+
005                                                                                                                   4709                                                15 of 21
                                                                                                                                        MERRI LL~.
                                                                                                                                        A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                        Account Number: [Redac<edJ77 55


YOUR CMA TRANSACTIONS                                                                                                                    August 01, 2019 - August 30, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                  Income
Date   Descr;pUon                     Transaction Type                                      Quantity   Reinvestment                              Income        Year To Date
Taxable Dividends
08/15 APPLE INC                               Reinvestment Program
08/15 APPLE INC                        Reinvestment Share(s)                                1.0357
      PRINCIPAL REINV AMOUNT $210.92 REINV PRICE $203.65800 QUANTITY BOT           1.0357
08/30 MSCI INC                         * Dividend                                                                                                 51.00
      CLASS A HOLDING 75.0000 PAY DATE 08/30/2019
                                    --------------------------------------------
08/30 MSCI INC                                Reinvestment Program                                            (51.00)
      CLASS A
08/30 MSCI INC                                Reinvestment Share(s)                           .2149
      CLASS A PRINCIPAL REINV AMOUNT        $51.00 REINV PRICE $237.32000 QUANTITY BOT       .2149
        Subtotal (Taxable Dividends}                                                                                                             721.58           9,734.34
        NET TOTAL                                                                                           (721.58)                           1,254.98          11,359.93

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                             Transaction      Commissions/             (Debit}/   Accrued Interest
Date       Description                       Transaction Type                         Quantity            Amount         Trading Fees              Credit     Earnedl(Paid)
Purchases
08/15       SPDR GOLD TRUST                  Purchase                               390.0000           (55,337.1 O)                         (55,337.10)
            [Redacted]     07 UNIT PRICE 141.8900
08/16       CITIGROUP INC COM NEW            Purchase                               160.0000            (9,864.00)                            (9,864.00)
            [Redacted]      24 UNIT PRICE   61.6500
08/22       TJX COS INC NEW                  Purchase                               300.0000           (15,245.10)                           (15,245.10)
            [Redacted]      09 UNIT PRICE   50.8170
08/23       HCA HEALTHCARE INC               Purchase                               200.0000           (24,704.26)                           (24,704.26)
            [Redacted]      01 UNIT PRICE 123.5213
08/30       DUNKIN BRANDS GROUP INC          Purchase                               250,0000           (20,788.05)                           (20,788.05)
            [Redacted]      00 UNIT PRICE   83.1522



+
005                                                                                                       4709                                                         16of21
NINA FISCHMAN                                                          Account Number: [R,dacled[7155                                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                    August 01, 2019 -August 30, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                               Transaction   Commissions/             (Debit)/   Accrued Interest
Date       Description                         Transaction Type                        Quantity             Amount      Trading Fees              Credit     Earnedl(Paid)
Purchases
            Subtotal (Purchases)                                                                        (125,938.51)                       (125,938.51)

Sales
08/21 • VANGUARD MATERIALS ETF                 Sale                                  -151.0000            18,653.65            (.39)         18,653.26
        _ [Redacted]           07 UNIT PRICE 123.5341             ___________________________ _
08/21 • SPDR us FINANCIAL SECTOR        Sale                                       -1,950.0000            52,338.39           (1.08)         52,337.31
        ETF [Redacted]     05 UNIT PRICE 26.8402
                                                                                                                              --
08/23 • HEALTH CARE SELECT SPDR                Sale                                  -106.0000             9,691.05            (.20)           9,690.85
        [Redacted]     09 UNIT PRICE         91.4250
                                                                                                                               -
08/30 • DISNEY (WAL1) CO COM STK        Sale                                         -120.0000            16,398.08            (.34)          16,397.74
        [Redacted]      06 UNIT PRICE 136.6507
---~-
            Subtotal (Sales)                                                                              97,081.17           (2.01)          97,079.16

Other Security Transactions
08/20       VANGUARD MATERIALS ETF        Fractional Share Sale                          -.3912                                                  48.09
            SALE PRICE$122.95000
            ------
                                 QTY SOLD .3912
08/20       SPDR US FINANCIAL SECTOR        Fractional Share Sale                        -.4995                                                   13.32
            ETF SALE PRICE $26.69000 QTY SOLD .4995
-----                                                                                    --
08/23       HEALTH CARE SELECT SPDR            Fractional Share Sale                     -.0448                                                    4.05
            SALE PRICE $90.70000    SOLD       .0448
            Subtotal (Other Security Transactions)                                                                                                65.46

            TOTAL                                                                                        (28,857.34)          (2.01)        (28,793.89)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                              (125,938.51)
            TOTAL SECURITY SALES/CREDITS                                                                                                     97,144.62




+
005                                                                                                         4709                                                       17 of 21
                                                                                                                                            MERRI LL~.
                                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                  Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                                         August 01, 2019 • August 30, 2019

REALIZED GAINS/(L0SSES)
                                                                             Acquired Liquidation                                                         Gainsl/Losses) 0
Description                                                      Quantity       Date        Date          Sale Amount        Cost Basis      This Statement            Year to Date
       VANGUARD MATERIALS ETF                               149.0000 08/09/18 08/19/19                          18,406.20     20,129.90          (1,723.70)
       SPDR US FINANCIAL SECTOR                            1368.0000 08/09/18 08/19/19                          36,716.64     38,830.41          (2,113.77)
       Subtotal /Long-Term)                                                                                                                      (3,837.47)               (3,030.66)
       DISNEY (WALTI CO COM STK                                 120.0000    05/08/19     08/28/19               16,397.74     16,182.00             215.74
       VANGUARD MATERIALS ETF                                     1.0000    03/27 /19    08/19/19                  123.53        112.36               11.17
       VANGUARD MATERIALS ETF                                     1.0000    06/27 /19    08/19/19                  123.53        123.37                   .16
       VANGUARD MATERIALS ETF                                      .3912    06/27 /19    08/19/19                   48.09         49.42               (1.33)
       HEALTH CARE SELECT SPDR                                  104.0000    09/12/18     08/21 /19               9,508.00      9,653.24            (145.24)
       HEALTH CARE SELECT SPDR                                    1.0000    03/21 /19    08/21 /19                  91.43         86.47                4.96
       HEALTH CARE SELECT SPDR                                    1.0000    06/27/19     08/21/19                   91.42         91.53                 (.11)
       HEALTH CARE SELECT SPDR                                     .0448    06/27 /19    08/22/19                    4.05          4.12                 (.07)
       SPDR US FINANCIAL SECTOR                                   8.0000    12/28/18     08/19/19                  214.72        189.68               25.04
       SPDR US FINANCIAL SECTOR                                   7.0000    03/21 /19    08/19/19                  187.88        181.72                6.16
       SPDR US FINANCIAL SECTOR                                 557.0000    05/10/19     08/19/19               14,949.67     15,133.63            (183.96)
       SPDR US FINANCIAL SECTOR                                   1.0000    06/27 /19    08/19/19                   26.84         25.70                1.14
       SPDR US FINANCIAL SECTOR                                    .4995    06/27 /19    08/19/19                   13.41         13.52                 (.11)
       SPDR US FINANCIAL SECTOR                                   8.5005    06/27 /19    08/19/19                  228.15        230.12               (1.97)
       SPDR US FINANCIAL SECTOR                                    .4995    06/27 /19    08/19/19                   13.32         13.52                 (.20)
       Subtotal (Short-Term)                                                                                                                         /68.62)             11,542.90
      TOTAL                                                                                                     97,144.62    101,050.71          (3,906.09)                8,512.24
0 - Excludes transactions for which we have insufficient data


ADVISORY AND OTHER FEES
Date           Fee Type                                                 Quantity        Descript;on                                          Debit                         Credit
08/02          Advisory Program Fee                                                     INV. ADVISORY FEE AUG                             1,424.33
               NET TOTAL                                                                                                                  1,424.33




+
005                                                                                                                   4709                                                    18 of 21
NINA FISCHMAN                                        Account Number: [Redao\edJ7155                        24-Hour Assistance: (800) MERRILL


    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                      August 01, 2019 • August 30, 2019

    Date    "_[Jescription             Withdrawals         J?_~posits Date       Descriptior:!.... .          Withdrawals              DeE_osits
    08/01    ML BANK DEPOSIT PROGRAM                           2.00 08/19        PREFERRED DEPOSIT                                   71,000.00
    08/02    ML BANK DEPOSIT PROGRAM     1,424.00                     08/20      ML BANK DEPOSIT PROGRAM        8,429.00
    08/13    PREFERRED DEPOSIT          55,500.00                     08/20      PREFERRED DEPOSIT             15,000.00
    08/14    ML BANK DEPOSIT PROGRAM                      55,500.00 08/21        PREFERRED DEPOSIT             12,000.00
    08/15    ML BANK DEPOSIT PROGRAM    55,337.00                     08/22      ML BANK DEPOSIT PROGRAM                             20,236.00
    08/15    PREFERRED DEPOSIT                            10,000.00 08/23        ML BANK DEPOSIT PROGRAM       15,014.00
    08/16    ML BANK DEPOSIT PROGRAM     8,290.00                     08/26      ML BANK DEPOSIT PROGRAM                                   4.00
    08/16    PREFERRED DEPOSIT          20,000.00                     08/29      PREFERRED DEPOSIT              5,000.00
    08/19    ML BANK DEPOSIT PROGRAM                       8,429.00 08/30        ML BANK DEPOSIT PROGRAM                                610.00
               NET TOTAL                                                                                       30,213.00




+
005                                                                                    4709                                               19 of 21
                                                                                                                                                 MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,       at www.finra.org
  Please promptly report any inaccuracy, discregancy,        in other jurisdictions, locally registered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern liy callinq Wealth Manaaement Client            Investment products offered by Investment Bankin_q          of the average daily balances. We receive a fee from our
Support !lt (800-MERRILC) vvithi_n ten (1 ) business days    Affiliates, including MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery of or communication of the account            ARE NOT BANK GOARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP 5 " and
statement. You should re-confirm any oral                                                                                  ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                        of America, N.A. based on the avera_qe daily Preferred
                                                               We will route your iequity and option orders to market      Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:      Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a
(MLPF&S or ML), One Bryant Park, New York, New York                                                                          For all customers, including those who own options, please
                                                             partial call for those securities, securities will be         promptly advise us of any material change in your
~ 0036. If yo_u request a copy of our financial statement,   randomly selected from those held in bulk. The
we will mail It to you.                                      probability of your holdings being selected is                investment objectives or financial condition. Individual
    We act as a market maker, dealer block positioner        proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                     confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain          1nformat1on.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradin_q JlrOfits for us or our affiliates.                  reported periodicaTiy. Additional information including       Margin Customers
   BofKl'iilerrill Lynch Research is research produced by    th(' time of execution for any trade, is availa 6le upon        If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.
party research ratings from selected vendors are               In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not seqregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    anti we can use these funds in our business. Your free        applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party   your demand. You have the right to receive in ttie            for your inspection upon request You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid secwities to which yo_u are entitled,          interest charges, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obligations you owe in any of your             statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities       accounts.                                                     statement period, except tha1 interest due for the final day
and other investment products that are sponsored,              For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
manaqed, distributed or _provided by companies that          in any bank deposit account or sliares of any money           your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or nquidated on your order          Coverage for your Account
   Merrill and Merrill Edqe are the marketing name for       and th~ proceeds returned to your securities account
                                                             or remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: MerriWAdvisory Center™, which offers           You will have the right to vote full shares and we may      our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name      FINRA and the Securities Exchange Commission or               registered with the US Securities Exchange Commission,
for the qlobal bankin_g and global markets businesses        other applicable exchanges or requlatory bodies.              precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial             All transactions are subject to tfle constitution, rules,
banking activities are performed qlobally by banking                                                                       defined by SIPC, and assets that are not held at MLPF&S,
                                                             requlations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, incluaing Bank or America, N.A.,          inferpretations of the exchange or market, and its
 member Federal Depositlnsurance Corporation                                                                               America California, N.A. (Merrill Lynch affiliated banks) or
                                                             clearinghouse, if any, where tne transactions are             other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other           executed, and if not executed on any exchange, FINRA.
 investment bankinq activities are performed globally          You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
 !)y investment banRing affiliates of BAC ("Investment       information describing the FINRA Requlation Public            bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 Banking Affiliates")( including, in the United States,      Disclosure Program ("Proqram"). To obtain a brochure          MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Mern I Lynch Professional Clearing Corp.,        or more information abou1 the Proqram or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members      contact the FINRA R<,qulation PublTc Disclosure Program       about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  005                                                                                              4709                                                                           20of 21
Fixed Income Securities                                       Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.      )::(      Interest reported to the IRS
estimates ootained from various sources and in certain        We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume               policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers       contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                   account. If we, as custodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.        contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1             coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                  offset cost of advancing payment on your
                                                              Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller              Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller    types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                        capital gains in which case the Estimated Annual             NIN       Non-negotiable securities
                                                              Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                         Estimated Annual Income and Current Yield are                N/0 CUST Non-negotialile securities registered in the
   While we believe our pricing information to be             estimates and the actual income and yield might be                     name or the custodian
reliable, we cannot guarantee its accuracy. Pricing           lower or higher than the estimated amounts. Current          i1        Indicates that BofA Merrill Lynch Research
information providea for certain thinly trai:led securities   Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded U) its
may be stale.                                                 current price of the security and will fluctuate.                      fundamental equity opinion on a security.
   Values on your statement generally are based on            Market-Linked Investments (MLI)
estimates ootained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
   Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability             reference asset. They are reflected on
companies, and real estate trusts which are not listed        your statement by their underlying
on any exchange), and alternative investments (e.g.           reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private deti1t         ETFs, equity indices), alternative
funds, and fledge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these        currencies), or fixed income (e.g.,
securities and their current values will likely be            interest rates). This classification
different from the purchase price. Unless otherwise           method illustrates your asset
indicated, and except for certain alternative investment      allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   005                                                                                              4709                                                                   21 of 21
                                                                                                                                                 MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                        Primary Account: [RedactedJ7155


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •    WEALTH MANAGEMENT REPORT                                                                    August 01, 2019 - August 30, 2019

                                                        PORTFOLIO SUMMARY                                                 August 30            July 31            Month Change
                                                        Net Portfolio Value                                      $1,707,856_33         $1,709,190.02                 ($1,333.69)         T
                                                        Your assets                                              $1,707,856.33         $1,709,190.02                 ($1,333.69)         T
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                            ($1,424.33)      ($1,409.64)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                               ($1,424.33)          ($1,409.64)
call 24-Hour Assistance:
                                                        Your Dividends/Interest Income                                    $1,254.98        $3,354.38
(800) MERRILL
                                                        Your Market Gains/(Losses)                                       ($1,164.34)      $15,682.58
(800) 637-7455
                                                              Subtotal Investment Earnings                                   $90.64       $19,036.96
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770
                                                                                                                 _I_
Up-to-date account information can be viewed
                                                                                                  ~ i_L
                                                                                                     1.71        ,J.71
at: www.mymerrill.com, where your statements
are archived for three or more years.                                                         /
                                                                              [c[s'.ffi @~:
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.                 U?.4~:ill CTI::~.

                                                                      I
                                                          9/17     12/17 12/18* 1019              2019   7/19    8/19

KEEP THINGS SIMPLE - GO PAPERLESS
Reduce clutter and lower your risk of fraud. Choose Online Delivery and access your account documents when you need them. Enroll today at mymerrill.com.



Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'/ makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed             Ma Lose Value

+
005                                                                                                       4709                                                                      1 of 21
                                                                             Primary Account: [RedactedJ7155                                      24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                    August 01, 2019 - August 30, 2019


                                                         Account No.      Account Type/Managing Firm                                      Aug_ust 30                     July_ 31      Pag_e
      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN                                   1""'"'""7155     CMA/lnvestment Advisory Program                            1,707,856.33               1,709,190.02                6

      •   RETIREMENT
          Talk to your advisor about ways to cover potential healthcare costs in retirement.


      •   CREDIT & LENDING
          Do you need solutions for unexpected liquidity needs? Ask your advisor.

      •   ESTATE PLANNING SERVICES
          A life insurance policy review can be a valuab~e part of any financial check•up. Contact your advisor.


      •   SOLUTIONS FOR BUSINESS
          Consider a Working Capital Management Account® to help manage business cash flow. Talk to your advisor.
          All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limns. They are not protected by SfPC, see the section tWed "Coverage for Your Account" on the
          second to last page of your statement for more information.

          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of 'Jou" or ''.Your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
005                                                                                                    4709                                                                                 2of21
                                                                                                                                              MERRI LL~.
                                                                                                                                              A BANK OF AMERICA COMPANY

                                                                                Primary Account:   [RedacledJ7155


•     YOUR BALANCE SHEET (for your Merrill accounts)                                                                                            August 01, 2019 - August 30, 2019



      ASSETS                                                                                            CASH FLOW
                                                            AU9'USt 30                     July 31                                              This Report            Year to Date
      Cash/Money Accounts                                 353,766.06                  383,450.88        Opening Cash/Money Accounts           $383,450.88
      Fixed Income                                                                                      CREDITS
      Equities                                            562,639.64                  502,789.42        Funds Received                                                 694,490.59
      Mutual Funds                                        791,450.63                  822,949.72        Electronic Transfers                                            74,950.00
      Options                                                                                           Other Credits                                                   27,615.05
      Other                                                                                                Subtotal                                                     797,055.64
          Subtotal (Lonfl_ Portfolio}                   1,707,856.33                 1,709,190.02
                                                                                                        DEBITS
      TOTAL ASSETS                                    $1,707,856.33                $1,709,190.02
                                                                                                        Electronic Transfers                                          (150,000.00)
      LIABILITIES                                                                                       Margin Interest Charged
      Margin Loan/Debit Balance                                                                         Other Debits                                                     (7,000.00)
      Short Market Value                                                                                Visa Purchases
           Subtotal                                                                                     ATM/Cash Advances
                                                                                                        Checks Written/Bill Payment
      NET PORTFOLIO VALUE                              $1,707,856.33                $1,709,190.02
                                                                                                        Advisory and other fees                 (1,424.33)               (6,972.59)
                                                                                                           Subtotal                             (1,424.33)             {163,972.59)
      OTHER LIABILITIES                 (not included in Net Portfolio Value)                           Net Cash Flow                          ($1,424.33)            $633,083.05
                                                                                                        Dividends/Interest Income                 1,254.98              11,359.93
      Loan Management Account
      Mortgages                                                                                         Dividend Reinvestments                    (721.58)              (9,460.21)
      Home Equity Loans                                                                                 Security Purchases/Debits             (125,938.51)            (878,711.40)
      Business Loans                                                                                    Security Sales/Credits                  97,144.62              441,295.24
          Subtotal                                                                                      Closing_ Cash/Money Accounts          $353,766.06
      TOTAL LIABILITIES
                                                                                                        Fees Included in Transactions Above
       7                                                                                                                                            (2.01)                   (8.33)
      { ) Secured   by assets in a Merrill account                                                      Commissions/Tradin_g_ Fees




+
005                                                                                                      4709                                                                3of21
                                                                             Primary Account:         [RedactedJ71   ss                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                      August 01, 2019 - August 30, 2019


      ASSET ALLOCATION*                                                                                     CURRENT INCOME


                                                                                                                                     ,,.,,.,I
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs_


                                 n    Equities
                                                                    Current Value
                                                                    1,112,664.03
                                                                                      Allocation
                                                                                           65.15%
                                                                                                                 $2,683
                                                                                                                 $1,341
                                                                                                                     $0         .....,,!II
                                                                                                                                  ·             UII
                                                                                                                                                         I
                                                                                                                                Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 CJ Cash/Money                        353,766.06           20.71%
                                      Accounts                                                                                                           This Report             Year To Date
                                 D    Fixed Income                    150,936.19            8.84%                         Tax-Exempt Interest
                                                                                                                          Taxable Interest                        533.40                 1,625.59
                                 1111111 Alternative                    90,490.05            5.30%                        Tax-Exempt Dividends
                                         Investments
                                                                                                                          Taxable Dividends                        721.58               9,734.34
                                      TOTAL                       $1,707,856_33              100%
                                                                                                                                                                $1,254_98             $11,359.93
                                                                                                                          Total

                                                                                                                          Your Estimated Annual Income                                $26,373_77


       TOP FIVE PORTFOLIO HOLDINGS                                                                          FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                              %of                                                                                               Previous
                                                            Current Value                 Portfolio                                               This Report          Last Report              Year End
       +PREFERRED DEPOSIT                                    347,928.00                   20.37%            S&P 500                                 2926.46                 2980.38             2506.85
          +FDIC INSURED NOT SIPC COVERED                                                                    Three-Month Treasury Bills                1.98%                   2.06%               2.35%
       VANGUARD 500 INDEX FUND                               166,427.43                     9.74%           Long-Term Treasury Bonds                  1.96%                   2.53%               3.01%
       INVESCO QQQ TR SER 1                                  115,518.06                     6.76%           One-Month LIBOR                           2.12%                   2.23%               2_51%
       PERSHING SQUARE HOLDINGS                              103,545.20                     6.06%           NASDAQ                                  7962.88                 8175.42             6635.28
       !SHARES S&P 500                                       102,900.95                     6.02%




+
005                                                                                                          4709                                                                                    4 of 21
                                                                                                                                                MERRI LL~,
                                                                                                                                                A BANK OF AMERICA COMPANY

                                                                          Primary Account: [Redact,d]7155



•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                  August 01, 2019 -August 30, 2019



      INCOME SUMMARY
                                              This Report                                                                                  Year to Date
                             Tax-                                 Tax-                         Total               Tax-                             Tax-                              Total
                          Exempt           Taxable            Exempt       Taxable      This Report            Exempt           Taxable         Exempt            Taxable              YTD
    Account No.           Interest         Interest         Dividends    Dividends          Income             Interest         Interest      Dividends         Dividends          Income
      Non-Retirement
    [Redacied]7155
                                              533                            722             1,255                               1,626                             9,734           11,360
          TOTAL                              $533                           $722           $1,255                               $1,626                            $9,734          $11,360




      GAIN/(LOSS) SUMMARY
                                                                                                                    Long Term Capital
                                             Realized Gains/(Losses)                                                Gain Distributions                Unrealized Gains/(Losses)
                            This Report                      YTD          This Report                   YTD
    Account No.             Short Term                Short Term           Long Term              Long Term                Year To Date                   Short Term         Long Term
      Non-Retirement
      [RedactedJ77   55          (68.62)               11,542.90           (3,837.47)             (3,030.66)                                               30,572.70          68,471.08
          TOTAL                ($68.62)               $11,542.90         ($3,837.47)            ($3,030.66)                                            $30,572.70           $68,471.08




+
005                                                                                                    4709                                                                           5 of 21
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                               Account Number: [Redaoed[77 55                          24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                          $1,709,190.02
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•
                                                                                                   1-800-876-8770

      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                           June 29, 2019 - July 31, 2019

                                                      This Statement                Year to Date    ASSETS                                            July 31                    June28
                                                                                                    Cash/Money Accounts                           383,450.88                 610,376.71
                                                                                                    Fixed Income
      Total Credits                                        3,354.38                 807,160.59      Equities                                      502,789.42                 367,299.16
      Total Debits                                        (1,409.64)               (162,548.26)     Mutual Funds                                  822,949.72                 713,886.83
      Securities You Transferred In/Out                                             459,294.56      Options
      Market Gains/(Losses)                               15,682.58                 116,074.74      Other
      ~1fiil~g:~~i¼~(6~fa1)/ .... ' :::,r~1~*~i;fgiil~2                1
                                                                           ··
                                                                                                         Subtotal (Long Portfolio)
                                                                                                    TOTAL ASSETS
                                                                                                                                                1,709, 190.02
                                                                                                                                               $1,709,190.02
                                                                                                                                                                           1,691,562.70
                                                                                                                                                                          $1,691,562.70

                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                    Short Market Value
                                                                                                    TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                       $1,709,190.02              $1,691,562.70




      iti ,   Go paperless! Receive this statement onUne instead of by mail. Visit mymerrill.com
              to enroll in onUne delivery.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'} makes available certa;n ;nvestment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholfy owned subsidiary of BofA Corp.
      Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value
+
004                                                                                                              4709                                                                6 of 21
NINA FISCHMAN                                           Account Number: [RedactaoJ7155                                        24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                          June 29, 2019 - July 31, 2019


CASH FLOW                             This Statement    Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts            $610,376.71                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                          include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received                                          694,490.59
Electronic Transfers                                     74,950.00                                                                          Allocation
Other Credits                                            27,615.05                                        LJ    Equities                       66.91%
      Subtotal                                          797,055.64
                                                                                                          CT£] Cash/Money                      22.43%
DEBITS                                                                                                         Accounts
Electronic Transfers                                   (150,000.00)                                       [fill Fixed Income                     8.79%
Margin Interest Charged
Other Debits                                             (7,000.00)                                       I l l Alternative                      1.87%
Visa Purchases                                                                                                  Investments
ATM/Cash Advances                                                                                               TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                  (1,409.64)      (5,548.26)
      Subtotal                           (1,409.64)    (162,548.26)
Net Cash Flow                           ($1,409.641    $634,507.38

OTHER TRANSACTIONS
Dividends/Interest Income                 3,354.38       10,104.95
Dividend Reinvestments                   (2,507.22)      (8,738.63)
Security Purchases/Debits              (226,363.35)    (752,772.89)
Securit_y_ Sales/Credits                                344,150.62
Closing Cash/Money Accounts            $383,450.88                             DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                           Mail                   Online Delive!X_
Fees Included in Transactions Above                                            Statements                                   X
                                                                               Performance Reports                          X
Commissions/Tradin_g_ Fees                                    (6.32)
                                                                               Trade Confirms                               X
                                                                               Shareholders Communication                   X
                                                                               Prospectus                                   X
                                                                               Service Notices                              X
                                                                               Tax Statements                               X




+
004                                                                                         4709                                                                     7 of 21
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number:    [Redacted]7155




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                  June 29, 2019 - July 31, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advlsor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor{s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                     252,780                         62,475               .75                     42.23                         9,528
    Bank of America CA, N.A.                                                  246,005                         29,819               .75                     20.16                            21
    TOTAL ML Bank Deposit Program                                             498,785                                                                      62.39                         9,549


                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                      83,232                        360,201              2.07                   667.77                       373,899
    TOTAL Preferred Deposit                                                    83,232                                                                    667.77                       373,899




+
004                                                                                                                     4709                                                               Bof21
NINA FISCHMAN                                                           Account Number: [RedactedJ7155                                    24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                  June 29, 2019 - July 31, 2019

CASH/MONEY ACCOUNTS                                                            Total             Estimated                   Estimated              Estimated        Est. Annual
Description                                       Quantity                Cost Basis          Market Price                 Market Value         Annual Income             Yield%
CASH                                                 2.88                      2.88                                               2.88
+ML BANK DEPOSIT PROGRAM                         9,549.00                  9,549.00                1.0000                     9,549.00                       72             .75
    +FDIC INSURED NOT SIPC COVERED
+PREFERRED DEPOSIT                             373,899.00               373,899.00                 1.0000                  373,899.00                   7,740              2.07
    +FDIC INSURED NOT SIPC COVERED
              TOTAL                                                     383,450.88                                         383,450.88                   7,811              2.04

EQUITIES                                                                      Unit                Total       Estimated        Estimated        Unrealized     Estimated Current
Description                          Symbol Acquired         Quantity   Cost Basis           Cost Basis     Market Price     Market Value      Gainl(Loss) Annual Income Yield%
AMAZON COM INC COM                   AMZN 11/27/17                35 1,207.9362              42,277.77       1,866.7800        65,337.30        23,059.53
                                          01/16/19                11 1,702.0445              18,722.49       1,866.7800        20,534.58         1,812.09
                                          05/09/19                 7 1,887.8000              13,214.60       1,866.7800        13,067.46          (147.14)
            Subtotal                                              53                         74,214.86                         98,939.34        24,724.48
APPLE INC                             AAPL 11/27/17             213      175.8575            37,457.66        213.0400         45,377.52         7,919.86           657    1.44
                                           02/16/18               1      175.9100               175.91        213.0400            213.04            37.13             4    1.44
                                           05/18/18               1      180.7100               180.71        213.0400            213.04            32.33             4    1.44
                                           05/18/18               1      191.0200               191.02        213.0400            213.04            22.02             4    1.44
                                           08/17/18               1      203.1200               203.12        213.0400            213.04             9.92             4    1.44
                                           08/17/18               1      214.5500               214.55        213.0400            213.04            (1.51)            4    1.44
                                           11/16/18               1      190.5300               190.53        213.0400            213.04            22.51             4    1.44
                                           02/15/19               1      190.0400               190.04        213.0400            213.04            23.00             4    1.44
                                           02/15/19               1      171.4700               171.47        213.0400            213.04            41.57             4    1.44
                                           05/09/19              50      198.3414             9,917.07        213.0400         10,652.00           734.93           154    1.44
                                           05/17 /19              2      187.0500               374.10        213.0400            426.08            51.98             7    1.44
(.9165 FRACTIONAL SHARE)                   05/17/19                      173.2896               158.82        213.0400            195.25            36.43             3    1.44
          Subtotal                                       273.9165                            49,425.00                         58,355.17         8,930.17           853     1.44




+
004                                                                                                          4709                                                           9of21
                                                                                                                           MERRI LL~-
                                                                                                                           A BANK OF AMERICA COMPANY

NINA FISCHMAN                                              Account Number: [RedactedJ7155


YOUR CMA ASSETS                                                                                                                June 29, 2019 - July 31, 2019

EQUITIES (continued)                                             Unit                Total     Estimated      Estimated        Unrealized     Estimated Current
Description                  Symbol Acquired    Quantity   Cost Basis           Cost Basis   Market Price   Market Value      Gainl(Loss) Annual Income Yield%
BOEING COMPANY                  BA 10/03/18          50     392.5670            19,628.35      341.1800       17,059.00        (2,569.35)                   411          2.40
                                   06/10/19           1     385.7200               385.72      341.1800          341.18           (44.54)                     9          2.40
(.2191 FRACTIONAL SHARE)           06/10/19                 354.3130                77.63      341.1800           74.75             (2.88)                    2          2.40
          Subtotal                              51.2191                         20,091.70                     17,474.93        (2,616.77}                   422          2.40
DISNEY (WALD CO COM STK         DIS 05/08/19        244     134-8500            32,903.40      143.0100       34,894.44         1,991.04                    430          1.23
                                    07/25/19          1     143.4200               143.42      143.0100          143.01            (0.41)                     2          1.23
/.4971 FRACTIONAL SHARE)            07/25/19                143.4319                71.30      143.0100           71.09            (0.21)                     1          1.23
          Subtotal                             245.4971                         33,118.12                     35,108.54         1,990.42                    433          1.23
GOLDMAN SACHS GROUP INC         GS 01/16/19         103     189.2339            19,491.10      220.1300       22,673.39         3,182.29                    515          2.27
                                   05/10/19          40     200.0445             8,001.78      220.1300        8,805.20           803.42                    200          2.27
                                   06/28/19           1     198.8800               198.88      220.1300          220.13            21.25                      5          2.27
(.0268 FRACTIONAL SHARE)           06/28/19                 203.3582                 5.45      220.1300            5.90              .45                      1          2.27
          Subtotal                             144.0268                         27,697.21                     31,704.62         4,007.41                    721          2.27
                                                                                                                                        ··-· ···········-··-··----   -

HOME DEPOT INC                  HD 02/27 /19         55     184.4503            10,144.77      213.6900       11,752.95         1,608.18                    300          2.54
                                   05/10/19          40     191.9652             7,678.61      213.6900        8,547.60           868.99                    218          2.54
/.6109 FRACTIONAL SHARE)           06/21/19                 211.4748               129.19      213.6900          130.54             1.35                      4          2.54
          Subtotal                              95.6109                         17,952.57                     20,431.09         2,478.52                    522          2.54
JPMORGAN CHASE & CO            JPM 06/15/18         111     107.2699            11,906.96      116.0000       12,876.00           969.04                    356          2.75
                                   11 /02/18          1     112.7700               112.77      116.0000          116.00             3.23                         4       2.75
                                   02/01 /19          1     105.1800               105.18      116.0000          116.00            10.82                      4          2.75
                                   05/01 /19          1     112.9800               112.98      116.0000          116.00             3.02                      4          2.75
                                   05/10/19         100     111.6455            11,164.55      116.0000       11,600.00           435.45                    320          2.75
(.0078 FRACTIONAL SHARE)           05/01/19                 115.3846                 0.90      116.0000             .90                                       1          2.75
          Subtotal                             214.0078                         23,403.34                     24,824.90         1,421.56                    689          2.75
MCDONALDS CORP         COM     MCD 04/30/19         152     197.3300            29,994.16      210.7200       32,029.44         2,035.28                    706          2.20
                                   05/10/19          40     197.9352             7,917.41      210.7200        8,428.80           511.39                    186          2.20
                                   06/18/19           1     205.0700               205.07      210.7200          210.72             5.65                      5          2.20
/.0861 FRACTIONAL SHARE)           06/18/19                 205.1103                17.66      210.7200           18.14              .48                      1          2.20
          Subtotal                             193.0861                         38,134.30                     40,687.10         2,552.80                    898          2.20



+

004                                                                                          4709                                                                        10of 21
NINA FISCHMAN                                                                      Account Number: [RedactedJ77 55                                              24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                         June 29, 2019 - July 31, 2019

EQUITIES (continued)                                                                      Unit                Total       Estimated            Estimated               Unrealized     Estimated Current
Description                                      Symbol Acquired       Quantity     Cost Basis           Cost Basis     Market Price         Market Value             Gainl(Loss) Annual Income Yield%
MICROSOFT CORP                                     MSFT 07 /22/19         200       138.8262             27,765.24        136.2700             27,254.00
                                                                                                                                               -- - - ----- ---
                                                                                                                                                     .
                                                                                                                                                                        (511.24)               369      1.35
MSCI INC                                           MSCI 07 /02/19           75      243.6668             18,275.01        227.2400             17,043.00              (1,232.01)               174      1.02
CLASS A
NIKE INC CL B                                       NKE 03/19/1 9         285        87.5825             24,961.04         86.0300             24,518.55                (442.49)                251     1.02
                                                        05/10/19          100        82.8946              8,289.46         86.0300              8,603.00                 313.54                  88 1.02
(.9911FRACTTONALSHARE)                                  07 /02/19                    85.4605                 84.70         86.0300                 85.26                     .56                  1 1.02
         Subtotal                                                     385.9911                           33,335.20                             33,206.81                 /128.39)
                                                                                                                                                                        - ---- - ------
                                                                                                                                                                                                340     1.02
                                                                                                                                                                                                  ------------

PLANET FITNESS INC CL A                             PLNT 07 /02/19        333        75.5282                 50.92         78.6600             2_6,_1 _ 93}!! _ _ _     1,042.86
ROKU        INC
------ ---------- ----- -
                            CLA                    ROKU 05/08/19           158       64.8341             10,243.80        103.3300             16,326,1_4_              6,082.34
TARGET CORP                   COM                    TGT 07 /23/19         285       87.9418             25,063.44         86.4000             24,624.00                (439.44)                753     3.05
VISA INC CL A SHRS                                     V 07/02/19          172      174.2337             29,968.20        178.0000             30,616.00                  647.80                172       .56
                      TOTAL                                                                             453,838.91                           502,789.42               48,950.51               6,346     1.26

                                                                                                                                                                      Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                        Total       Estimated       Estimated            Unrealized      Total Client          Investment            Annual Current
Description                                                Quantity       Cost Basis     Market Price    Market Value          Gainl(Loss)      Investment             Return($)            Income Yield%
GRANITESHARES GOLD                                           1,160        14,027.48         14.0800        16,332.80            2,305.32                 14,027             2,305
              SHARES
              SYMBOL: BAR         Initial Purchase: 08/09/18
              Alternative Investments 100%


HEALTH CARE SELECT SPDR                                        106         9,831.24         91.1400         9,660.84             (170.40)                 9,653                     7          158     1.62
              SYMBOL:XLV         Initial Purchase: 09/12/18
              Equity 100%
              .0448 Fractional Share                                              4.12      91.1400              4.08               /0.04)                                                        1    1.62


INVESCO 000 TR                SER 1                            616       109,147.55        191.1000       117,717.60             8,570.05          108,099                   9,618             918       .77
              SYMBOL: 000             Initial Purchase: 03/13/18
              Equity 100%


+

004                                                                                                                     4709                                                                           17 of 21
                                                                                                                                                                                                                                                        MERRI LL~.
                                                                                                                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                                                                                                               Account Number:       [RedactedJ7155



YOUR CMA ASSETS                                                                                                                                                                                                                                           June 29, 2019 - July 31, 2019
                                                                                                                                                                                                                                                         Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                                                           (continued)                                Total                   Estimated         Estimated            Unrealized   Total Client    Investment       Annual Current
Description                                                                                            Quantity                                         Cost Basis                 Market Price      Market Value       Gainl(Loss)      Investment       Return($)      Income Yield%
                  . 1949 Fractional Share                                                                                                                          37.87             191. 1000               37.25              /0.62}                                        1     .77

!SHARES 1-3 YEAR                                                                                                  591                                  49,245.43                      84.5700          49,980.87              735.44        48,575           1,405        1,043    2.08
                  TREASURY BOND ETF
                  SYMBOL: SHY       Initial Purchase: 08/09/18
                  Fixed Income 100%
                  .2687 Fractional Share
.......................                 .   .........................................   ····································
                                                                                                                                                                   22.70
                                                                                                                               -················································
                                                                                                                                                                                      84.5700                22.72                .02                                          1   2.08


!SHARES 0-5 YEAR HIGH                                                                                             719                                  33,574.75                      46.5700           33,483.83              (90.92)      32,517             966        1,881    5.61
                  CORPORATE BOND ETF
                  SYMBOL: SHYG        Initial Purchase: 08/09/18
                  Fixed Income 100%
                  . 1906 Fractional Share                                                                                                                              8.87           46.5700                 8.88                .01                                          1   5.61


!SHARES INTEREST RATE                                                                                             181                                  16,592.63                      88.6676           16,048.84            (543.79)        16,325           (276)         990    6.16
                  HEDGED HIGH YIELD
                  BONDETF
                  SYMBOL: HYGH       Initial Purchase: 08/09/18
                  Fixed Income 100%
                  .9433 Fractional Share                                                                                                                            83.64             88.6676                83.64                                                            6    6.16

!SHARES S&P 500                                                                                                   295                                  87,499.41                     354.0400         104,441.80            16,942.39        84,567         19,874        1,843    1.76
                  INDEX FUND CL INSTL
                  SYMBOL: BSPIX      Initial Purchase: 08/31 /17
                  Equity 100%
                  .3190 Fractional Share                                                                                                                         111.16              354.0400               112.94               1.78                                          2   1.76


LORD ABBETT SHORT                                                                                         12,034                                       50,303.94                        4.2100          50,663.14              359.20        49,996            666        1,974    3.89
                  DURATION INCOME FD CL F
                  SYMBOL: LDLFX   Initial Purchase: 05/02/19
                  Fixed Income 100%


+
004                                                                                                                                                                                                                  4709                                                          12 of 21
NINA FISCHMAN                                                              Account Number:      [Redacted]7155                                   24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                         June 29, 2019 - July 31, 2019
                                                                                                                                                      Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs              (continued)         Total     Estimated           Estimated       Unrealized      Total Client   Investment       Annual Current
Description                                      Quantity           Cost Basis   Market Price      Market Value       Gainl(Loss)      Investment      Return($)      Income Yield%
      .9490 Fractional Share                                             3.99         4.2100                4.00                .01                                         1   3.89


PERSHING SQUARE HOLDINGS                           5,555           100,140.54       18.0800         100,434.40              293.86       100,140            293
      USO PAR ORDINARY
      SYMBOL: PSHZF   Initial Purchase: 07/03/19
      Equity700%


SECTOR SPDR INDUSTRIAL                               336            25,484.59       77.8200           26,147.52             662.93        24,923          1,223          518    1.98
      SYMBOL: XL/          Initial Purchase: 08/09/18
      Equity 100%
      . 143 7 Fractional Share                                          11.01       77.8200                11.18                .17                                         1    1.98


SPDR GOLD TRUST                                          117        15,553.55      133.2100           15,585.57               32.02       15,553             32
      SYMBOL:GLD           Initial Purchase:06/24/19
      Alternative Investments 100%


SPDR S P BIOTECH                                     450            38,154.95       85.6800           38,556.00             401.05         38,154           401            38     .09
      SYMBOL: XBI          Initial Purchase: 11 /08/18
      Equity WO%


SPDR US FINANCIAL SECTOR                            1,950           54,604.78       28.2500           55,087.50              482.72        53,964         1,123         1,065    1.93
       ETF
       SYMBOL: XLF         Initial Purchase: 08/09/18
       Equity 100%
       .4995 Fractional Share                                           13.52       28.2500                14.11                 .59                                        1    1.93


VANGUARD MATERIALS ETF                                   151        20,365.63      7 27.5300          19,257.03           (1,108.60)       20,129          (872)          376    1.95
       SYMBOL: VAW         Initial Purchase: 08/09/18
       Equity 100%
       .3912 Fractional Share                                           49.42      127.5300                49.89                 .47                                        1    1.95



+
004                                                                                                                4709                                                          13of21
                                                                                                                                                            MERRI LL~,
                                                                                                                                                           A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [Redao<ectJ7155


YOUR CMA ASSETS                                                                                                                                                 June 29, 2019 - July 31, 2019
                                                                                                                                                              Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                         Total      Estimated          Estimated         Unrealized       Total Client     Investment         Annual Current
Description                           QuanUty                          Cost Basis    Market Price       Market Value       Gainl{Loss)       Investment        Return{$)         Income Yield%
VANGUARD 500 INDEX FUND                                619           150,399.23        273.0800          169,036.52           18,637.29          145,592             23,443       3,303     1.95
      SHSETF
      SYMBOL: VOO        Initial Purchase: 10/25/17
      Equity 100%
      .6107 Fractional Share                                              154.99       273.0800               166.77              11.78                                                4    1.95

           Subtotal (Fixed Income)                                                                       150,295.92
           Subtotal (Equities)                                                                           640,735.43
           Subtotal {Alternative Investments)                                                             31,918.37
           TOTAL                                                     775,426.99                          822,949.72           47,522.73                              60,208      14,127     1.72

LONG PORTFOLIO                                                                      Adjusted/Total               Estimated          Unrealized          Estimated          Estimated       Current
                                                                                        Cost Basis            Market Value         Gainl(Loss)    Accrued Interest     Annual Income       Yield%

           TOTAL                                                                    1,612,716.78             1,709,190.02           96,473.24                                 28,284         1.65

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+

004                                                                                                                    4709                                                                 14 of 21
NINA FISCHMAN                                                                 Account Number: [Redacted]7155                                         24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                               June 29, 201 9 - July 31, 2019

Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                Income
Date     Description                             !!<?nsaction Type                                  Quanti\i'._   Reinvestment                                    Income         Year To Date
Taxable Interest
07/31 BANK OEPOSIT INTEREST                    I::r Bank Interest                                                                                                   1.39
07 /31   BANK DEPOSIT INTEREST                 I::r Bank Interest                                                                                                     .77
                                                                                                                                                                   --

         ML BANK DEPOSIT PROGRAM                 Income Total                                                                                                      61.00
---
         PREFERREO DEPOSIT                       Income Total                                                                                                     667.00
                                                                                                                                                                 --
         Subtotal (Taxable Interest)                                                                                                                              730.16             1,092.19
                                                                                                                                                                  --
Taxable Dividends
07 /01   NIKE INC CL B                   * Dividend                                                                                                                84.70
         HOLDING 385.0000 PAY DATE 07/01/2019
07 /01   NIKE INC CL B                           Reinvestment Program                                                   (84,70)
07 /01   LORD ABBETT SHORT                * Dividend                                                                                                              157.61
         DURATION INCOME FD CL F PAY DATE 06/28/2019
07 /01   LORD ABBETT SHORT                       Reinvestment Program                                                  (157.61)
         DURATION INCOME FD CL F
07 /01   LORD ABBETT SHORT                 Reinvestment Share(s)                                 37.4370
         DURATION INCOME FD CL F AGENT REINV AMOUNT $157.61 REINV PRICE                $4.21000 QUANTITY BOT       37.4370 AS OF 06/28
                                                                                                                                                                   --
07 /02 VANGUARD 500 INDEX FUND         * Dividend                                                                                                                 854.38
       SHS ETF HOLDING 616.4801 PAY OATE 07/02/2019
07 /02 VANGUARD 500 INOEX FUND                    Reinvestment Program                                                 (854.38)
       SHS ETF
----


+
004                                                                                                                 4709                                                                  15 of 21
                                                                                                                 MERRI LL~.
                                                                                                                 A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                   Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                June 29, 2019 - July 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                         Income
Date   Description                    Transaction Type                              Quantity     Reinvestment           Income        Year To Date
Taxable Dividends
07 /02 NIKE INC CL B                      Reinvestment Share(s)                       .9911
       PRINCIPAL REINV AMOUNT $84.70 REINV PRICE $85.46000 QUANTITY BOT     .9911
07 /02 !SHARES S&P 500                  ' Dividend                                                                      455.92
       INDEX FUND CL INSTL PAY DATE 07/01/2019
07 /02 !SHARES S&P 500                    Reinvestment Program                                    (455.92)
       INDEX FUND CL INSTL
07 /02 !SHARES S&P 500                    Reinvestment Share(s)                    1.3060
       INDEX FUND CL INSTL AGENT REINV AMOUNT $455.92 REINV PRICE $349.05000 QUANTITY BOT   1.3060 AS OF 06/28
07 /03 VANGUARD 500 INDEX FUND            Reinvestment Share(s)                    3.1306
       SHS ETF PRINCIPAL REINV AMOUNT $854.38 REINV PRICE $272.91400 QUANTITY BOT   3. 1306
07 /08 FEDEX CORP DELAWARE COM         * Dividend                                                                       717_00
       HOLDING 180.0000 PAY DATE 07/08/2019
07/08 !SHARES 1 -3 YEAR               * Dividend                                                                         92.04
       TREASURY BOND ETF HOLDING 590.1790 PAY DATE 07/08/2019
07 /08 !SHARES 1-3 YEAR                 Reinvestment Program                                          (92.04)
       TREASURY BOND ETF
07 /08 !SHARES 0-5 YEAR HIGH           ' Dividend                                                                       150.40
       CORPORATE BOND ETF HOLDING 715.9590 PAY DATE 07/08/2019
07 /08 !SHARES 0-5 YEAR HIGH              Reinvestment Program                                   (150.40)
       CORPORATE BOND ETF
07 /09 !SHARES 1-3 YEAR                   Reinvestment Share(s)                  1.0897
       TREASURY BOND ETF PRINCIPAL REINV AMOUNT $92.04 REINV PRICE $84.46000 QUANTITY BOT   1.0897
07 /09 !SHARES 0-5 YEAR HIGH              Reinvestment Share(s)                  3.2316
       CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $750.40 REINV PRICE $46.54000 QUANTITY BOT   3.2376
07/09 !SHARES INTEREST RATE            ' Dividend                                                                         70.71
       HEDGED HIGH YIELD BOND ETF HOLDING 181.1459 PAY DATE 07/09/2019
07 /09 !SHARES INTEREST RATE              Reinvestment Program                                    (70.71)
       HEDGED HIGH YIELD BOND ETF


+
004                                                                                                4709                                       16 of 21
NINA FISCHMAN                                                                             Account Number:                   [RedactedJ7155                                        24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                                                    June 29, 2019 - July 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                                             Income
Date    Description                                         Trans?_~t!on Tj__p_e                                                Quantitx_       Reinvestment                                Income        Year To Date
Taxable Dividends
07/10 !SHARES INTEREST RATE                                 Reinvestment Share(s)                                                   .7974
               HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT                   $70.71 REINV PRICE $88.68000 QUANTITY BOT                              .7974
07 /25 DISNEY (WALn CO COM STK                          *   Dividend                                                                                                                        214.72
---
   HOLDING 244.0000 PAY DATE 07/25/2019
07/25 DISNEY (WALn CO COM STK                               Reinvestment Program                                                                     (214.72)
                                                                                                          --------
07 /26 DISNEY (WALn CO COM STK                              Reinvestment Share(s)                                                 1.4971
               PRINCIPAL REINV AMOUNT $214.72 REINV PRICE $143.42300 QUANTITY BOT                                   1.4971
                                                 ----                                                  ------

07 /37         INVESCO QQQ TR        SER 1              • Dividend                                                                                                                          255.53
               HOLDING 614.8798 PAY DATE 07/31/2019
07 /31         INVESCO QQQ TR        SER 1                  Reinvestment Program                                                                     (255.53)
07 /31         INVESCO QQQ TR SER 1             Reinvestment Share(s)                                                             1.3151
               PRINCIPAL REINV AMOUNT $255.53 REINV PRICE $194.30000 QUANTITY BOT                                   1.3151
07 /31         JPMORGAN CHASE & CO               * Dividend                                                                                                                                 171.21
               HOLDING 214.0078 PAY DATE 07 /37 /2019
07 /31         JPMORGAN CHASE & CO                          Reinvestment Program                                                                     (171.- .,
                                                                                   --------                                                                   ~--
                Subtotal (Taxable Dividends)                                                                                                                                              2,624.22           9,012.76
                NET TOTAL                                                                                                                          (2,507.22)                             3,354.38          10,104.95

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                                      Transaction       Commissions/              (Debit)/   Accrued Interest
Date                   Description                          Transaction Type                                             Quantity                   Amount         Trading Fees               Credit     Eamedl(Paid)
Purchases
07/05                MSCI INC                               Purchase                                                    75.0000                 (18,275.01)                             (18,275.01)
                    CLASS A [Redacted]         00 UNIT PRICE 243.6668
-······-   ---- -- ------ --- ----                                                      - -- - ------------- ---- -- ----------------- ------

07/05                PLANET FITNESS INC CL A                Purchase                                                 333.0000                   (25,150.92)                             (25,150.92)
                    [Redacted]        01 UNIT PRICE     75.5283
                                                              ------


+
004                                                                                                                                                4709                                                           17 of 21
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                                                           June 29, 2019 - July 31, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                           Transaction    Commissions/                   (Debit)/   Accrued Interest
Date           Description                      Transaction Type                                   Quantity              Amount      Trading Fees                    Credit     Earned/(Paid)
Purchases
07/05         VISA INC CL A SHRS                Purchase                                         172.0000           (29,968.20)                            (29,968.20)
              [Redacted]       39 UNIT PRICE 174.2337
07/05         PERSHING SQUARE HOLDINGS          Purchase                                       5,555.0000         (100,140.54)                            (100,140.54)
              USD PAR ORDINARY [Redacted]            UNIT PRICE     18.0271                                       _,,.
07/24         MICROSOFT CORP                    Purchase                                         200.0000           (27,765.24)                                (27,765.24)
              [Redacted]       04 UNIT PRICE 138.8262
07/25         TARGET CORP      COM              Purchase                                         285.0000           (25,063.44)                                (25,063.44)
              [Redacted]       06 UNIT PRICE   87.9419
              Subtotal (Purchases)                                                                                (226,363.35)                            (226,363.35)

              TOTAL                                                                                               (226,363.35)                            (226,363.35)
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                           (226,363.35)
              TOTAL SECURITY SALES/CREDITS

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                        Gainsl(Losses) 0
Description                                                     Quantity          Date          Date          Sale Amount          Cost Basis          This Statement               Year to Date
       Subtotal (Long-Term)                                                                                                                                                              806.81
       Subtotal (Short-Term)                                                                                                                                                          11,611.52
      TOTAL                                                                                                                                                                           12,418.33
0 - Excludes transactions for which we have insufficient data


ADVISORY AND OTHER FEES
Date             Fee Type                                              Quantity          DescripNon                                                    Debit                              Credit
07/02            Advisory Program Fee                                                    INV. ADVISORY FEE JUL                                      1,409.64

                 NET TOTAL                                                                                                                          1,409.64


+
004                                                                                                                      4709                                                               18of21
NINA FISCHMAN                                       Account Number: [Redao\edJ7155                        24-Hour Assistance: (800) MERRILL


    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                          June 29, 2019 - July 31, 2019


    Date    Description               Withdrawals          Deposits Date        Descrip~i°.'! . .            Withdrawals               Deposits
    07/01   ML BANK DEPOSIT PROGRAM                      28,359.00 07 /05       ML BANK DEPOSIT PROGRAM       73,535.00
    07/02   ML BANK DEPOSIT PROGRAM     1,409.00                    07/09       ML BANK DEPOSIT PROGRAM                                 117.00
    07/02   PREFERRED DEPOSIT                           420,000.00 07 /23       PREFERRED DEPOSIT             30,000.00
    07/03   ML BANK DEPOSIT PROGRAM   420,000.00                    07/24       ML BANK DEPOSIT PROGRAM                               2,235.00
    07/03   PREFERRED DEPOSIT         100,000.00                    07/25       ML BANK DEPOSIT PROGRAM       25,064.00
              NET TOTAL                                                                                      199,297.00




+
004                                                                                       4709                                            19 of 21
                                                                                                                                               MERRI LL~.
                                                                                                                                              A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,     at www.finra.orq
  Please promptly report any inaccuracy, discregancy,        in other jurisdictions, locally registered entities.          We receive a fee from ISA® banks of up to 2% per annum
and/or conl'ern tly callin!] Wealth Manaaement Client          Investment products offered by Investment Bankin_q        of the average daily balances. We receive a fee from our
Support at l800-MERRIL[) within ten (1- ) business days      Affiliates, including MLPF&S, ARE NOT FDIC INSURED,         affiliated banks of up to $100 per annum for each account
after delivery of or communication of the account            ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                 that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                      of America, N.A. based on the avera_qe daily Preferred
                                                               We will route your equity and option orders tq market     Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
    You may review our financial statement at our offices:     Except for certain custodial accounts, we hold bonds      Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a
(MLPF&S or IVIL), One Bryant Park, New York, New York                                                                      For all customers, including those who own options, please
                                                             partial call for those securities, securities will be       promptly advise us of any material change in your
100~6. If you request a copy of our financial statement,     randomly selected from those held in bulk. The
we will mail It to you.                                      probability of your holdings being selected is              investment objectives or financial condition. Individual
     We act as a market maker, dealer block positioner       proportional to the total number of customer holdings       options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                   confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain        information.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                  reported periodicaTiy. Additional information including     Margin Customers
    BoflfMerrill Lynch Research is research produced by      the time of execution for any trade, is availa 6le upon       If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.
party research ratings from selected vendors are               In accordance with applicable law, rules and              statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not se!]_regated   memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    ana we can use these funds in our business. Your free       applicable regulations. The permanent record of the
recommendation of any particular security. MLPF &S           credit balance is the amount of funds payable upon          separate account, as required by Regulation T, is available
and its affiliates are nol responsible for any third party   your demand. You have the right to receive in tlie          for your inspection upon request. You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and      statement for use with your next statement to calculate
are responsible for any trading decision you make            any _fully paid secwities to which yqu are entitled,        interest char!]es, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obligations you owe in any of your           statement. Tfie interest charqe period will parallel the
    MLPF&S may make available to you certain securities      accounts.                                                   statement period, except that interest due for the final day
and other investment products that are sponsored,              For clients enrolled in a sweep program, the balance      of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that          in any bank deposit account or snares of any money          your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or ~quidated on your order        Coverage for your Account
    Merrill and Merrill Ed!]e are the marketing name for     and the proceeds returned to your securities account
                                                             or remitted to you.                                           The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers          You will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares    futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be      private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed by the then current rules and policies of          contracts (such as limited partnerships) that are not
     Bank of America Merrill Lynch is the marketing name     FINRA and the Securities Exchange Commission or
for the !]lobal banking and global markets businesses                                                                    registered with the US Securities Exchange Commission,
                                                             other applicable exchan!]es or requlatory bodies.           precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial             All transactions are suoject to me constitution, rules,
banking activities are P.erformed (llobally by banking                                                                   aefined by SIPC, and assets that are not held at MLPF&S,
                                                             requlations, customs, usages, rulings and                   such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, incluainq Bank or America, N.A.,          inferpretations of the exchange or market, and its
member Federal Depositlnsurance Corporation                                                                              America California, N.A. (Merrill Lynch affiliated banks) or
                                                             clearinghouse, if any, where me transactions are            other depository institutions. Those bank deposits are
(FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.
investment bankin!] activities are performed globally          You may obtain an investor brochure that includes         protectea by the FDIC up to applicable limits. MLPF&S is not a
 t:,y investment banRing affiliates o BAC ("Investment       information describin_q_the FINRA Requlation Public         bank. Unless otherwise disclosed, INVESTMENTS TH ROUGH
B"anking_Affiliates"), including, in the United States,      Disclosure Program ('"Proqram"). To obtain a brochure       MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
MLPF&S and Merrill Lynch Professional Clearing Corp.,        or more information abou1 the Proqram or your broker        GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are reqistered broker dealers and members       contact the FINRA ReQulation Pubfic Disclosure Program      about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website        http://www.sipc.org or (202)371-8300.


 +
  004                                                                                             4709                                                                          20of 21
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J:I       Interest reported to the I RS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiaole securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name of the custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traoed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded W its
may be stale.                                                current price of the security and will fiuctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                    MLls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., s(ocks,
commodity pools, private equity funds, private detilt        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current varues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF &S. The values shown may not
reflect actuar market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   004                                                                                              4709                                                                  21 of 21
                                                                                                                                               MERRI LL~-
                                                                                                                                               A BANK OF AMERICA COMPANY
                                                       Primary Account: [Redacted]7155

NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •    WEALTH MANAGEMENT REPORT                                                                        June 29, 2019 - July 31, 2019

                                                        PORTFOLIO SUMMARY                                         July 31                    June28             Month Change
                                                        Net Portfolio Value                               $1,709,190.02              $1,691,562.70                 $17,627.32          -"'
                                                        Your assets                                       $1,709,190.02              $1,691,562.70                 $17,627.32          -"'
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                ($1,409.64)               $493,550.90
                                                        Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                      {$1,409.64)                $493,550.90
call 24-Hour Assistance:
                                                        Your Dividends/Interest Income                        $3,354.38                   $1,701.68
(800) MERRILL
                                                        Your Market Gains/(Losses)                           $15,682.58                  $68,681.71
(800) 637-7455
                                                            Subtotal Investment Earnings                     $19,036,96                  $70,383.39
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770

Up-to-date account information can be viewed
                                                                                           ~      !1:~

at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                                           /
                                                                           ~92!f   !0.9~
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.                [TI~ J?_~



                                                          9/17    12/17 12/18' 1Q19        2Q19   7/19

CONVENIENCE, NOT CLUTTER
Go paperless today with Online Delivery. Keep things simple by viewing, downloading and printing documents as needed. Plus you'll lower your risk of fraud and identity theft. Visit
mymerrill.com to enroll now.

Merrm Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill") makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed            Ma Lose Value

+
004                                                                                                4709                                                                           1 of 21
                                                                             Primary Account: [Rsfac<edJ7155                                     24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                        June 29, 2019 - July 31, 2019


                                                         Account No.      Account Type/Managing Firm                                         July_ 31                  June28           Pag_e
      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN                                  [RedaciedJ7155   CMA/lnvestment Advisory Program                             1,709,190.02               1,691,562.70               6

      •   RETIREMENT
          Looking for opportunities to help make your money last longer in retirement? Talk with your advisor today.


      •   CREDIT & LENDING
          Do you need a convenient, flexible way to borrow funds? Ask your advisor.

      •   ESTATE PLANNING SERVICES
          Gifting assets to a trust may help you minimize gift and estate taxes. Contact your advisor to learn more.


      •   SOLUTIONS FOR BUSINESS
          Help manage everyday business expenses wnh Bank of America's Preferred Deposit for Business®. Talk to your advisor.
          Alf brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member Sf PC. Bank deposits are held at Merrill Lynch affiliated banks or other
          deposnory institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
          second to last page of your statement for more information.

          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of 'you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
004                                                                                                   4709                                                                                 2of21
                                                                                                                                               MERRI LL~.
                                                                                                                                               A BANK OF AMERICA COMPANY

                                                                                Primary Account:   [RedactedJ71   55



•     YOUR BALANCE SHEET (foryourMerrillaccounts)                                                                                                     June 29, 2019 - July 31, 2019


      ASSETS                                                                                             CASH FLOW
                                                                July 31                   June28                                                 This Report             Year to Date
      Cash/Money Accounts                                 383,450.88                  610,376.71         Opening Cash/Money Accounts           $610,376.71
      Fixed Income                                                                                       CREDITS
      Equities                                            502,789.42                  367,299.16         Funds Received                                                  694,490.59
      Mutual Funds                                        822,949.72                  713,886.83         Electronic Transfers                                             74,950.00
      Options                                                                                            Other Credits                                                    27,615.05
      Other                                                                                                 Subtotal                                                     797,055.64
           Subtotal /Long_ Portfolio}                   1,709,190.02                 1,691,562.70
                                                                                                         DEBITS
      TOTAL ASSETS                                    $1,709,190.02                $1,691,562.70
                                                                                                         Electronic Transfers                                           (150,000.00)
      LIABILITIES                                                                                        Margin Interest Charged
      Margin Loan/Debit Balance                                                                          Other Debits                                                      (7,000.00)
      Short Market Value                                                                                 Visa Purchases
          Subtotal                                                                                       ATM/Cash Advances
                                                                                                         Checks Written/Bill Payment
      NET PORTFOLIO VALUE                              $1,709,190.02                $1,691,562.70
                                                                                                         Advisory and other fees                 (1,409.64)                (5,548.26)
                                                                                                            Subtotal                             (1,409.64)             (162,548.26)
      OTHER LIABILITIES                 (not included in Net Portfolio Value)                            Net Cash Flow                          ($1,409.64)             $634,507.38
                                                                                                         Dividends/Interest Income                 3,354.38               10,104.95
      Loan Management Account
      Mortgages                                                                                          Dividend Reinvestments                  (2,507.22)               (8,738.63)
      Home Equity Loans                                                                                  Security Purchases/Debits             (226,363.35)             (752,772.89)
      Business Loans                                                                                     Security Sales/Credits                                          344,150.62
          Subtotal                                                                                       Closing Cash/Money Accounts           $383,450.88
      TOTAL LIABILITIES
                                                                                                         Fees Included in Transactions Above
       1                                                                                                 Commissions/Tradin_g_ Fees                                            (6.32)
      ( l Secured by assets in a Merrill account




+
004                                                                                                       4709                                                                 3 of 21
                                                                             Primary Account:         [RedactedJ77   55                                 24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                        June 29, 2019 - July 31, 2019

      ASSET ALLOCATION*                                                                                     CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the

                                                                                                                                                     I
                                                                                                                            -· -
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                                                                 $2.683
                                                                    Current Value    Allocation                  $1,341
                                                                                                                     $0          . , ••        , , , , ,
                                 D     Equities                     1,143,524.85           66.91%
                                                                                                                            Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 G    Cash/Money                      383,450.88           22.43%
                                      Accounts                                                                                                       This Report             Year To Date
                                 rmlfilill Fixed Income               150,295.92            8.79%                     Tax-Exempt Interest
                                                                                                                      Taxable Interest                        730.16                 1,092.19
                                 •     Alternative                      31,918.37           1.87%                     Tax-Exempt Dividends
                                       Investments
                                                                                                                      Taxable Dividends                      2,624.22               9,012.76
                                      TOTAL                       $1,709,190.02              100%
                                                                                                                      Total                                 $3,354.38             $10,104.95

                                                                                                                      Your Estimated Annual Income                                $28,284.33



       TOP FIVE PORTFOLIO HOLDINGS                                                                          FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                           Previous
                                                            Current Value                 Portfolio                                           This Report          Last Report              Year End
       +PREFERRED DEPOSIT                                    373,899.00                   21.87%            S&P 500                             2980.38                 2941.76             2506.85
          +FDIC INSURED NOT SIPC COVERED                                                                    Three-Month Treasury Bills            2.06%                   2.09%               2.35%
       VANGUARD 500 INDEX FUND                               169,203.29                    9.89%            Long-Term Treasury Bonds              2.53%                   2.53%               3.01%
       INVESCO QQQ TR SER 1                                  117,754.85                    6.88%            One-Month LIBOR                       2.23%                   2.40%               2.51%
       ISHARES S&P 500                                       104,554.74                    6.11%            NASDAQ                              8175.42                 8006.25             6635.28
       PERSHING SQUARE HOLDINGS                              100.434.40                    5.87%




+
004                                                                                                          4709                                                                                4 of 21
                                                                                                                                               MERRI LL~,
                                                                                                                                               A BANK OF AMERICA COMPANY

                                                                       Primary Account: [RedactedJ77 55



•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                        June 29, 2019 • July 31, 2019



      INCOME SUMMARY
                                           This Report                                                                                    Yearta Date
                           Tax•                                Tax-                        Total                 Tax-                             Tax-                             Total
                        Exempt          Taxable            Exempt       Taxable      This Report              Exempt           Taxable        Exempt            Taxable             YTD
    Account No.         Interest        Interest         Dividends    Dividends         Income                Interest         Interest     Dividends         Dividends          Income
      Non-Retirement
      {Redacted]7155
                                           730                           2,624           3,354                                  1,092                                9,013       10,105
         TOTAL                           $730                          $2,624           $3,354                                 $1,092                           $9,013          $10,105




      GAIN/(LOSS) SUMMARY
                                                                                                                   Long Term Capital
                                          Realized Gains/(Losses)                                                  Gain Distributions               Unrealized Gains/(Losses)
                          This Report                     YTD          This Report                      YTD
      Account No.         Short Term               Short Term           Long Term             Long Term                   Year To Date                  Short Term           Long Term
      Non-Retirement
      !Redac:tedJ7155                               11,611.52                                       806.81                                               20,283.60            76,189.64
         TOTAL                                     $11,611.52                                      $806.81                                           $20,283.60              $76,189.64




+
004                                                                                              4709                                                                              5 of 21
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                              Account Number:     [RedactedJ77   55                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                          $1,691,562.70
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                   1-800-876-8770


                                                                                                                                                         June 01, 201 9 - June 28, 2019

                                                     This Statement                 Year to Date     ASSETS                                          June28                       May31
                                                                                                     Cash/Money Accounts                          610,376.71                  21,154.86
                                                                                                     Fixed Income
      Total Credits                                     496,192.27                                   Equities                                     367,299.16                 446,832.68
      Total Debits                                         (939.69)                                  Mutual Funds                                 713,886.83                 659,640.87
      Securities You Transferred In/Out                                                              Options
      Market Gains/(Losses)                              68,681.71                                   Other

      ~l~~1;§:f~i~~1;~~1:2.s;<··•···           . Ji0*j;[!ij(~~i-'1(l .                                   Subtotal (Long Portfolio}
                                                                                                     TOTAL ASSETS
                                                                                                                                                1,691,562.70
                                                                                                                                               $1,691,562.70
                                                                                                                                                                           1, 127,628.41
                                                                                                                                                                          $1,127,628.41


                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                       $1,691,562.70              $1,127,628.41




             Go paperless! Receive this statement online instead of by mail. Wsit mymerrill.com
             to enroll in online delivery.




      Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill") makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
+     Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value

006                                                                                                              4709                                                                6of22
NINA FISCHMAN                                           Account Number: [Redac!edJ7155                                        24-Hour Assistance: (800) MERRILL


CMA® ACCOUNT                                                                                                                         June 01, 2019 - June 28, 2019


CASH FLOW                             This Statement    Yearta Date             ASSET ALLOCATION*
Opening Cash/Money Accounts             $21,154.86                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                          include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received                          494.490.59      694.490.59
Electronic Transfers                                     74,950.00                                                                          Allocation
Other Credits                                            27,615.05                                        :7 Equities                          53.16%
      Subtotal                          494,490.59      797,055.64
                                                                                                          ~ Cash/Money                         36.08%
DEBITS                                                                                                          Accounts
Electronic Transfers                                   (150,000.00)                                       mfJ Fixed Income                       8.87%
Margin Interest Charged
Other Debits                                             (7,000.00)                                       I l l Alternative                      1.89%
Visa Purchases                                                                                                  Investments
ATM/Cash Advances                                                                                               TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                    (939.69)      (4,138.62)
    Subtotal                               (939.69)    {161,138.62)
Net Cash Flow                          $493,550.90     $635,917.02

OTHER TRANSACTIONS
Dividends/Interest Income                 1,701.68        6,750.57
Dividend Reinvestments                   (1,625.98)      (6,231.41)
Security Purchases/Debits               (45,337.83)    (526.409.54)
Securi.!Y_ Sales/Credits                140,933.08      344,150.62
Closing Cash/Money Accounts            $610,376.71                             DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                           Mail                   Online Delive!)'_
Fees Included in Transactions Above                                            Statements                                   X
                                                                               Performance Reports                          X
Commissions/Tradin.9. Fees                    (2.92)          (6.32)
                                                                               Trade Confirms                               X
                                                                               Shareholders Communication                   X
                                                                               Prospectus                                   X
                                                                               Service Notices                              X
                                                                               Tax Statements                               X




+
006                                                                                         4709                                                                      7of22
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number:    [Redacted]7155




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                 June 01, 2019 - June 28, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your FinanciaiAdVisof(S) if there have been any changes in your fil18ncial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd FL, Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                      19,639                         25,369              .75                      14.54                      252,780
    Bank of America CA, N.A.                                                    1,336                          9,302              .75                       5.33                      246,005
    TOTAL ML Bank Deposit Program                                              20,975                                                                      19.87                      498,785


                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                          177                        35,498             2.07                      55.83                        83,232
    TOTAL Preferred Deposit                                                        177                                                                     55.83                        83,232




+

006                                                                                                                     4709                                                               Bof22
NINA FISCHMAN                                                              Account Number:   [Redacted]7155                                    24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                      June 01, 2019 - June 28, 2019

CASH/MONEY ACCOUNTS                                                               Total              Estimated                    Estimated              Estimated        Est. Annual
Description                                          Quantity                Cost Basis           Market Price                  Market Value         Annual Income             Yield%
CASH                                               28,359.71                28,359.71                                             28,359.71
+ML BANK DEPOSIT PROGRAM                          498,785.00               498,785.00                   1.0000                  498,785.00                   3,741               .75
    +FDIC INSURED NOT Sf PC COVERED
+PREFERRED DEPOSIT                                 83,232.00                83,232.00                   1.0000                    83,232.00                  1,723              2.07
    +FDIC INSURED NOT SIPC COVERED

              TOTAL                                                        610,376.71                                           610,376.71                   5,464               .94

EQUITIES                                                                         Unit                Total         Estimated        Estimated        Unrealized     Estimated Current
Description                           Symbol   Acquired         Quantity   Cost Basis           Cost Basis       Market Price     Market Value      Gainl(Loss) Annual Income Yield%
AMAZON COM INC COM                     AMZN 11 /27 /17               35 1,207.9362              42,277.77        1,893.6300         66,277.05        23,999.28
                                            01/16/19                 11 1,702.0445              18,722.49        1,893.6300         20,829.93         2,107.44
                                            05/09/19                  7 1,887.8000              13,214.60        1,893.6300         13,255.41            40.81
            Subtotal                                                 53                         74,214.86                          100,362.39        26,147.53
APPLE INC                              AAPL 11/27/17                213    175.8575             37,457.66          197.9200         42,156.96         4,699.30           657    1.55
                                            02/16/7 8                 1    175.9100                175.91          197.9200            197.92            22.01             4    1.55
                                            05/18/18                  1    780.7100                180.71          197.9200            197.92            17.21             4    1.55
                                            05/18/18                  1    191 .0200               191.02          197.9200            197.92             6.90             4    1.55
                                            08/17/18                  1    203.1200                203.12          197.9200            197.92            (5.20)            4    1.55
                                            08/17/18                  1    214.5500                214.55          197.9200            197.92           (16.63)            4    1.55
                                            11/16/18                  1    190.5300                190.53          197.9200            197.92             7.39             4    1.55
                                            02/15/19                  1    190.0400                190.04          197.9200            197.92             7.88             4    1.55
                                            02/15/19                  1    171.4700                171.47          197.9200            197.92            26.45             4    1.55
                                            05/09/79                 50    198.3414              9,917.07          197.9200          9,896.00           (21.07)          154    1.55
                                            05/17/19                  2    187.0500                374.10          197.9200            395.84            21.74             7    1.55
/.9165 FRACTIONAL SHARE)                    05/17/19                       173.2896                158.82          197.9200            181.39            22.57             3    1.55
            Subtotal                                        273.9165                            49,425.00                           54,213.55         4,788.55           853     1.55




+

006                                                                                                              4709                                                            9of22
                                                                                                                                          MERRILL~,
                                                                                                                                          A BANK OF AMERICA COMPANY

NINA FISCHMAN                                              Account Number: (RedactedJ7155


YOUR CMA ASSETS                                                                                                                                    June 01, 2019 - June 28, 2019

EQUITIES (continued)                                             Unit                Total     Estimated              Estimated                 Unrealized     Estimated Current
Description                  Symbol Acquired    Quantity   Cost Basis           Cost Basis   Market Price           Market Value               Gainl(Loss) Annual Income Yield%
BOEING COMPANY                  BA 10/03/18          50     392.5670            19,628.35      364.0100                  18,200.50                 (1,427.85)         411    2.25
                                   06/10/19           1     385.7200               385.72      364.0100                     364.01                    (21.71)           9    2.25
(.2191 FRACTIONAL SHARE)           06/10/19                 354.3130                77.63      364.0100                      79.75                       2.12           2    2.25
          Subtotal                             51.2191                          20,091.70                                18,644.26                 (1,447.44)         422    2.25
DISNEY (WALTI CO COM STK_       DIS 05/08/19        244     134.8500            32,903.40      139.6400                  34,072.16                  1,168.76          430    1.26
GOLDMAN SACHS GROUP INC         GS 07/76/79         703     189.2339            19,491.10      204.6000                   21,073.80                 1,582.70          351    1.66
                                   05/10/7 9         40     200.0445             8,007.78      204.6000                     8,184.00                  182.22          136    1.66
                                   06/28/19           1     198.8800               198.88      204.6000                        204.60                   5.72            4    1.66
/.0268 FRACTIONAL SHARE)           06/28/19                 203.3582                 5.45      204.6000                            5.48                  .03            1    1.66
          Subtotal                             144.0268                         27,697.21                                 29,467.88                 1,770.67          492    1.66
~----------------                                                                                           - - ---- -   -- ------

HOME DEPOT INC                  HD 02/27/19          55     184.4503            10,144.77      207.9700                  11,438.35                  1,293.58          300    2.61
                                   05/10/19          40     191 .9652            7,678.61      207.9700                   8,318.80                    640.19          218    2.61
(.6709 FRACTIONAL SHARE)           06/27 /19                211.4748               129.19      207.9700                     127.05                     (2.14)           4    2.61
          Subtotal                              95.6109                         17,952.57                                19,884.20                  1,931.63          522    2.61
JPMORGAN CHASE & CO            JPM 06/15/18         111     107.2699            11,906.96      111.8000                  12,409.80                    502.84          356    2.86
                                   11 /02/18          1     112.7700               112.77      111.8000                     111.80                     (0.97)           4    2.86
                                   02/01/19           1     105.1800               105.18      111.8000                     111.80                      6.62            4    2.86
                                   05/01 /19          1     112.9800               112.98      111.8000                     111.80                     (1.18)           4    2.86
                                   05/10/19         100     111.6455            11,164.55      111.8000                  11,180.00                     15.45          321    2.86
(.0078 FRACTIONAL SHARE)           05/01 /19                115.3846                 0.90      111.8000                        .87                     (0.03)           1    2.86
          Subtotal                             214.0078                         23,403.34                                23,926.07                    522.73          690    2.86
                                                                                                                                - - ---    -----

MCDONALDS CORP         COM     MCD 04/30/19         152     197.3300            29,994.16      207.6600                   31,564.32                 1,570.16          706    2.23
                                   05/10/19          40     197.9352             7,917.41      207.6600                    8,306.40                   388.99          186    2.23
                                   06/18/19           1     205.0700               205.07      207.6600                      207.66                     2.59            5    2.23
(.0861 FRACTIONAL SHARE)           06/18/19                 205.1103                17.66      207.6600                       17.88                      .22            1    2.23
            Subtotal                           193.0861                         38,134.30                                 40,096.26                 1,961.96          898    2.23




+
006                                                                                           4709                                                                          10of 22
NINA FISCHMAN                                                                Account Number:       [RedactedJ7155                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                  June 01, 2019 • June 28, 207 9

EQUITIES (continued)                                                                Unit                     Total       Estimated            Estimated          Unrealized     Estimated Current
Description                               Symbol   Acquired      Quantity     Cost Basis              Cost Basis       Market Price         Market Value        Gainl(Loss) Annual Income Yield%
NIKE INC CL B                               NKE 03/19/19            285         87.5825               24,961.04           83.9500             23,925.75         (1,035.29)           251    1.04
                                                05/10/19            100         82.8946                8,289.46           83.9500              8,395.00            105.54             88    1.04
           Subtotal                                                 385                               33,250.50                               32,320.75           (929.75)           339    1.04
                                                                                                                                                             - - - ---------

ROKU INC        CLA                        ROKU 05/08/19             158        64.8341               10,243.80           90.5800             14,311.64           4,067.84
           TOTAL                                                                                    327,_'.3_16.68                          367,299.16          39,982.48          4,646    1.26

                                                                                                                                                                Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                  Total        Estimated           Estimated            Unrealized     Total Client      Investment        Annual Current
Description                           Quantity                      Cost Basis      Market Price      Market Value            Gainl(Loss)     Investment         Return{$}       Income Yield%
GRANITES HARES GOLD                                  1,160         14,027.48           14.0700           16,321.20              2,293.72         14,027              2,293
      SHARES
      SYMBOL: BAR         Initial Purchase: 08/09/18
      Alternative Investments 100%


HEALTH CARE SELECT SPDR                                106           9,831.24          92.6400            9,819.84               (11 .40)          9,653               166          158    1.60
      SYMBOL: XLV             Initial Purchase: 09/12/18
      Equity 100%
      .0448 Fractional Share                                                4. 12      92.6400                  4.15                  .03                                              1    1.60


INVESCO QQQ TR        SER 1                            614        108,762.04          186.7400         114,658.36              5,896.32         108,099              6,559          915      .79
      SYMBOL:   000           Initial Purchase: 03/13/18
      Equity 100%

---
      .8798 Fractional Share                                           167.85         186.7400               164.29                (3.56)                                              2     .79

ISHARES 1-3 YEAR                                       590          49,160.97          84.7800           50,020.20               859.23          48,575              1,445        1,026    2.05
      TREASURY BOND ETF
      SYMBOL: SHY     Initial Purchase: 08/09/18
      Fixed Income 100%
      . 1790 Fractional Share                                              15. 12      84.7800                15.18                   .06                                              1   2.05


ISHARES 0-5 YEAR HIGH                                      715      33,388.71          46.7000           33,390.50                  1.79          32,517               873        1,878    5.62

+
006                                                                                                                    4709                                                                11 of 22
                                                                                                                                        MERRI LL~.
                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                    Account Number: [Redact~111 ss


YOUR CMA ASSETS                                                                                                                           June 01, 2019 - June 28, 2019

                                                                                                                                         Cumulative    EsUmated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)            Total     Estimated       Estimated       Unrealized      Total Client    Investment       Annual Current
Description                           Quantity            Cost Basis   Market Price   Market Value      Gainl/Loss)      Investment       Return($)      Income Yield%
      CORPORATE BONO ETF
      SYMBOL: SHYG       Initial Purchase: 08/09/18
      Fixed Income 100%
      .9590 Fractional Share                                  44.51       46.7000           44.79                 .28                                          3   5.62

ISHARES INTEREST RATE                               181   16,592.63       88.7000       16,054.70            (537.93)       16,325            (271)         998    6.21
      HEDGED HIGH YIELD
      BONDETF
      SYMBOL: HYGH        Initial Purchase: 08/09/18
      Fixed Income 100%
      . 7459 Fractional Share                                 12.93       88.7000           12.94                 .01                                          1   6.21

ISHARES S&P 500                                    294    87,150.31      349.0500      102,620.70           15,470.39       84,567          18,053        1,804    1.75
      INDEX FUND CL INSTL
      SYMBOL: BSPIX      Initial Purchase: 08/31117
      Equity 100%
      .0130 Fractional Share                                   4.34      349.0500             4.54                .20                                          1   1.75

LORD ABBETT SHORT                               11,997    50,148.17        4.2100       50,507.37             359.20         49,996            510        1,980    3.91
      DURATION INCOME FD CL F
      SYMBOL: LDLFX      Initial Purchase: 05/02/19
      Fixed Income 100%
      .5120 Fractional Share                                   2.15         4.2100            2.16                .01                                          1   3.91

SECTOR SPDR INDUSTRIAL                            336     25,484.59       77.4200       26,013.12             528.53         24,923           1,089         518    1.99
     SYMBOL: XL/        Initial Purchase: 08/09/18
     Equity 100%
     .1437 Fractional Share                                   11.01       77.4200            11.13                . 12                                         1   1.99


SPDR GOLD TRUST                                     117   15,553.55      133.2000       15,584.40               30.85        15,553              30
      SYMBOL:GLD          Initial Purchase: 06/24/19


+

006                                                                                                  4709                                                          12of22
NINA FISCHMAN                                                     Account Number: [RedactedJ7155                                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                June 01, 2019 - June 28, 2019
                                                                                                                                                              Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)             Total      Estimated        Estimated           Unrealized               Total Client         Investment         Annual Current
Description                           Quanmy               Cost Basis    Market Price     Market Value      Gainl(Loss)                  Investment            Return{$}         Income Yield%
      Alternative Investments 100%


SPDR S P BI0TECH                                   450    38,154.95          87.7100        39,469.50            1,314.55                        38,154               1,314            38      .09
     SYMBOL: XBI         Initial Purchase: 11 /08/18
     Equity 100%

SPDR US FINANCIAL SECTOR                          1,950    54,604.78         27.6000        53,820.00            (784.78)                        53,964               (144)       1,065       1.97
     ETF
      SYMBOL: XLF        Initial Purchase: 08/09/18
      Equity 100%
      .4995 Fractional Share                                   13.52         27.6000            13.79                  .27                                                               1    1.97
                                                                                                                            ·······················




VANGUARD MATERIALS ETF                            151      20,365.63       128.2000         19,358.20           (1,007.43)                       20,129               (771)            376    1.94
     SYMBOL: VAW        Initial Purchase: 08/09/18
     Equity 100%
     .3912 Fractional Share                                    49.42        128.2000            50.15                  .73                                                               1    1.94

VANGUARD 500 INDEX FUND                           616     149,580.49       269.1500       165,796.40            16,215.91                      145,592               20,203       3,287       1.98
     SHSETF
     SYMBOL: VOO        Initial Purchase: 10/25/17
     Equity 100%
     .4801 Fractional Share                                   119.35       269.1500            129.22                9.87                                                                3    1.98

          Subtotal (Fixed Income)                                                          150,047.84
          Subtotal (Equities)                                                              531,933.39
          Subtotal {Alternative Investments)                                                31,905.60
          TOTAL                                           673,249.86                       713,886.83           40,636.97                                            51,349      14,059       1.97

LONG PORTFOLIO                                                          Acljusted/Total           Estimated            Unrealized                      Estimated           Estimated         Current
                                                                             Cost Basis         Market Value          Gainl(Loss)                 Accrued Interest     Annual Income         Yield%

           TOTAL                                                        1,610,943.25           1,691,562.70            80,619.45                                              24,168           1.43

+
006                                                                                                      4709                                                                                 13 of 22
                                                                                                                                                       MERRI LL~.
                                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                  Account Number: [RedactedJ7155


YOUR CMA ASSETS                                                                                                                                               June 01, 2019 - June 28, 2019

Total Client Investment: Cost of shares directly purchased and still held. Does not include       Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                            shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.               reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)       accounts.
of all shares purchased and still held, including shares acquired through reinvestment of         Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings'') regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the ClO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                  Income
Date   Description                     Transaction Type                                              Quantitx_     Reinvestment                                    Income          Year To Date
Taxable Interest
06/28 BANK DEPOSIT INTEREST                     J:I   Bank Interest                                                                                                   1.87
06/28 BANK DEPOSIT INTEREST                     J:I   Bank Interest                                                                                                    .83
        ML BANK DEPOSIT PROGRAM                       Income Total                                                                                                   18.00
          - ···-·--···-·--·- -·---------
        PREFERRED DEPOSIT                             Income Total                                                                                                   55.00
        Subtotal (Taxable Interest)                                                                                                                                  75.70              362.03
Taxable Dividends
06/03 LORD ABBETT SHORT                * Dividend                                                                                                                  150.32
      DURATION INCOME FD CL F PAY DATE 05/31/2019


+
006                                                                                                                  4709                                                                   14 of 22
NINA FISCHMAN                                                          Account Number:            [RedactedJ77   55                          24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                              June 01, 2019 - June 28, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                       Income
Date   Description                    Transaction Type                                               Quantit)l_       Reinvestment                     Income       Year To Date
Taxable Dividends
06/03 LORD ABBETT SHORT                         Reinvestment Program                                                      (150.32)
      DURATION INCOME FD CL F
06/03 LORD ABBETT SHORT                 Reinvestment Share(s)                                 35. 7900
      DURATION INCOME FD CL F AGENT REINV AMOUNT $150.32 REINV PRICE                $4.20000 QUANTITY BOT              35.7900 AS OF 05/31
---------- --- ---------                                                --- ----   -- -----

06/07 BOEING COMPANY                  * Dividend                                                                                                       104.65
      HOLDING 50.9237 PAY DATE 06/07/2019
06/07 BOEING COMPANY                            Reinvestment Program                                                      (104.65)
--~---- ---~-----
06/07 !SHARES 1-3 YEAR                        * Dividend                                                                                                99.35
      TREASURY BOND ETF HOLDING 589.0000 PAY DATE 06/07/2019
06/07 !SHARES 1-3 YEAR                          Reinvestment Program                                                       (99.35)
      TREASURY BOND ETF
06/07 !SHARES 0-5 YEAR HIGH          * Dividend                                                                                                        150.44
      CORPORATE BOND ETF HOLDING 712.7154 PAY DATE 06/07/2019
06/07 !SHARES 0-5 YEAR HIGH                     Reinvestment Program                                                      (150.44)
      CORPORATE BOND ETF
----------------

06/10 BOEING COMPANY                   Reinvestment Share(s)                                            .2954
      AGENT REINV AMOUNT $104.66 REINV PRICE $354.29200 QUANTITY BOT                      .2954
------------   -----

06/10 !SHARES 1-3 YEAR                   Reinvestment Share(s)                  1.1755
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $99.35 REINV PRICE $84.52000 QUANTITY BOT                              1.1755
06/10 !SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   3.2436
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $150.44 REINV PRICE $46.38000 QUANTITY BOT                              3.2436
06/10 !SHARES INTEREST RATE           * Dividend                                                                                                        71.81
      HEDGED HIGH YIELD BOND ETF HOLDING 180.3356 PAY DATE 06/10/2019
               -------------

06/10 !SHARES INTEREST RATE                     Reinvestment Program                                                       (71.81)
      HEDGED HIGH YIELD BOND ETF
06/11          !SHARES INTEREST RATE             Reinvestment Share(s)                     .8103
               HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $71.81 REINV PRICE $88.62000 QUANTITY BOT                       .8103
06/17 MCDONALDS CORP              COM         * Dtvidend                                                                                               222.72


+
006                                                                                                                     4709                                                15of22
                                                                                                                       MERRI LL~.
                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                          Account Number: [RedactWJ7155


YOUR CMA TRANSACTIONS                                                                                                      June 01, 2019 • June 28, 2019


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                Income
Date    Description                   Transaction Ty,~p_e _ _ _ _ _ _ _ _ _ _ _Ouantitv
                                                                               __                      Reinvestment            Income        Year To Date
Taxable Dividends
         HOLDING 192.0000 PAY DATE 06/7 7 /207 9
06/17 MCDONALDS CORP          COM              Reinvestment Program                                        (222.72)
06/7 8 MCDONALDS CORP         COM              Reinvestment Share(s)                         1 .0861
         PRINCIPAL REINV AMOUNT $222.73 REINV PRICE $205.07200 QUANTITY BOT         1.0861
06/20 HOME DEPOT INC                       *   Dividend                                                                        129.20
         HOLDING 95.0000 PAY DATE 06/20/2079
                                                                                                                              -----------

06/20 HOME DEPOT INC                           Reinvestment Program                                        (129.20)
                                                                ---
06/21    HOME DEPOT INC                        Reinvestment Share(s)                          .6109
         PRINCIPAL REINV AMOUNT $129.79 REINV PRICE $211.47500 QUANTITY BOT         .6109
06/25 WORLD WRESTLING                      *   Dividend                                                                          44.40
         ENTERTAINMENT CL A HOLDING 370.0000 PAY DATE 06/25/2019
06/25 WORLD WRESTLING                          Reinvestment Program                                         (44.40)
         ENTERTAINMENT CL A
                                                                                                                        ------------

06/26 VANGUARD MATERIALS ETF               ' Dividend                                                                          105.57
         HOLDING 150.5556 PAY DATE 06/26/2019
()~[26   VANGUARD MATERIALS ETF                Reinvestment Program                                        (7 05.57)
06/26 HEALTH CARE SELECT SPDR              ' Dividend                                                                            42.06
         HOLDING 105.5877 PAY DATE 06/26/2019
06/26 HEALTH CARE SELECT SPDR                  Reinvestment Program                                         (42.06)
06/26 SPDR US FINANCIAL SECTOR             *   Dividend                                                                        270.63
         ETF HOLDING 1940.5025 PAY DATE 06/26/2019
                                                                                                                             "·····--
06/26 SPDR US FINANCIAL SECTOR                 Reinvestment Program                                        (270.63)
         ETF
06/26 SECTOR SPDR INDUSTRIAL               *   Dividend                                                                        112.92
         HOLDING 334.6696 PAY DATE 06/26/2019
                                                                                                           ----···
06/26 SECTOR SPDR INDUSTRIAL                   Reinvestment Program                                        (112.92)
06/26 WORLD WRESTLING                          Reinvestment Share(s)                          .6140



+
006                                                                                                      4709                                       16 of 22
NINA FISCHMAN                                                             Account Number: [RedacledJ71 55                                               24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                         June 01, 2019 - June 28, 2019


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                   Income
Date         Description                          Transaction Type                                           Quantity   Reinvestment                              Income        Year To Date
Taxable Dividends
             ENTERTAINMENT CL A PRINCIPAL REINV AMOUNT       $44.40 REINV PRICE $72.31000 QUANTITY BOT                    .6140
06/27 VANGUARD MATERIALS ETF           Reinvestment Share(s)                                                   .8356
      PRINCIPAL REINV AMOUNT $105.57 REINV PRICE $126.34000 QUANTITY BOT                          .8356
------ ---------------

06/27 GOLDMAN SACHS GROUP INC         * Dividend                                                                                                                  121.91
      HOLDING 143.4277 PAY DATE 06/27/2019
06/27 GOLDMAN SACHS GROUP INC                     Reinvestment Program                                                       (121.91)
06/27 HEALTH CARE SELECT SPDR          Reinvestment Share(s)                                                   .4571
      PRINCIPAL REINV AMOUNT $42.06 REINV PRICE $92.01300 QUANTITY BOT                         .4571
06/27 SPDR US FINANCIAL SECTOR         Reinvestment Share(s)                                                9.9970
      ETF PRINCIPAL REINV AMOUNT $270.63 REINV PRICE $27.07100 QUANTITY BOT                             9.9970
                                                                              - - -------------- ---------

06/27 SECTOR SPDR INDUSTRIAL           Reinvestment Share(s)                                                 1.4741
      PRINCIPAL REINV AMOUNT $112.92 REINV PRICE $76.60100 QUANTITY BOT                         1.4741
06/28 GOLDMAN SACHS GROUP INC          Reinvestment Share(s)                                                   .5991
      PRINCIPAL REINV AMOUNT $121.92 REINV PRICE $203.50000 QUANTITY BOT                          .5991
             Subtotal (Taxable Dividends}                                                                                                                        1,625.98          6,388.54
             NET TOTAL                                                                                                     (1,625.98)                           1,701.68           6,750.57

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                              Transaction     Commissions/              (Debit}/   Accrued Interest
Date       Description                           Transaction Type                                      Quantity            Amount        Trading Fees               Credit     Earnedl(Paid)
Purchases
06/17             FEDEX CORP DELAWARE COM        Purchase                                          180.0000             (29,784.28)                           (29,784.28)
                  [Redacted]      06 UNIT PRICE 165.4682
---
06/26             SPDR GOLD TRUST                Purchase                                          117.0000             (15,553.55)                           (15,553.55)
                  [Redacted]      07 UNIT PRICE 132.9363
                  Subtotal (Purchases)                                                                                  (45,337.83)                           (45,337.83)


+
006                                                                                                                        4709                                                         17 of 22
                                                                                                                                                MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                   Account Number: [Redacte1JJ7155


YOUR CMA TRANSACTIONS                                                                                                                               June 01, 2019 - June 28, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                        Transaction   Commissions/           (Debit)/   Accrued Interest
Date          Description                         Transaction Type                              Quantity             Amount      Trading Fees            Credit     Earnedl(Paid)
Sales
06/06 • APPLE INC                                 Sale                                        -240.0000           43,013.52             (.89)       43,012.63
        [Redacted]              00 UNIT PRICE 179.2230
06/19   • WORLD WRESTLING                         Sale                                        -370.0000           28,062.58             (.58)       28,062.00
             ENTERTAINMENT CL A [Redacted]               08 UNIT PRICE    75.8448
---
06/24 • CHIPOTLE MEXICAN GRILL         Sale                                                    -36.0000           26,507.88             (.55)       26,507.33
        [Redacted]     05 UNIT PRICE 736.3300
06/26 • ROKU INC                CLA               Sale                                        -150.0000           14,994.72             (.31)        14,994.41
        [Redacted]               02 UNIT PRICE   99.9648
06/28 • FEDEX CORP DELAWARE COM       Sale                                                    -180.0000           28,313.05             (.59)        28,312.46
        [Redacted]    06 UNIT PR1CE 157.2947
             Subtotal (Sates)                                                                                     140,891.75           (2.92)       140,888.83

Other Security Transactions
06/28        WORLD WRESTLING                      Fractional Share Sale                           -.6140                                                 44.25
             ENTERTAINMENT CL A SALE PRICE $72.09000 QTY SOLD              .6140
             Subtotal (Other Security Transactions)                                                                                                      44.25

             TOTAL                                                                                                95,553.92            (2.92)        95,595.25
             TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                     (45,337.83)
             TOTAL SECURITY SALES/CREDITS                                                                                                          140,933.08




+
006                                                                                                                  4709                                                     18 of 22
NINA FISCHMAN                                                                   Account Number: [Redacted]7155                                 24-Hour Assistance: (800) MERRILL



YOUR CMA TRANSACTIONS                                                                                                                                    June 01, 2019 - June 28, 2019

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidanon                                                            Gainsl(Losses) 0
Description                                                      Quantity       Date        Date           Sale Amount            Cost Basis    This Statement           Year to Date
       APPLE INC                                                240.0000 11 /27 /17       06/04/19               43,012.63         42,205.82           806.81
       Subtotal (Long-Term)                                                                                                                            806.81                   806.81
       CHIPOTLE MEXICAN GRILL                                    26.0000    01 /07 /19    06/20/19               19,144.18         12,538.32         6,605.86
       CHIPOTLE MEXICAN GRILL                                    10.0000    05/10/19      06/20/19                7,363.15          6,995.99           367.16
       FEDEX CORP DELAWARE COM                                  180.0000    06/13/19      06/26/19               28,312.46         29,784.28        (1,471.82)
       ROKU INC      CLA                                        150.0000    05/08/19      06/24/19               14,994.41          9,725.13         5,269.28
       WORLD WRESTLING                                          370.0000    05/10/1 9     06/17 /19              28,062.00         30,505.39        (2,443.39)
       WORLD WRESTLING                                             .6140    06/26/19      06/28/19                   44.25             44.40              (.15)
       Subtotal (Short-Term)                                                                                                                         8,326.94                11,611.52
      TOTAL                                                                                                  140,933.08           131,799.33            9,133.75              12,418.33
0 • Excludes transactions for which we have insufficient data

CASH/OTHER TRANSACTIONS
Date       Description                                 Transaction Type                                                Quantity                 Debit                          Credit
Funds Received
06/26      CHECK DEPOSIT                               Funds Received                                                                                                     494,490.59
           Subtotal (Funds Received)                                                                                                                                      494,490.59

           NET TOTAL                                                                                                                                                      494,490.59


ADVISORY AND OTHER FEES
Date           Fee Type                                                 Quantity         Description                                             Debit                         Credit
06/04          Advisory Program Fee                                                      INV. ADVISORY FEE JUN                                 939.69
               NET TOTAL                                                                                                                       939.69




+

006                                                                                                                    4709                                                       19of22
                                                                                                          MERRI LL~,
                                                                                                          A BANK OF AMERICA COMPANY

NINA FISCHMAN                                       Account Number: [RedactedJ7155


    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                       June 01, 2019 - June 28, 2019


    Date    Description               Withdrawals          Deposits Date        Description                 Withdrawals             DeE_osits
    06/03   ML BANK DEPOSIT PROGRAM                           2.00 06/14        ML BANK DEPOSIT PROGRAM                           30,000.00
    06/04   ML BANK DEPOSIT PROGRAM       939.00                   06/17        ML BANK DEPOSIT PROGRAM      29,784.00
    06/04   PREFERRED DEPOSIT                            18,000.00 06/20        ML BANK DEPOSIT PROGRAM                           28,062.00
    06/05   ML BANK DEPOSIT PROGRAM    18,000.00                   06/25        ML BANK DEPOSIT PROGRAM                           26,507.00
    06/07   ML BANK DEPOSIT PROGRAM                      43,012.00 06/26        ML BANK DEPOSIT PROGRAM         559.00
    06/07   PREFERRED DEPOSIT                            43,000.00 06/26        PREFERRED DEPOSIT                                 52,000.00
    06/10   ML BANK DEPOSIT PROGRAM    43,000.00                   06/27        ML BANK DEPOSIT PROGRAM                          442.491.00
    06/13   PREFERRED DEPOSIT          30,000.00
              NETTOTAL                                                                                                           560,792.00




+
006                                                                                   4709                                             20of22
                                                                                                                                               MERRI LL~.
                                                                                                                                              A BANK OF AMERICA COMPANY




Customer Service                                               Securities Investor Protection Corporation (SIPC), and,   at w-.finra.orq
  Please promptly report any inaccuracy, discreP,ancy,         in other jurisdictions, locally registered entities.        We receive a fee from ISA® banks of up to 2% per annum
and/or con\;ern QY callinq Wealth Management Client              Investment products offered by Investment Bankin_q      of the average daily balances. We receive a fee from our
Support at (800-I\/IERRIL[) vyithi_n ten (1 O) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,       affiliated banks of up to $100 per annum for each account
after delivery_ of or communication of the account             ARE NOT BANK GOARANTEED AND MAY LOSE VALUE.               that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.              Additional Information                                    of America, N.A. based on the avera_qe daily Preferred
                                                             We will route your ,;quity and option orders to market      Deposit® and Preferred Deposit for Business® balances.
About Us
                                                           centers consistent with our duty of best execution.
    You may review our financial statement at our offices:   Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated         and preferred stocks in bulk segregation. If there is a
(MLPF&S or ML), One Bryant Park, New York, New York partial call for those securities, securities will be                  For all customers, including those who own options, please
10036. If yo)-! request a copy of our financial statement, randomly selected from those held in bulk. The                promptly advise us of any material change in your
we will mail 1t to you.                                    probability of your holdings being selected is                investment objectives or financial condition. Individual
     We act as a market maker, dealer, block positioner    proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may of that particular security that we hold.                     confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of      This statement serves as a confirmation of certain          1nformat1on.
transactions we execute for you and potentially result in transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                reported periodicaTiy. Additional information including       Margin Customers
    Bofll"Merrill Lynch Research is research produced by th~ time of execution for any trade, is availa 6le upon           If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third         written request.
party research ratings from selected vendors are             In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our          regulations, your free credit balance is not seqregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or  ana we can use these funds in our business. Your free         applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S          credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party your demand. You have the right to receive in tlie            for your inspection upon request. You should retain this
research and have no liability for such research. You      normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make          any_fully paid sec~riti~s to which yo_u are entitled,         interest charges, if any, for the period covered by this
based upon third party research ratings and reports.       subject to any obl1gat1ons you owe 1n any of your             statement. Tfie interest charge period will parallel the
    MLPF&S may make available to you certain securities accounts.                                                        statement period, except that interest due for the final day
and other investment products that are sponsored,            For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
manaqed, distributed or provided by companies that         in any bank deposit account or sliares of any money           your next statement.
                                                           market mutual fund in which you have a beneficial
are affiliates of Bank of America Corporation (BAC) or in interest
which BAC has a substantial economic interest.                       can be withdrawn or nquidated on your order         Coverage for your Account
    Merrill and Merrill Edqe are the marketing name for    and th~ proceeds returned to your securities account
                                                                                                                           The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers orYou   remitted to you.
                                                                   will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;         solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are    in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                             governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name FINRA and the Securities Exchange Commission or                  registered with the US Securities Exchange Commission,
for the qlobal bankin_g and global markets businesses      other applicable exchanges or regulatory bodies.              precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial           All transactions are subject to the constitution, rules,    defined by SIPC, and assets that are not held at MLPF &S,
 banking activities are performed ajobally by banking      requlations, customs, usages, rulings and
affiliates of BAC, inclutlinq Bank or America, N.A.,                                                                     such as cash on deposit at Bank of America, N.A. or Bank of
                                                           inferpretations of the exctianqe or market, and its           America California, N.A. (Merrill Lynch affiliated banks) or
 member Federal Depositlnsurance Corporation               clearinghouse, if any, where tne transactions are
 (FDIC). Securities, strategic advisory, and other         executed, and if not executed on any exchange, FINRA.         other depository institutions. Those bank deposits are
 investment bankinl] activities are performed globally       You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
 l:Jy investment banRing affiliates of BAC ("Investment    information describin_q_ the FINRA Requlation Public          bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinq Affiliates"), including, in the United States,   Disclosure Program ("Proqram"). To obtain a brochure          MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,     or more information abou1 the Pro(Jram or your broker         GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members contact the FINRA R,a_q_ulation PublTc Disclosure Program        about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and    Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +
  006                                                                                                4709                                                                       21 of 22
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     J:I       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
   While we believe our pricing information to be            estimates and the actual income and yield miqht be                     name or the custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded (t) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
   Values on your statement generally are based on           Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their. underlying
on any exchange), and alternative investments (e.g.          reference asset - egu1t1es (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and fledge funds) are generally illiquid              investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management.
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
refiect actual market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +

   006                                                                                             4709                                                                   22of22
                                                                                                                                                MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                       Primary Account: [Redacted]7155


NINA FISCHMAN
703 CARLYLE ST
WOOOMERE NY 11598-2917
                                                  •    WEALTH MANAGEMENT REPORT                                                                         June 01, 2019 - June 28, 2019

                                                        PORTFOLIO SUMMARY                                             June28                  May31              Month Change
                                                        Net Portfolio Value                               $1,691,562.70               $1,127,628.41               $563,934.29           -"
                                                        Your assets                                        $1,691,562.70              $1,127,628.41               $563,934.29           -"
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                 $493,550.90               $192,165.32
                                                        Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                       $493,550.90               $192,165.32
call 24wHour Assistance:
                                                        Your Dividends/Interest Income                            $1,701.68                 $679.63
(800) MERRILL
                                                        Your Market Gains/(Losses)                               $68,681.71             ($66,837.99)
(800) 637-7455
                                                             Subtotal Investment Earnings                        $70,383.39             ($66, 158.36)
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770
                                                                                                          c-L
                                                                                                          [ 1_.~~ j
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.                                      ,~                     ···o7/
                                                                                                  1.13
                                                                           , 0.9m   ~9@    c1J      CT


Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.                ~im      ·o~y
                                                            r        I
                                                          9/17 12/17 12/18' 1019          4/19   5/19     6/19
DOWNSIZE YOUR DOCUMENTS
Go paperless and simplify - plus lower your risk of fraud. Choose Online Delivery and access your statements and account documents when you need them. You'll receive an email
whenever a new document becomes available. Visit mymerrill.com to enroll today.

MerrHI Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merrill'J makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member 5/PC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed             Ma Lose Value

+
006                                                                                                4709                                                                            1 of22
                                                                                Primary Account: 1"""""'171 55                                      24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                         June 01, 2019 - June 28, 2019


                                                           Account No.        Account Type/Managing Firm                                      June28                      May_31           Page

      Ill   INVESTMENTS & CASH MANAGEMENT
            NINA FISCHMAN                                   IR,,,ct.,l77 55   CMA/lnvestment Advisory Program                           1,691,562.70               1,127,628.41               6

      Ill   RETIREMENT
            Talk to your advisor about ways to cover potential healthcare costs in retirement.


      Ill   CREDIT & LENDING
            Do you need a solution to fund a wedding, vacation or other major expense? Ask your advisor.

      Ill   ESTATE PLANNING SERVICES
            Have_.r.our goals changed since you purchased a life insurance policy? Ask your advisor about an insurance policy review.


      Ill   SOLUTIONS FOR BUSINESS
            Consider a Working Capital Management Account® to help manage business cash flow. Talk to your advisor.

            All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member 5/PC. Bank deposits are held at Merrill Lynch affiliated banks or other
            depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
            second to last page of your statement for more information.

            These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
            may have different owners and use of 'Jou" or 'four" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
006                                                                                                    4709                                                                                 2of22
                                                                                                                                MERRI LL~.
                                                                                                                                A BANK Of AMERICA COMPANY

                                                                   Primary Account: [RedacteoJ7155



•     YOUR BALANCE SHEET (foryourMerrill accounts)                                                                                    June 01, 2019 • June 28, 2019



      ASSETS                                                                              CASH FLOW
                                                         June28                May31                                              This Repott            Year to Date
      Cash/Money Accounts                            610,376.71            21,154.86      Opening Cash/Money Accounts            $21,154.86
      Fixed Income                                                                        CREDITS
      Equities                                       367,299.16           446,832.68      Funds Received                         494,490.59              694,490.59
      Mutual Funds                                   713,886.83           659,640.87      Electronic Transfers                                            74,950.00
      Options                                                                             Other Credits                                                   27,615.05
      Other                                                                                 Subtotal                             494,490.59               797,055.64
          Subtotal (Lonfl_ Pottfolio)               1,691,562.70        1,127,628.41
                                                                                          DEBITS
      TOTAL ASSETS                                 $1,691,562.70       $1,127,628.41
                                                                                          Electronic Transfers                                          (150,000.00)
      LIABILITIES                                                                         Margin Interest Charged
      Margin Loan/Debit Balance                                                           Other Debits                                                     (7,000.00)
      Short Market Value                                                                  Visa Purchases
          Subtotal                                                                        ATM/Cash Advances
                                                                                          Checks Written/Bill Payment
      NET PORTFOLIO VALUE                          $1,691,562.70       $1,127,628.41
                                                                                          Advisory and other fees                   (939.69)               (4,138.62)
                                                                                             Subtotal                               (939.69)             /161, 138.62)
      OTHER LIABILITIES (not included in Net Portfolio Value)                             Net Cash Flow                         $493,550.90             $635,917.02
                                                                                          Dividends/Interest Income                 1,701.68               6,750.57
      Loan Management Account
      Mortgages                                                                           Dividend Reinvestments                  (1,625.98)              (6,231.41)
      Home Equity Loans                                                                   Security Purchases/Debits              (45,337.83)            (526,409.54)
      Business Loans                                                                      Security_ Sales/Credits                140,933.08              344,150.62
          Subtotal                                                                        Closing Ca~h/Money Accounts           $610,376.71
      TOTAL LIABILITIES
                                                                                          Fees Included in Transactions Above
       1                                                                                  Commissions/Tradin1I Fees                   (2.92)                    (6.32)
      ( l Secured by assets in a Merrill account




+
006                                                                                        4709                                                                3of22
                                                                             Primary Account: [Redacted]7155                                     24-Hour Assistance: (800)       MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                                 June 01, 2019 • June 28, 2019


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value    Allocation           $1,791 [           '
                                 D    Equities                        899,232.55           53.16%             $S:~ f "I" '
                                                                                                                     Jan Feb Mar 'Apr May
                                                                                                                                      • 'Jun Jul• Aug Sep
                                                                                                                                                       I   •
                                                                                                                                                          Oct      I
                                                                                                                                                              Nov Dec
                                 D    Cash/Money                      610,376.71           36.08%
                                      Accounts                                                                                                This Report             Year To Date
                                 ~    Fixed Income                    150,047.84            8.87%              Tax-Exempt Interest
                                                                                                               Taxable Interest                         75.70                   362.03
                                 I l l Alternative                      31,905.60           1,89%              Tax-Exempt Dividends
                                       Investments
                                                                                                               Taxable Dividends                      1,625.98                6,388.54
                                      TOTAL                       $1,691,562.70              100%
                                                                                                                                                                             $6,750.57
                                                                                                               Total                                 $1,701.68

                                                                                                               Your Estimated Annual Income                                $24,168,79



       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                    Previous
                                                            Current Value                 Portfolio                                    This Report           Last Report             Year End
       +ML BANK DEPOSIT PROGRAM                              498,785.00                   29.48%      S&P 500                            2941.76                 2752.06             2506.85
          +FDIC INSURED NOT SIPC COVERED                                                              Three-Month Treasury Bills           2.09%                   2.34%               2.35%
       VANGUARD 500 INDEX FUND                               165,925.62                    9.80%      Long-Term Treasury Bonds             2.53%                   2.57%               3.01%
       INVESCO QQQ TR SER 1                                  114,822.65                    6.78%      One-Month LIBOR                      2.40%                   2.43%               2.51%
       !SHARES S&P 500                                       102,625.24                    6.06%      NASDAQ                             8006.25                 7453.15             6635.28
       AMAZON COM INC COM                                    100,362.39                    5.93%




+
006                                                                                                    4709                                                                               4 of22
                                                                                                                                                 MERRI LL~-
                                                                                                                                                 A BANK OF AMERICA COMPANY

                                                                      Primary Account: 1""""'17155


•        YOUR MONTHLY INCOME & GAIN/(LOSS) REVIEW                                                                                                          June 01, 2019 - June 28, 2019



      INCOME SUMMARY
                                          This Report                                                                                       Year to Date
                          Tax•                                Tax-                         Total                   Tax-                             Tax-                             Total
                       Exempt          Taxable            Exempt       Taxable      This Report                 Exempt           Taxable         Exempt            Taxable            YTD
    Account No.        Interest        Interest         Dividends    Dividends          Income                  Interest         Interest      Dividends         Dividends        Income
      Non-Retirement
    !Redacted]715 5                        76                           1,626            1,702                                      362                             6,389          6,751
         TOTAL                            $76                         $1,626           $1,702                                      $362                            $6,389         $6,751




      GAIN/(LOSS) SUMMARY
                                                                                                                     Long Term Capital
                                         Realized Gains/(Losses)                                                     Gain Distributions               Unrealized Gains/(Losses)
                         This Report                     YTD          This Report                         YTD
      Account No.        Short Term               Short Term           Long Term              Long Term                     Year To Date                   Short Term          Long Term
      Non-Retirement
      [RedactedJ7155        8,326.94               11,611.52              806.81                    806.81                                                 13,789.29           66,830.16
         TOTAL            $8,326.94               $11,611.52            $806.81                    $806.81                                             $13,789.29             $66,830.16




+
006                                                                                                4709                                                                              5of22
                                                                                                                                                   MERRILL~,
                                                                                                                                                   A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                  Account Number: [Redacted]7155                          24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                   Net Portfolio Value:                                        $1,127,628.41
      WOOOMERE NY 11598-2917                                                                           Your Financial Advisor:
                                                                                                       ALEXANDER Y FISCHMAN
                                                                                                       101 O NORTHERN BLVD SUITE 490
                                                                                                       GREAT NECK NY 11021-5306
                                                                                                       alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                       1-800-876-8770


                                                                                                                                                            May 01, 2019 - May 31, 2019

                                                         This Statement                 Year to Date    ASSETS                                           May31                     April 30
                                                                                                        Cash/Money Accounts                           21,154.86                 85,746.82
                                                                                                        Fixed Income
      Total Credits                                         200,679.63                 307,613.94       Equities                                    446,832.68                 306,082.49
      Total Debits                                           (7,834.68)               (160,198.93)      Mutual Funds                                659,640.87                 609,792.14
      Securities You Transferred In/Out                                                459,294.56       Options
      Market Gains/(Losses)                                                             31,710.45       Other
                                                                                                            Subtotal (Long Portfolio)             1,127,628.41               1,007,621.45
                                                                                                        TOTAL ASSETS                             $1,127,628.41              $1,001,621.45


                                                                                                         LIABILITIES
                                                                                                         Debit Balance
                                                                                                         Short Market Value
                                                                                                        TOTAL LIABILITIES
                                                                                                         NET PORTFOLIO VALUE                     $1,127,628.41              $1,001,621.45




      tj-_:,._   Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
                 to enroll in online delivery.




       Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SfPC and a wholly owned subsidiary of BofA Corp.
       Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed          Ma Lose Value
+
006                                                                                                                 4709                                                               6 of 21
NINA FISCHMAN                                          Account Number: [Re<JacteOJ7155                                          24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                           May 01, 2019 - May 31, 2019


CASH FLOW                             This Statement    Yearta Date             ASSET ALLOCATION*
Opening Cash/Money Accounts             $85,746.82                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                          include asset categories less than 1 %; includes the categorical values for the
                                                                                 underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received                          200,000.00      200,000.00
Electronic Transfers                                     74,950.00                                                                          Allocation
Other Credits                                            27,615.05                                        L_J Equities                         83.61%
     Subtotal                           200,000.00      302,565.05
                                                                                                           c:=m   Fixed Income                 13.17%
DEBITS
Electronic Transfers                                   (150,000.00)                                       !!lll1!Jl Cash/Money                   1.88%
Margin Interest Charged                                                                                        Accounts
Other Debits                             (7,000.00)      (7,000.00)                                       1111 Alternative                       1.34%
Visa Purchases                                                                                                    Investments
ATM/Cash Advances                                                                                                 TOTAL                          100%
Checks Written/Bill Payment
Advisory and other fees                    (834.68)      (3,198.93)
     Subtotal                            (7,834.68)    (160,198.93)
Net Cash Flow                          $192,165.32     $142,366.12

OTHER TRANSACTIONS
Dividends/Interest Income                   679.63         5,048.89
Dividend Reinvestments                     (639.97)      (4,605.43)
Security Purchases/Debits              (328.432.54)    (481,071.71)
Security Sales/Credits                   71,635.60      203,217.54
Closing Cash/Money Accounts             $21,154.86                             DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                           Mail                   Online Delivery_
Fees Included in Transactions Above
                                                                               Statements                                    X
                                                                               Performance Reports                           X
Commissions/Tradin_g_ Fees                    (1.49)         (3.40)
                                                                               Trade Confirms                                X
                                                                               Shareholders Communication                    X
                                                                               Prospectus                                    X
                                                                               Service Notices                               X
                                                                               Tax Statements                                X




+
006                                                                                         4709                                                                     7 of 21
                                                                                                                                                       MERRI LL~.
                                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number:     [Redacted]71   55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                     May 01, 2019-May 31, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish   t6 impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                              Average              Current             Interest on                      Closing
    Money Account Description                                         Opening Balance                 Deposit Balance               Yield%               Deposits                      Balance
    Bank of America, N.A.                                                        5,575                          47,787                 .75                    30.33                     19,639
    Bank of America CA, N.A.                                                         0                             948                 .75                     0.60                      1,336
    TOTAL ML Bank Deposit Program                                                5,575                                                                        30.93                    20,975


                                                                                                              Average              Current             Interest on                      Closing
    Money Account Description                                         Opening Balance                 Deposit Balance               Yield%               Deposits                      Balance
    Bank of America, N.A.                                                      50,169                             5,007               2.07                     8.73                        177
    TOTAL Preferred Deposit                                                    50,169                                                                          8.73                        177




+
006                                                                                                                         4709                                                           8of21
NINA FISCHMAN                                                            Account Number: [RedactedJ7155                                    24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                   May 01, 2019 • May 31, 2019

CASH/MONEY ACCOUNTS                                                             Total             Estimated                   Estimated              Estimated         Est. Annual
Description                                        Quantity                Cost Basis           Market Price                Market Value         Annual Income              Yield%
CASH                                                  2.86                      2.86                                               2.86
+ML BANK DEPOSIT PROGRAM                         20,975.00                 20,975.00                 1.0000                   20,975.00                        157            .75
    +FDIC INSURED NOT SIPC COVERED
~-------                                                                     ---------------

+PREFERRED DEPOSIT                                  177.00                    177.00                 1.0000                      177.00                          4           2.07
    +FDIC INSURED NOT SfPC COVERED
              TOTAL                                                        21,154.86                                          21,154.86                        161            .76

EQUITIES                                                                       Unit                 Total     Estimated         Estimated        Unrealized     Estimated Current
Description                          Symbol Acquired          Quantity   Cost Basis            Cost Basis   Market Price      Market Value      Gainl(Loss) Annual Income Yield%
AMAZON COM INC COM                    AMZN 11/27/17                35 1,207.9362               42,277.77       1,775.0700       62,127.45        19,849.68
                                           01/16/19                11 1,702.0445               18,722.49       1,775.0700       19,525.77           803.28
                                           05/09/19                 7 1,887.8000               13,214.60       1,775.0700       12,425.49          (789.11)
            Subtotal                                               53                          74,214.86                        94,078.77        19,863.85
APPLE INC                             AAPL 11 /27 /17            453      175.8575             79,663.48        175.0700        79,306.71          (356.77)          1,396   1.75
                                           02/16/18                1      175.9100                175.91        175.0700           175.07             (0.84)             4   1.75
                                           05/18/18                1      180.7100                180.71        175.0700           175.07             (5.64)             4   1.75
                                           05/18/18                1      191.0200                191.02        175.0700           175.07           (15.95)              4   1.75
                                           08/17/18                1      203.1200                203.12        175.0700           175.07           (28.05)              4   1.75
                                           08/17/18                1      214.5500                214.55        175.0700           175.07           (39.48)              4   1.75
                                           11/16/18                1      190.5300                190.53        175.0700           175.07           (15.46)              4   1.75
                                           02/15/19                1      190.0400                190.04        175.0700           175.07           (14.97)              4   1.75
                                           02/15/19                1      171.4700                171.47        175.0700           175.07              3.60              4   1.75
                                           05/09/19               50      198.3414              9,917.07        175.0700         8,753.50        (1,163.57)            154   1.75
                                           05/17 /19               2      187.0500                374.10        175.0700           350.14            (23.96)             7   1.75
/.9165 FRACTIONAL SHARE)                   05/17 /19                      173.2896                158.82        175.0700           160.45              1.63              3   1.75
          Subtotal                                        513.9165                             91,630.82                        89,971.36        (1,659.46)          1,592   1.75

BOEING COMPANY                          BA 10/03/18                50     392.5670             19,628.35        341.6100         17,080.50       (2,547.85)           412    2.40
/.9237 FRACTIONAL SHARE)                   03/04/19                       388.3187                358.69        341.6100            315.55          (43.14)             8    2.40
          Subtotal                                            50.9237                          19,987.04                         17,396.05       (2,590.99)           420    2.40




+
006                                                                                                            4709                                                          9of21
                                                                                                                                                            MERRI LL~,
                                                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                       Account Number: [RedactedJ77 55


YOUR CMA ASSETS                                                                                                                                                    May 01, 2019 - May 31, 2019

EQUITIES (continued)                                                       Unit                         Total      Estimated              Estimated                Unrealized     Estimated Current
Description                          Symbol Acquired     Quantity   Cost Basis                     Cost Basis    Market Price       Market Value                  Gainl(Loss) Annual Income Yield%
CHIPOTLE MEXICAN GRILL                 CMG 01 /07 /19         26    482.2430                      12,538.32        659.9700             17,159.22                   4,620.90
                                           05/10/19           10    699.5990                       6,995.99        659.9700              6,599.70                    (396.29)
               Subtotal                                       36                                   19,534.31                            23,758.92                   4,224.61
    ~--···----·-------- -- -----                                             - ------- ---- - - ------- ---- -                  -   -   - - --- ---   ---------

DISNEY (\NAL1) CO COM STK               DIS 05/08/19         244     134.8500                      32,903.40       132.0400              32,217.76                  (685.64)                      430    1.33
GOLDMAN SACHS GROUP INC                 GS 01/16/19         103      189.2339                      19,491.10       182.4900              18,796.47                  (694.63)                      351    1.86
                                           05/10/19          40      200.0445                       8,001.78       182.4900               7,299.60                  (702.18)                      136    1.86
{.4277 FRACTIONAL SHARE)                   03/29/19                  192.6817                          82.41       182.4900                  78.05                     (4.36)                       2    1.86
               Subtotal                                 143.4277                                   27,575.29                             26,174.12                /1,401-17)                      489    1.86
HOME DEPOT INC                          HD 02/27/19           55     184.4503                      10,144.77       189.8500              10,441.75                    296.98                      300    2.86
                                           05/10/19           40     191.9652                       7,678.61       189.8500               7,594.00                    (84.61)                     218    2.86
               Subtotal                                       95                                   17,823.38                             18,035.75                    212.37                      518    2.86
JPMORGAN CHASE & CO                    JPM 06/15/18          111     107.2699                      11,906.96       105.9600              11,761.56                  (145.40)                      356    3.02
                                           11 /02/18           1     112.7700                         112.77       105.9600                 105.96                     (6.81)                       4    3.02
                                           02/01/19            1     105.1800                         105.18       105.9600                 105.96                        .78                       4    3_02
                                           05/01 /19           1     112.9800                         112.98       105.9600                 105.96                     (7.02)                       4    3.02
                                           05/10/19          100     111.6455                      11,164.55       105.9600              10,596.00                  (568.55)                      320    3.02
/.0078 FRACTIONAL SHARE)                   05/01 /19                 115.3846                           0.90       105.9600                    .83                     (0.07)                       1    3.02
               Subtotal                                 214.0078                                   23.403.34                             22,676.27                   /727.07}                     689    3.02
                                                                                                                                                                           .. --··-····   ----
MCDONALDS CORP                 COM     MCD 04/30/19          152     197.3300                      29,994.16       198.2700              30,137.04                    142.88                      706    2.34
                                           05/10/19           40     197.9352                       7,917.41       198.2700               7,930.80                     13.39                      186    2.34
               Subtotal                                      192                                   37,911.57                             38,067.84                    156.27                      892    2.34

NIKE INC CL B                          NKE 03/19/19          285      87.5825                      24,961.04        77.1400              21,984.90                 (2,976.14)                     251    1.14
                                           05/10/19          100      82.8946                       8,289.46        77.1400               7,714.00                   (575.46)                      88    1.14
               Subtotal                                      385                                   33,250.50                             29,698.90                 {3,551.60)                     339    7. 74
ROKU INC               CLA            ROKU 05/08/19          308      64.8341                      19,968.93        90.4000              27,843.20                  7,874.27
WORLD WRESTLING                       WWE 05/10/19           370      82.4470                      30,505.39        72.7400              26,913.80                 (3,591.59)                     178      .65
ENTERTAINMENT CL A
               TOTAL                                                                             428,708.83                             446,832.68                 18,123.85                     5,547   1.24



+
006                                                                                                               4709                                                                                   10of 21
NINA FISCHMAN                                                          Account Number: [RedactedJ7155                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                    May 01, 2019 - May 31, 2019

                                                                                                                                                 Cumufative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                    Total     Estimated       Estimated          Unrealized      Total Client   Investment      Annual Current
Description                                      Quantity       Cost Basis   Market Price   Market Value         Gainl(Loss)      Investment      Return{$}     Income Yield%
GRANITESHARES GOLD                                 1,160        14,027.48       13.0200       15,103.20               1,075.72       14,027          1,075
      SHARES
      SYMBOL:BAR          Initial Purchase: 08/09/18
      Alternative Investments 100%


HEALTH CARE SELECT SPDR                                705       9,739.71       87.2800        9,164.40               (575.31)         9,653          (488)        148    1.60
      SYMBOL: XLV           Initial Purchase: 09/12/18
      Equity 100%
      .5877 Fractional Share                                        53.59       87.2800           51.29                  (2.30)                                       1   1.60


INVESCO QQQ TR      SER 1                              614     108,762.04      173.9500      106,805.30              (1,956.74)     108,099         (1,293)        892     .83
      SYMBOL: QQQ           Initial Purchase: 03/13/18
      Equity 100%
      .8798 Fractional Share                                       167.85      173.9500          153.04                 /14.81)                                       2    .83


!SHARES 1-3 YEAR                                       589      49,076.45       84.5600       49,805.84                 729.39       48,575          1,230         999    2.00
      TREASURY BOND ETF
      SYMBOL: SHY     Initial Purchase: 08/09/18
      Fixed Income 100%
       .0035 Fractional Share                                        0.29       84.5600                 .30                 .01                                       1   2.00


!SHARES 0-5 YEAR HIGH                                    712    33,249.57       46.0000       32,752.00               (497.57)        32,517           234       1,872    5.71
      CORPORA TE BOND ETF
      SYMBOL: SHYG     Initial Purchase: 08/09/18
      Fixed Income 100%
       . 7154 Fractional Share                                      33.21       46.0000            32.91                 (0.30)                                       2   5.71


!SHARES INTEREST RATE                                    180    16,503.87       86.8700       15,636.60                (867.27)       16,325          (689)      1,004    6.41
      HEDGED HIGH YIELD
      BONDETF
      SYMBOL: HYGH     Initial Purchase: 08/09/18


+
006                                                                                                           4709                                                        11 of 21
                                                                                                                                       MERRI LL~.
                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                     Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                           May 01, 2019 -May 31, 2019

                                                                                                                                         Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT           (continued)         Total     Estimated      Estimated        Unrealized      Total Client   Investment     Annual Current
Description                                    Quantity    Cost Basis   Market Price   Market Value      Gainl(Loss)      Investment      Return($}     Income Yield%
      Fixed Income 100%
      -3356 Fractional Share                                   29.88       86.8700           29,15               (0.73)                                      2    6.41


!SHARES S&P 500                                   294      87,150.31      327.5600       96,302,64            9,152.33       84,567         11,735       1,803    1.87
      INDEX FUND CL INSTL
      SYMBOL: BSPIX      Initial Purchase:08/31/17
      Equity 100%
      _Q130 Fractional Share                                    4.34      327.5600             4,26              /0.08)                                      1    1,87


LORD ABBETT SHORT                                11,961    49,996.98         4.2000      50,236,20              239.22       49,996            239       1,974    3.92
      DURATION INCOME FD CL F
      SYMBOL: LDLFX       Initial Purchase: 05/02/19
      Fixed Income 100%
      . 7220 Fractional Share                                   3.02         4.2000            3,03                 .01                                      1    3.92


SECTOR SPDR INDUSTRIAL                            334      25,337.25       72.0500       24,064,70           (1,272.55)       24,923          (858)        503    2.08
     SYMBOL: XL/        Initial Purchase: 08/09/18
     Equity 100%
     .6696 Fractional Share                                    45.43        72.0500           48,24               2.81                                       2    2.08


SPDR S P BIOTECH                                     450   38,154.95       79.4400       35,748,00           (2,406.95)       38,154        (2,406)         65     .18
      SYMBOL: XBI         Initial Purchase: 11 /08/18
    _Equity7 00%


SPDR US FINANCIAL SECTOR                          1,940    54,335.44       26.0100       50,459.40           (3,876.04)       53,964        (3,504)      1,021    2.02
      ETF
      SYMBOL: XLF        Initial Purchase: 08/09/18
      Equity 100%
      .5025 Fractional Share                                   12.23       26.0100            13,07                 .84                                       1   2.02


VANGUARD MATERIALS ETF                              150    20,242.26      115.1600       17,274,00           (2,968.26)       20,129        (2,855)        368    2.12


+
006                                                                                                   4709                                                        12 of 27
NINA FISCHMAN                                                                 Account Number:        [RedactedJ77   55                                      24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                      May 01, 2019 - May 31, 2019

                                                                                                                                                                   Cumulative         Estimated
MUTUAL FUNDS/CLOSEO END FUNDS/UIT               (continued)                Total      Estimated            Estimated            Unrealized       Total Client      Investment            Annual Current
Description                                        Quantity           Cost Basis    Market Price         Market Value          Gainl(Loss)       Investment         Return{$}           Income r;etd%
      SYMBOL: VAW        Initial Purchase: 08/09/18
      Equity 100%
      .5556 Fractional Share                                               67.22       115. 1600                    63.98             (3.24}                                                   2    2.12


VANGUARD 500 INDEX FUND                         676                  149,580.49       252.8700            155,767.92               6,187.43           145,592             10,174          3,147     2.02
     SHSETF
     SYMBOL: VOO      Initial Purchase: 10/25117
      Equity 100%
      .4801 Fractional Share                                              119.35      252.8700                  121.40                 2.05                                                    3    2.02

           Subtotal (Fixed Income)                                                                        148,496.03
           Subtotal (Equities)                                                                            496,041.64
           Subtotal (Alternative Investments)                                                              15,103.20
           TOTAL                                                     656,693.21                           659,640.87               2,947.66                               12,594        13,814      2.09

LONG PORTFOLIO                                                                     Ac/justed/Total                    Estimated          Unrealized          Estimated             Estimated       Current
                                                                                       Cost Basis                   Market Value        Gainl(Loss)    Accrued Interest     Annual Income           Yield%

           TOTAL                                                                   1,106,556.90                 1,127,628.41            21,071.51                                    19,521          1.73

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.


+
006                                                                                                                         4709                                                                    13 of 21
                                                                                                                                                MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                   Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                                               May 01, 2019 • May 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                   Income
Date   Description                     Transaction              Type                                             Quantity   Reinvestment               Income       Year To Date
Taxable Interest
05/31 BANK DEPOSIT INTEREST                     o Bank Interest                                                                                         24.93
05/31 BANK DEPOSIT INTEREST                     ti Bank Interest                                                                                          .73
        ML BANK DEPOSIT PROGRAM                      Income Total                                                                                        6.00
        PREFERRED DEPOSIT                            Income Total                                                                                        8.00
        Subtotal (Taxable Interest)                                                                                                                     39.66           286.33
Taxable Dividends
05/01 INVESCO QQQ TR SER 1               Reinvestment Share(s)                                                     .9753
        PRINCIPAL REINV AMOUNT $186.07 REINV PRICE $190.78000 QUANTITY BOT                               .9753
05/01 JPMORGAN CHASE & CO                    Reinvestment Share(s)                                                 .7816
        AGENT REINV AMOUNT
                    --------
                                $90.57 REINV PRICE $115.88400 QUANTITY
                             - ----
                                                                                 BOT
                                                                 ------------------- ---
                                                                                                 .7816
                                                                                           -----------------

05/07 !SHARES 1-3 YEAR                 ' Dividend                                                                                                       76.32
        TREASURY BOND ETF HOLDING 488.0947 PAY DATE 05/07/2019
05/07 !SHARES 1-3 YEAR                               Reinvestment Program                                                           (76.32)
        TREASURY BOND ETF
05/07 !SHARES 0-5 YEAR HIGH                      *   Dividend                                                                                          102.65
        CORPORATE BOND ETF HOLDING 510.5069 PAY DATE 05/07/2019
05/07 !SHARES 0-5 YEAR HIGH                          Reinvestment Program                                                       (102.65)
        CORPORATE BOND ETF
05/08 !SHARES 1-3 YEAR                     Reinvestment Share(s)                    .9088
        TREASURY BOND ETF PRINCIPAL REINV AMOUNT $76.32 REINV PRICE $83.98000 QUANTITY BOT                                  .9088
05/08 !SHARES 0-5 YEAR HIGH               Reinvestment Share(s)                   2.2085
        CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $102.65 REINV PRICE $46.48000 QUANTITY BOT                                  2.2085
05/08 !SHARES INTEREST RATE             ' Dividend                                                                                                      66.91
        HEDGED HIGH YIELD BOND ETF HOLDING 179.5841 PAY DATE 05/08/2019
05/08 !SHARES INTEREST RATE                          Reinvestment Program                                                           (66.91)
        HEDGED HIGH YIELD BOND ETF
05/09 !SHARES INTEREST RATE         Reinvestment Share(s)                     .7515
  HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $66.91 REINV PRICE $89.03000 QUANTITY BOT                                           .7515
---
+

006                                                                                                                           4709                                          14 of 21
NINA FISCHMAN                                                         Account Number:   IR"""'17155                                             24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                  May 01, 2019 - May 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                           Income
Date   Description                    Transaction Type                                    Quantity    Reinvestment                                        Income        Year To Date
Taxable Dividends
05/16 APPLE INC                       ' Dividend                                                                                                          394.09
      HOLDING 511.8096 PAY DATE 05/16/2019
05/16 APPLE INC                               Reinvestment Program                                         (394.09)
05/17 APPLE INC                               Reinvestment Share(s)                       2.1069
      PRINCIPAL REINV AMOUNT $394.10 REINV PRICE $187.05000 QUANTITY BOT         2.1069
        Subtotal (Taxable Dividends)                                                                                                                      639.97           4,762.56
        NET TOTAL                                                                                          (639.97)                                       679.63           5,048.89

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                            Transaction            Commissions/                 (Debit)/   Accrued Interest
Date          Description                    Transaction Type                       Quantity              Amount              Trading Fees                  Credit     Earnedl(Paid)
Purchases
05/02        MCDONALDS CORP       COM        Purchase                             152.0000            (29,994.16)                                     (29,994.16)
             [Redacted]     01 UNIT PRICE 197.3300                                                                    -- -   ----------------

05/03        LORD ABBETT SHORT               Purchase                          11,961.7220            (50,000.00)                                     (50,000.00)
             DURATION INCOME FD CL F FRAC SHR QUANTITY .722 FUND SUBJECTTO RED FEE. [Redacted]          64 UNIT PRICE         4.1800
05/10        DISNEY (WALT) CO COM STK        Purchase                             244.0000            (32,903.40)                                     (32,903.40)
             [Redacted]     06 UNIT PRICE 134.8500
                                                                                                                                                           ···-
05/10        ROKU INC       CLA              Purchase                             308.0000            (19,968.93)                                     (19,968.93)
             [Redacted]     02 UNIT PRICE   64.8341
05/13        AMAZON COM INC COM            Purchase                                 7.0000            (13,214.60)                                     (13,214.60)
             [Redacted]    06 UNIT PRICE 1887.8000
05/73        APPLE INC                       Purchase                              50.0000             (9,917.07)                                      (9,917.07)
             [Redacted]     00 UNIT PRICE 198.3413
05/14        CHIPOTLE MEXICAN GRILL         Purchase                               10.0000             (6,995.99)                                      (6,995.99)
             [Redacted]     05 UNIT PRICE 699.5990


+
006                                                                                                      4709                                                                   15of21
                                                                                                                                                MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                  Account Number: [RedactedJ77 55


YOUR CMA TRANSACTIONS                                                                                                                                May 01, 2019-May 31, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                       Transaction    Commissions/             (Debit)/    Accrued Interest
Date          Description                         Transaction Type                             Quantity              Amount      Trading Fees              Credit      Earnedl(Paid)
Purchases
05/14        !SHARES 1-3 YEAR                     Purchase                                    100.0000             (8,405.54)                        (8,405.54)
            TREASURY BOND ETF [Redacted]             57 UNIT PRICE   84.0554                                                                      ......,.•.-..,._
05/14        SPDR S P BIOTECH                     Purchase                                    100.0000             (8,321.26)                        (8,321.26)
             [Redacted]       70 UNIT PRICE   83.2726
    ~-··                                             ~-
05/14        INVESCO QQQ TR     SER 1         Purchase                                         40.0000             (7,300.94)                        (7,300.94)
             [Redacted]       03 UNIT PRICE 182.5235
05/14        GOLDMAN SACHS GROUP INC              Purchase                                     40.0000             (8,001.78)                        (8,001.78)
             [Redacted]       04 UNIT PRICE 200.0446
05/14        HOME DEPOT INC                       Purchase                                     40.0000             (7,678.61)                        (7,678.61)
             [Redacted]       02 UNIT PRICE 191.9652
05/14        VANGUARD 500 INDEX FUND              Purchase                                     50.0000           (73,061.84)                        (73,061.84)
             SHS ETF [Redacted]         63 UNIT PRICE 261.2368
  -~·                                                   ·····--                                                  ------··

05/14 !SHARES 0-5 YEAR HIGH                Purchase                                           200.0000             (9,285.98)                        (9,285.98)
             CORPORATE BOND ETF [Redacted]     07 UNIT PRICE          46.4299
05/14        JPMORGAN CHASE & CO                  Purchase                                    100.0000           (11,164.55)                        (11,164.55)
             [Redacted]       00 UNIT PRICE 111.6455
05/14        MCDONALDS CORP        COM            Purchase                                     40.0000             (7,917.41)                        (7,917.41)
             [Redacted]       01 UNIT PRICE 797.9352
05/14        NIKE INC CL B                        Purchase                                    100.0000             (8,289.46)                        (8,289.46)
             [Redacted]       03 UNIT PRICE   82.8946
05/14        SPDR US FINANCIAL SECTOR             Purchase                                    557.0000           (15,133.63)                        (15,133.63)
             ETF [Redacted]       05 UNIT PRICE     27.7699
05/14        UBER TECHNOLOGIES INC              Purchase                                      700.0000           (30,372.00)                        (30,372.00)
             [Redacted]       00 UNIT PRICE   43.3885
05/14        WORLD WRESTLING                      Purchase                                    370.0000           (30,505.39)                        (30,505.39)


+
006                                                                                                                    4709                                                      16 of 21
NINA FISCHMAN                                                           Account Number: 1""'ct"17155                                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                        May 01, 2019 - May 31, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                              Transaction   Commissions/             (Debit}/   Accrued Interest
Date          Description                     Transaction Type                         Quantity             Amount     Trading Fees              Credit     Earnedl(Paid}
Purchases
             ENTERTAINMENT CL A [Redacted]        08 UNIT PRICE   82.4470
             Subtotal (Purchases)                                                                      (328,432.54)                       (328,432.54)

Sales
05/06 • BOEING COMPANY                Sale                                            -45.0000           16,843.58            (.35)         16,843.23
        [Redacted]    05 UNIT PRICE 374.3017
                                                                                                                              -
05/06 • HEALTH CARE SELECT SPDR                Sale                                   -90.0000            7,993.31            (.17)          7,993.14
        [Redacted]     09 UNIT PRICE         88.8145
05/06 • SECTOR SPDR INDUSTRIAL                 Sale                                  -230.0000           17,750.20            (.37)         17,749.83
        [Redacted]     04 UNIT PRICE         77.1748
05/14 • UBER TECHNOLOGIES INC              Sale                                      -700.0000           29,050.00            (.60)         29,049.40
        [Redacted]   00 UNIT PRICE       41.5000
---~--                                           ------
             Sub tota I (Sales)                                                                          71,637.09           (1.49)          71,635.60

             TOTAL                                                                                     (256,795.45)          (1.49)       (256,796.94)
             TOTAL SECURITY PURCHASES/(DEBITS)                                                                                            (328,432.54)
             TOTAL SECURITY SALES/CREDITS                                                                                                   71,635.60




+
006                                                                                                        4709                                                      17 of 21
                                                                                                                                                MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                  Account Number:      [Redacted]7155




YOUR CMA TRANSACTIONS                                                                                                                                     May 01, 2019 - May 31, 2019

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                              Gainsl(Losses) 0
Description                                                      Quantity       Date        Date            Sale Amount         Cost Basis       This Statement             Year to Date
       BOEING COMPANY                                            45.0000    10/03/18 05/02/19                  16,843.23        17,665.52              (822.29)
       HEALTH CARE SELECT SPDR                                   90.0000    09/12/18 05/02/19                   7,993.14         8,353.76              (360.62)
       SECTOR SPDR INDUSTRIAL                                   230.0000    08/09/18 05/02/19                  17,749.83        17,476.92               272.91
       UBER TECHNOLOGIES INC                                    700.0000    05/10/19 05/10/19                  29,049.40        30,372.00            (1,322.60)
        Subtotal (Short-Term)                                                                                                                        {2,232.60)                   3,284.58
      TOTAL                                                                                                    71,635.60        73,868.20            (2,232.60)                   3,284.58
0 - Excludes transactions for which we have insufficient data

CASH/OTHER TRANSACTIONS
Date       Description                                 Transaction Type                                              Quantity                    Debit                            Credit
Funds Received
05/08      CHECK DEPOSIT                               Funds Received                                                                                                     200,000.00
           Subtotal (Funds Received)                                                                                                                                      200,000.00
Other Debits/Credits
05/15      TFR TO    {RedactedJ9335                    Transfer/ Adjustment                                                                  7,000.00
                                                                                                                                             ----------

           Subtotal (Other Debits/Credits)                                                                                                   7,000.00

           NET TOTAL                                                                                                                                                      193,000.00

ADVISORY AND OTHER FEES
Date          Fee Type                                                  Quantity     Description                                                 Debit                            Credit
05/02         Advisory Program Fee                                                   INV. ADVISORY FEE MAY                                     834.68
              NET TOTAL                                                                                                                        834.68




+

006                                                                                                                  4709                                                            18 of 21
NINA FISCHMAN                                       Account Number: [Redacted]7155                             24-Hour Assistance: (800) MERRILL


    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                               May 01, 2019- May 31, 2019


    Date    Description               Withdrawals         _f?_f}_f!.()?_i~? Date   _ _f?f}__J<:_tip;{r;m          Withdrawals            Deposits
    05/01   ML BANK DEPOSIT PROGRAM                      30,002.00 05/09             ML BANK DEPOSIT PROGRAM                          200,000.00
    05/02   ML BANK DEPOSIT PROGRAM    30,829.00                   05/10             ML BANK DEPOSIT PROGRAM       52,873.00
    05/03   ML BANK DEPOSIT PROGRAM     4,748.00                   05/13             ML BANK DEPOSIT PROGRAM       23,131.00
    05/03   PREFERRED DEPOSIT          50,000.00                   05/14             ML BANK DEPOSIT PROGRAM      143,385.00
    05/06   ML BANK DEPOSIT PROGRAM                       4,749.00 05/15             ML BANK DEPOSIT PROGRAM        7,000.00
    05/07   ML BANK DEPOSIT PROGRAM                      42,587.00 05/16             ML BANK DEPOSIT PROGRAM                               22.00
              NET TOTAL                                                                                            34,606.00




+

006                                                                                               4709                                      19 of 21
                                                                                                                                                  MERRI LL~-
                                                                                                                                                 A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,        at www.finra.orq
  Please promptly report a.IJY inaccuracy, discrer,ancy,     in other jurisdictions, locally re(Jistered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern l;ly callinCJ Wealth Management Client          Investment products offered by Investment Bankin_g           of the average daily balances. We receive a fee from our
Support pt (BOO-MERRIL[) 11Yithi_n ten (10) business days    Affiliates, includinCJ MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery_ of or communication of the account           ARE NOT BANK GOARANTEED AND MAY LOSE VALUE.                    that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                         of America, N.A. based on the averaqe daily Preferred
                                                               We will route your ~quity and option orders tq market        Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:      Except for certain custodial accounts, we hold bonds         Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a
(MLPF&S or ML), One Bryant Park, New York, New York                                                                           For all customers, including those who own options, please
                                                             partial call for those securities, securities will be          promptly advise us of any material change in your
100~6. If you request a copy of our financial statement,     randomly selected from those held in bulk. The
we will mail 1t to you.                                      probability of your holdings being selected is                 investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain           1nformat1on.
transactions we execute for you and potentially result in    transactions durinq the period permitted to be
tradin_q P.rofits for us or our affiliates.                  reported periodicaTiy. Additional information including        Margin Customers
    Boflfl'vlerrill Lynch Research is research produced by   th,;, time of execution for any trade, is availa 6le upon        If this statement is for a margin account, it is a combined
MLPF &S and/ or one or more of its affiliates. Third         written request.
party research ratings from selected vendors are                In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not se(Jregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    ana we can use these funds in our business. Your free          applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party   your demand. You have the right to receive in Hie              for your inspection ~pon request. You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and         statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid secvriti,;,s to which yqu are entitled,         interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obligations you owe many of your                statement. Tne interest charqe period will P,arallel the
    MLPF&S may make available to you certain securities      accounts.                                                      statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that          in any bank deP,osit account or snares of any money            your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or ITquidated on your order          Coverage for your Account
    Merrill and Merrill EdCJe are the marketing name for     and the proceeds returned to your securities account
                                                             or remitted to you.                                              The Securities Investor Protection Corporation (SIPC) and
two businesses: MerriWAdvisory Center™, which offers            You will have the right to vote full shares and we may      our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be         private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed by the then current rules and policies of             contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name      FINRA and the Securities Exchange Commission or                registered with the US Securities Exchange Commission,
for the Qlobal banking and global markets businesses         other applicable exchan(Jes or reQulatory bodies.
of BAC.1-ending, derivatives, and other commercial                                                                          P.recious metals, other assets that are not securities, as
                                                                All transactions are suoject to tfle constitution, rules,   aefined by SIPC, and assets that are not held at MLPF&S,
banking activities are P.erformed Qlobally by banking        requlations, customs, usages, rulings and
affiliates of BAC, incluainq Bank or America, N.A.,                                                                         such as cash on deposit at Bank of America, N.A. or Bank of
                                                             inferpretations of the excnanqe or market, and its             America California, N.A. (Merrill Lynch affiliated banks) or
member Federal Depositlnsurance Corporation                  clearinghouse, if any, where the transactions are
(FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.          other depository institutions. Those bank deposits are
investment bankinCJ activities are performed globally           You may obtain an investor brochure that includes           protectea by the FDIC up to applicable limits. MLPF&S is not a
 tiy investment banl<ing affiliates of BAC ("Investment      information describing_ the FINRA Regulation Public            bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinq Affiliates") including, in the United States,       Disclosure Program ('"Proqram"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
MLPF&S and Merrdl Lynch Professional Clearing Corp.,         or more information abou1 the Program or your broker           GUARANTEED AND MAY LOSE VALUE. To obtain information
all of which are reQistered broker dealers and members       contact the FINRA REl_qulation PubITc Disclosure Program       about SIPC, including the SIPC Brochure, contact SIPC at
of Financial lndusfi'y Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +

  006                                                                                               4709                                                                           20of 21
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
 Values on your statement generally are based on              Information is based on data from the issuing insurer.      1:1        Interest reported to the I RS
estimates oDtained from various sources and in certain       We are not responsible for the calculation of                •          Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *          Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                         Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian ortrustee, hold an annuity      OGG        Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #          Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                         payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                  offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                               behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A        Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C        Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N        Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0        Securities reqistered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0   GUST Non-neqotiable securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                      name of the custodian
reliable, we cannot quarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it         Indicates that BofA Merrill Lynch Research
information providea for certain thinly trailed securities   Yield is based upon Estimated Annual Income and the                     has upgraded (i) or downgraded (t) its
may be stale.                                                current price of the security and will fluctuate.                       fundamental equity opinion on a security.
   Values on your statement generally are based on           Market-Linked Investments (MLI)
estimates ot>tained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +

   006                                                                                             4709                                                                    21 of 21
                                                                                                                                                MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                       Primary Account:    [l'<.edacted]7155



NINA FISCHMAN
703 CARLYLE ST
                                                  •    WEALTH MANAGEMENT REPORT                                                                           May 01, 2019-May 31, 2019

WOODMERE NY 11598-2917                                  PORTFOLIO SUMMARY                                            May31                     April 30           Month Change
                                                        Net Portfolio Value                                    $1,127,628.41          $1,001,621.45                $126,006.96           •
                                                        Your assets                                            $1,127,628.41           $1,001,621.45               $126,006.96           •
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                   $192,165.32                 ($803.04)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                      Subtotal Net Contributions                        $192,165.32                 ($803.04)
call 24•Hour Assistance:
                                                        Your Dividends/Interest Income                              $679.63                $1,086.26
(800) MERRILL
                                                        Your Market Gains/(Losses)                              ($66,837.99)              $37,692.26
(800) 637-7455
                                                              Subtotal Investment Earnings                      ($66, 158.36)             $38,778.52
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value {Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770
                                                                                                      ,,---~
                                                                                                      L:_,13
Up-to-date account information can be viewed
                                                                           LQ,_g_IB LQ,9MJ     ifs--::::.
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
                                                          i 0.4911   ro:.✓
at the top of the screen once you log in.



                                                          9/17       12/17 12/18' 1019         4/19   5/19

KEEP THINGS SIMPLE - GO PAPERLESS
Online Delivery is a more straightforward way to manage your account documents. Access seven years of statements online, reduce clutter and lower your risk of fraud. You'll
receive an email whenever a new document becomes available. Visit mymerrill.com to enroll.

Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill") makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed              Ma Lose Value

+

006                                                                                                    4709                                                                         1 of 21
                                                                             Primary Account: [RedactedJ7155                                       24-Hour Assistance: {800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                          May 01, 2019-May 31, 2019


                                                         Account No.      Account Type/Managing Firm                                          May_31                     AP[il 30         Pag_e
      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                  1""'""17155     CMA/lnvestment Advisory Program                              1,127,628.41               1,001,621.45                6

      II   RETIREMENT
           Plan for their tomorrow by investin9 today. Ask your advisor about planning for college costs and expenses.

      II   CREDIT & LENDING
           Do you need a solution to fund a wedding, vacation or other major expense? Ask your advisor.

      II   ESTATE PLANNING SERVICES
           You may be able to supplement retirement income by intef!_rating insurance into your long~-_te_rm~p_la_n_.A_s_k~yo_u_r_a_d_vis_o_r_h_ow_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


      II   SOLUTIONS FOR BUSINESS
           Help manage unexpected business expenses with Bank of America's Preferred Deposit for Business®. Talk to your advisor.
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of ''you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
006                                                                                                   4709                                                                                   2of21
                                                                                                                                              MERRILL~.
                                                                                                                                              A BANK OF AMERICA COMPANY

                                                                                Primary Account: [Redacte{JJ7155



•     YOUR BALANCE SHEET (for your Merrill accounts)                                                                                                  May 01, 2019 - May 31, 2019


      ASSETS                                                                                            CASH FLOW
                                                               1/§y_ 31                     Aeril 30                                            This Report             Year to Date
      Cash/Money Accounts                                   21,154_86                    85,746.82      Opening Cash/Money Accounts            $85,746.82
      Fixed Income                                                                                      CREDITS
      Equities                                            446,832_68                   306,082.49       Funds Received                         200,000.00               200,000.00
      Mutual Funds                                        659,640.87                   609,792.14       Electronic Transfers                                             74,950.00
      Options                                                                                           Other Credits                                                    27,615.05
      Other                                                                                               Subtotal                             200,000.00               302,565.05
           Subtotal (Long_ Portfolio]                   1,127,628.41                  1,001,621.45
                                                                                                        DEBITS
      TOTAL ASSETS                                     $1,127,628.41                $1,001,621.45
                                                                                                        Electronic Transfers                                           (150,000.00)
      LIABILITIES                                                                                       Margin Interest Charged
      Margin Loan/Debit Balance                                                                         Other Debits                            (7,000.00)               (7,000.00)
      Short Market Value                                                                                Visa Purchases
          Subtotal                                                                                      ATM/Cash Advances
                                                                                                        Checks Written/Bill Payment
      NET PORTFOLIO VALUE                              $1,127,628.41                $1,001,621.45
                                                                                                        Advisory and other fees                   (834.68)               (3,198.93)
                                                                                                          Subtotal                              {7,834.68)             (160, 198.93)
      OTHER LIABILITIES                 (not included in Net Portfolio Value)                           Net Cash Flow                         $192,165.32              $142,366.12
                                                                                                        Dividends/Interest Income                   679.63                5,048.89
      Loan Management Account
      Mortgages                                                                                         Dividend Reinvestments                    (639.97)               (4,605.43)
      Home Equity Loans                                                                                 Security Purchases/Debits             (328,432.54)             (481,071.71)
      Business Loans                                                                                    Security Sales/Credits                  71,635.60               203,217.54
          Subtotal                                                                                      Closing Cash/Money Accounts            $21,154.86
      TOTAL LIABILITIES
                                                                                                        Fees Included in Transactions Above
      (11 Secured by assets in a Merrill account                                                        Commissions/Tradin.9. Fees                  (1.49)                    (3.40)




+
006                                                                                                      4709                                                                3of 21
                                                                             Primary Account: [R~actedJ71 55                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                   May 01, 2019 • May 31, 2019


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value    Allocation           $1,791
                                                                                                            $895             '
                                                                                                              $0     .,..        ,.,          ,       I,          I
                                 D     Equities                       942,874.32           83.61%
                                                                                                                     Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 •     Fixed Income                   148,496.03           13.17%
                                                                                                                                              This Report                Year To Date
                                 D     Cash/Money                       21,154.86           1.88%              Tax-Exempt Interest
                                       Accounts
                                                                                                               Taxable Interest                             39.66                  286.33
                                 1111111 Alternative                    15,103.20           1.34%              Tax-Exempt Dividends
                                       Investments
                                                                                                               Taxable Dividends                       639.97                   4J62,56
                                       TOTAL                      $1,127,628.41              100%
                                                                                                                                                      $679.63                  $5,048.89
                                                                                                               Total

                                                                                                               Your Estimated Annual Income                                   $19,521.97



       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                       Previous
                                                            Current Value                 Portfolio                                    This Report            Last Report               Year End
       VANGUARD 500 INDEX FUND                               155,889.32                   13.82%      S&P 500                            2752.06                    2945.83             2506.85
       INVESCO QQQ TR SER 1                                  106,958.34                    9.48%      Three-Month Treasury Bills           2.34%                      2.41%               2.35%
       !SHARES S&P 500                                        96,306.90                    8.54%      Long-Term Treasury Bonds             2.57%                      2.93%               3.01%
       AMAZON COM INC COM                                     94,078.71                    8.34%      One-Month LIBOR                      2.43%                      2.48%               2.51%
       APPLE INC                                              89,971.36                    7.97%      NASDAQ                             7453.15                    8095.39             6635.28




+

006                                                                                                    4709                                                                                  4 of 21
                                                                                                                                                    MERRI LL~,
                                                                                                                                                   A BANK OF AMERICA COMPANY

                                                                        Primary Account:   [RedactedJ77   55



•        YOUR MONTHLY INCOME & GAIN/(LOSS) REVIEW                                                                                                              May 01, 2019 • May 31, 2019



      INCOME SUMMARY
                                            This Report                                                                                       Year to Date
                           Tax-                                 Tax-                         Total                   Tax-                              Tax-                              Total
                        Exempt           Taxable            Exempt       Taxable      This Report                 Exempt           Taxable         Exempt             Taxable             YTD
    Account No.         Interest         Interest         Dividends    Dividends          Income                  Interest         Interest      Dividends          Dividends          Income
      Non-Retirement
    [RedactedJ77 55                          40                            640               680                                      286                                  4,763        5,049
         TOTAL                              $40                           $640             $680                                      $286                             $4,763          $5,049




      GAIN/(LOSS) SUMMARY
                                                                                                                       Long Term Capital
                                           Realized Gains/(Losses)                                                     Gain Distributions                Unrealized Gains/(Losses)
                          This Report                       YTD         This Report                         YTD
    Account No.           Short Term                Short Term           Long Term              Long Term                     Year To Date                    Short Term           Long Term
      Non-Retirement
      [RedactedJ715 5       (2,232.60)                3,284.58                                                                                            (11,781.99)               32,853.50
         TOTAL            ($2,232.60)               $3,284.58                                                                                           ($11,781.99)               $32,853.50




+
006                                                                                                  4709                                                                                5 of21
                                                                                                                                                   MERRI LL~-
                                                                                                                                                   A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                              Account Number:     [Redacted]7155                         24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                Net Portfolio Value:                                            $1,001,621.45
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•
                                                                                                    1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                          March 30, 2019 - April 30, 2019

                                                     This Statement                 Yearta Date       ASSETS                                             April 30                March 29

      11~m!ij~i ~1~~f(g~?~;J1· .,•.,. •                                                               Cash/Money Accounts
                                                                                                      Fixed Income
                                                                                                                                                      85,746.82                   8,040.23

      Total Credits                                        1,086.26                106,934.31         Equities                                      306,082.49                 365,339.59
      Total Debits                                          (803.04)              (152,364.25)        Mutual Funds                                  609,792.14                 590,266.15
                                                                                   459,294.56         Options
                                                                                    98,548.44         Other
                                                                                                          Subtotal (Long Portfolio)               1,001,621.45                 963,645.97
                                                                                                      TOTAL ASSETS                               $1,001,621.45                $963,645.97

                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                        $1,001,621.45                $963,645.97




      --     Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




       Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Car oration BofA Cor . MLPF&S is a re istered broker-dealer, Member 5/PC and a wholly owned subsidiary of BofA Corp.
       Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed          Ma Lose Value
+
006                                                                                                               4709                                                                 6of18
NINA FISCHMAN                                          Account Number: [R~acted]7155                                                         24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                                      March 30, 2019 -April 30, 2019


CASH FLOW                             Th;s Statement    Year to Date          ASSET ALLOCATION*
Opening Cash/Money Accounts               $8,040.23                          * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                           include asset categories less than 1 %; includes the categorical values for the
                                                                                  underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                     74,950.00                                                                                       Allocation
Other Credits                                            27,615.05                          ---...__.._            L____J Equities                         81.86%
      Subtotal                                          102,565.05                                        ''
                                                                                                                   lillill1J   Cash/Money                   8.56%
DEBITS                                                                                                                         Accounts
Electronic Transfers                                   (150,000.00)           (                                \
                                                                                                               I   ~I Fixed Income                          8.10%
Margin Interest Charged
Other Debits                                                                                                       BIi         Alternative                   1.48%
Visa Purchases                                                                                                                 Investments
ATM/Cash Advances                                                                                                              TOTAL                         100%
Checks Written/Bill Payment
Advisory and other fees                    (803.04)      (2,364.25)
      Subtotal                             (803.04)    {152,364.25)
Net Cash Flow                             ($803.04)    ($49,799.ZQ)

OTHER TRANSACTIONS
Dividends/Interest Income                  1,086.26       4,369.26
Dividend Reinvestments                    (1,017.81)     (3,965.46)
Security Purchases/Debits                              (152,639.17)
Security Sales/Credits                   78,441.18      131,581.94
Closing Cash/Money Accounts             $85,746.82                            DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                          Mail                Online Delive!X_
Fees Included in Transactions Above
                                                                              Statements                                                   X
                                                                              Performance Reports                                          X
Commissions/Tradin_g_ Fees                    (1.22)          (1.91)
                                                                              Trade Confirms                                               X
                                                                              Shareholders Communication                                   X
                                                                              Prospectus                                                   X
                                                                              Service Notices                                              X
                                                                              Tax Statements                                               X




+
006                                                                                          4709                                                                                7 of 18
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number:    [RedactedJ7155




ACCOUNT INVESTMENT OBJECTIVE                                                                                                                               March 30, 2019 -April 30, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                        8,035                        16,549               .75                     10.84                         5,575
    TOTAL ML Bank Deposit Program                                                8,035                                                                     10.84                         5,575


                                                                                                             Average           Current                Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance            Yield%                  Deposits                       Balance
    Bank of America, N.A.                                                            4                        32,062              2.07                     57.61                        50,169
    TOTAL Preferred Deposit                                                          4                                                                     57.61                        50,169




+
006                                                                                                                     4709                                                               Bof18
NINA FISCHMAN                                                            Account Number: [RedactedJ7155                                    24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                       March 30, 2019 -April 30, 2019

CASH/MONEY ACCOUNTS                                                            Total             Estimated                     Estimated                  Estimated         Est. Annual
Description                                        Quantity               Cost Basis           MarketPdce                   Market Value              Annual Income              Yield%
CASH                                             30,002.82                30,002.82                                          30,002.82
+ML BANK DEPOSIT PROGRAM                          5,575.00                  5,575.00                1.0000                     5,575.00                             42             .75
    +FDIC INSURED NOT SJPC COVERED
        ------                                                                                                                               - -- -    - --

+PREFERRED DEPOSIT                               50,169.00                50,169.00                 1.0000                    50,169.00                        1,039              2.07
    +FDIC INSURED NOTS/PC COVERED
              TOTAL                                                        85,746.82                                          85,746.82                        1,080              1.94

EQUITIES                                                                        Unit               Total       Estimated        Estimated              Unrealized     Estimated Current
Description                          Symbol Acquired          Quantity   Cost Basis           Cost Basis     Market Price     Market Value            Gainl(Loss) Annual Income Yield%
AMAZON COM INC COM                    AMZN 11 /27 /17              35 1,207.9362              42,277.77      1,926.5200         67,428.20             25,150.43
                                           01 /16/19               11 1,702.0445              18,722.49      1,926.5200         21,191.72              2,469.23
            Subtotal                                               46                         61,000.26                         88,619.92             27,619.66
APPLE INC                             AAPL 11/27/17               453     175.8575            79,663.48        200.6700         90,903.51             11,240.03          1,323    1.45
                                           02/16/18                 1     175.9100               175.91        200.6700            200.67                 24.76              3    1.45
                                           05/18/18                 1     180.7100               180.71        200.6700            200.67                 19.96              3    1.45
                                           05/18/18                 1     191.0200               191.02        200.6700            200.67                  9.65              3    1.45
                                           08/17/18                 1     203.1200               203.12        200.6700            200.67                 (2.45)             3    1.45
                                           08/17/18                 1     214.5500               214.55        200.6700            200.67                (13.88)             3    1.45
                                           11/16/18                 1     190.5300               190.53        200.6700            200.67                 10.14              3    1.45
                                           02/15/19                 1     190.0400               190.04        200.6700            200.67                 10.63              3    1.45
                                           02/15/19                 1     171.4700               171.47        200.6700            200.67                 29.20              3    1.45
/.8096 FRACTIONAL SHARE)                   02/15/19                       171.4673               138.82        200.6700            162.46                 23.64              3    1.45
            Subtotal                                      461.8096                            81,319.65                         92,671.33             11,351.68          1,350    1.45
L BOEING COMPANY                         BA 10/03/18               95     392.5670            37,293.87        377.6900          35,880.55            (1,413.32)           781    2.17
/.923 7 FRACTIONAL SHARE)                   03/04/19                      388.3187               358.69        377.6900             348.87                 (9.82)            8    2.17
            Subtotal                                          95.9237                         37,652.56                          36,229.42            {1,423.14}           789    2.17
CHIPOTLE MEXICAN GRILL                 CMG 01 /07 /19              26     482.2430            12,538.32        688.0400          17,889.04              5,350.72




+
006                                                                                                          4709                                                                  9 of 18
                                                                                                                                                   MERRI LL~.
                                                                                                                                                   A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                            Account Number: [RedactedJ77 55


YOUR CMA ASSETS                                                                                                                                       March 30, 2019 -April 30, 2019

EQUITIES (continued)                                                            Unit                Total       Estimated             Estimated        Unrealized     Estimated Current
Description                             Symbol Acquired       Quantity   Cost Basis            Cost Basis     Market Price          Market Value      Gainl(Loss) Annual Income Yield%
GOLDMAN SACHS GROUP INC                      GS 01 /16/19        103      189.2339            19,491.10         205.9200              21,209.76         1,718.66           351    1.65
/.4277 FRACTIONAL SHARE)                        03/29/19                  192.6817                82.41         205.9200                  88.07             5.66             2    1.65
          Subtotal                                           103.4277                          19,573.51                              21,297.83         1,724.32           353    1.65
HOME DEPOT INC                               HD 02/27/19           55     184.4503            10,144.77         203.7000              11,203.50         1,058.73           300    2.67
JPMORGAN CHASE & CO                        JPM 06/15/18          111      107.2699            11,906.96         116.0500              12,881.55           974.59           356    2.75
                                                11/02/18           1      112.7700               112.77         116.0500                 116.05             3.28             4    2.75
                                                02/01 /19          1      105.1800               105.18         116.0500                 116.05            10.87             4    2.75
(.2262 FRACTIONAL SHARE)                        02/01 /19                 103.0503                23.31         116.0500                  26.25             2.94             1    2.75
          Subtotal                                           113.2262                          12,148.22                              13,139.90           991.68           365    2.75
NIKE INCCL B                               NKE 03/19/19           285      87.5825            24,961.04          87.8300              25,031.55            70.51           251    1.00
          TOTAL                                                                              259,338.33                             306,082.49         46,744.16         3,408    1.11

                                                                                                                                                      Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                     Total     Estimated         Estimated            Unrealized     Total Client    Investment       Annual Current
Description                                       Quantity       Cost Basis   Market Price    Market Value            Gainl(Loss)     Investment       Return($)       Income Yield%
GRANITESHARES GOLD                                  1,160        14,027.48       12.8000         14,848.00               820.52          14,027              820
      SHARES
      SYMBOL: BAR         Initial Purchase: 08/09/18
      Alternative Investments 100%


HEALTH CARE SELECT SPDR                               195        18,093.47       89.2600         17,405.70              (687.77)         18,007            (601)          274    1.57
      SYMBOL: XLV            Initial Purchase: 09/12118
      Equity 100%
      .5877 Fractional Share                                         53.59        89.2600            52.46                 (1.13)                                            1    1.57


INVESCO QQQ TR       SER 1                            573      101,297.66       189.5400       108,606.42              7,308.76         100,798            7,808          833      .76
      SYMBOL: QQQ            Initial Purchase: 03/13/18
      Equity 100%
      .9045 Fractional Share                                        145.22      189.5400            171.44                 26.22                                             2     .76



+
006                                                                                                            4709                                                               10of18
NINA FISCHMAN                                                    Account Number: [Redacted]7155                                    24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                         March 30, 2019 -April 30, 2019

                                                                                                                                        Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT           (continued)        Total     Estimated       Estimated       Unrealized      Total Client   Investment       Annual Current
Description                                    Quantity   Cost Basis   Market Price   Market Value      Gainl(Loss)      Investment      Return{$}      Income Yield%
!SHARES 1-3 YEAR                                    488   40,586.94       84.1100       41,045.68             458.74        40,769            876          802    1.95
      TREASURY BONO ETF
      SYMBOL: SHY         Initial Purchase: 08/09/18
      Fixed Income 100%
      .094 7 Fractional Share                                  7.94       84.1100             7.97                .03                                         1   1.95


!SHARES 0-5 YEAR HIGH                              510    23,870.63       46.8600       23,898.60               27.97        23,231           667        1,344    5.62
      CORPORATE BOND ETF
      SYMBOL: SHYG       Initial Purchase: 08/09/18
      Fixed Income 100%
      .5069 Fractional Share                                  23.52       46.8600           23.75                 .23                                        2    5.62


ISHARES INTEREST RATE                              179    16,414.55       90.0858       16,125.36            (289.19)        16,325          (200)       1,009    6.25
      HEDGED HIGH YIELD
      BONDETF
      SYMBOL: HYGH       Initial Purchase: 08/09/18
      Fixed Income 100%
      .5841 Fractional Share                                  52.29       90.0858           52.62                 .33                                        4    6.25


!SHARES S&P 500                                   294     87,150.31      349.8100      102,844.14           15,693.83        84,567        18,276        1,803    1.75
      INDEX FUND CL INSTL
      SYMBOL: BSP/X      Initial Purchase:08/31/17
      Equity 100%
      .0130 Fractional Share                                   4.34      349.8100             4.55                .21                                         1   1.75


SECTOR SPDR INDUSTRIAL                            564     42,814.17       78.0700       43,997.64            1,183.47        42,400         1,597          849    1.92
     SYMBOL: XU         Initial Purchase: 08/09/18
     Equity 100%
     .6696 Fractional Share                                   45.43        78.0100           52.24               6.81                                         2   1.92


SPDR S P BI0TECH                                   350    29,833.69       85.2000       29,820.00              (13.69)       29,833           (13)          51      .16


+

006                                                                                                  4709                                                         11of18
                                                                                                                                                                                         MERRI LL~.
                                                                                                                                                                                         A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                            Account Number: [RedactedJ77 55


YOUR CMA ASSETS                                                                                                                                                                             March 30, 2019 -April 30, 2019

                                                                                                                                                                                            Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT              (continued)         Total             Estimated                                    Estimated             Unrealized        Total Client      Investment            Annual Current
Description                                       Quantity    Cost Basis           Market Price                          Market Value                  Gainl/Loss)        Investment         Return($)            Income Yield%
      SYMBOL: XBI        Initial Purchase: 11 /08/18
      ~quity 100%


SPDR US FINANCIAL SECTOR                            1,383     39,201.81                    28.0200                              38,751.66                   (450.15)            38,830                (78)           728      1.87
      ETF
      SYMBOL: XLF        Initial Purchase: 08/09/18
      Equity 100%
      .5025 Fractional Share                                       12.23                   28.0200                                       14.08                  1.85                                                     1    1.87
                                                                -----------------------     ------------------------------------------------



VANGUARD MATERIALS ETF                                 150    20,242.26                   126.9600                              19,044.00                  (1,198.26)           20,129             (1,085)           368      1.92
      SYMBOL: VAW        Initial Purchase: 08/09/18
      Equity 100%
      .5556 Fractional Share                                       67.22                  126.9600                                       70.54                  3.32                                                     2    1.92
                                                                                                               ---------------------

VANGUARD 500 INDEX FUND                                566   136,518.65                   270.0100                          152,825.66                     16,307.01           132,531             20,294           2,892     1.89
      SHSETF
      SYMBOL: VOO        Initial Purchase: 10/25/17
      Equity 100%
      .4801 Fractional Share                                     119.35                   270.0100                                     129.63                  10.28                                                     3    1.89

          Subtotal (Fixed Income)                                                                                             81,153.98
          Subtotal (Equities)                                                                                                513,790.16
          Subtotal {Alternative Investments)                                                                                     14,848.00
          TOTAL                                              570,582.75                                                     609,792.14                     39,209.39                               48,361         10,972      1.80

LONG PORTFOLIO                                                                  Adjusted/Total                                                 Estimated          Unrealized         Estimated               Estimated       Current
                                                                                    Cost Basis                                          Market Value             Gainl(Loss)    Accrued Interest     Annual Income            Yield%

          TOTAL                                                                      915,667.90                                        1,001,621.45               85,953.55                                    15,460          1.54




+
006                                                                                                                                                4709                                                                       12 of 18
NINA FISCHMAN                                                                  Account Number: [Redacted]7155                                         24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                              March 30, 2019 - April 30, 2019

Total Client Investment: Cost of shares directly purchased and still held. Does not include       Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                            shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.               reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)       accounts.
of all shares purchased and still held, including shares acquired through reinvestment of         Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                  Income
Date   Description                     Transaction Type                                              Quantitx_     Reinvestment                                    Income          Year To Date
Taxable Interest
04/30 BANK DEPOSIT INTEREST                     n Bank Interest                                                                                                       1.84
04/30 BANK DEPOSIT INTEREST                     n Bank Interest                                                                                                        .61
        ML BANK DEPOSIT PROGRAM                   Income Total                                                                                                        9.00
        -- -----------   -

        PREFERRED DEPOSIT                         Income Total                                                                                                       57.00
        Subtotal (Taxable Interest)                                                                                                                                  68.45              246.67
Taxable Dividends
04/01   !SHARES S&P 500                  * Dividend                                                                                                                484.78
        INDEX FUND CL INSTL PAY DATE 03/29/2019
04/01   !SHARES S&P 500                           Reinvestment Program                                                  (484.78)
        INDEX FUND CL INSTL
04/01   !SHARES S&P 500                           Reinvestment Share(s)                               1.4520
        INDEX FUND CL INSTL AGENT REINV AMOUNT $484.78 REINV PRICE $333.97000 QUANTITY BOT                       1.4520 AS OF 03/28
04/05 ISHARES 1-3 YEAR                          * Dividend                                                                                                           79.78


+
006                                                                                                                  4709                                                                   13of18
                                                                                                                              MERRI LL~-
                                                                                                                              A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                            Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                            March 30, 2019 -April 30, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                       Income
Date   Description                    Transaction Type                                       Quantity     Reinvestment                Income        Year To Date
Taxable Dividends
       TREASURY BOND ETF HOLDING 487.1436 PAY DATE 04/05/2019
04/05 ISHARES 1-3 YEAR                           Reinvestment Program                                             (79.78)
      TREASURY BOND ETF
04/05 ISHARES 0-5 YEAR HIGH          ' Dividend                                                                                       105.82
      CORPORATE BOND ETF HOLDING 508.2361 PAY DATE 04/05/2019
04/05 ISHARES 0-5 YEAR HIGH                      Reinvestment Program                                         (105.82)
      CORPORATE BOND ETF
04/08 ISHARES 1-3 YEAR                   Reinvestment Share(s)                    .9511
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $79.78 REINV PRICE $83.88000 QUANTITY BOT                  .9511
04/08 ISHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   2.2708
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $105.82 REINV PRICE $46.60000 QUANTITY BOT                  2.2708
                                      ---- --------------

04/08 ISHARES INTEREST RATE           ' Dividend                                                                                       70.78
      HEDGED HIGH YIELD BOND ETF HOLDING 178.7934 PAY DATE 04/08/2019
04/08 ISHARES INTEREST RATE                       Reinvestment Program                                            (70.78)
      HEDGED HIGH YIELD BOND ETF
04/09 ISHARES INTEREST RATE             Reinvestment Share(s)                     .7907
      HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $70.78 REINV PRICE $89.52000 QUANTITY BOT                     .7907
                                                                          --------

04/30 INVESCO 000 TR SER 1            • Dividend                                                                                      186.07
      HOLDING 573.9045 PAY DATE 04/30/2019
04/30 INVESCO 000 TR     SER 1                    Reinvestment Program                                             86.07)
04/30 JPMORGAN CHASE & CO             ' Dividend                                                                                        90.58
      HOLDING 113.2262 PAY DATE 04/30/2019
04/30 JPMORGAN CHASE & CO                         Reinvestment Program                                            (90.58)
       Subtotal (Taxable Dividends)                                                                                                  1,017.81          4,122.59
       NET TOTAL                                                                                            (1,017_81)               1,086.26          4,369.26




+
006                                                                                                         4709                                            14of18
NINA FISCHMAN                                                              Account Number: [Redacted]7155                                         24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                  March 30, 2019 - April 30, 2019

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                     Transaction    Commissions/                  (Debit)/   Accrued Interest
Date       Description                       Transaction Type                              Quantity               Amount       Trading Fees                   Credit     Earned/(Paid)
Sales
04/08 • CHIPOTLE MEXICAN GRILL         Sale                                               -15.0000             10,461.90                  (.14)         10,461.76
        [Redacted]     05 UNIT PRICE 697.4600
04/08 • NETFLIX COM INC                 Sale                                              -42.0000             15,368.90                  (.20)          15,368.70
        [Redacted]      06 UNIT PRICE 365.9263
04/08 • SPLUNK INC                           Sale                                        -220.0000             27,495.82                  (.36)          27,495.46
        COMMON SHARES [Redacted]             04 UNIT PRICE 124.9810
                                                   ""··"--------------~~                                                                  --
04/18 • QUALCOMM INC                        Sale                                         -381 .0000            25,107.90                  (.52)          25,107.38
        [Redacted]   03 UNIT PRICE         65.9000
          Subtotal (Sates)                                                                                      78,434.52             (1.22)

Other Security Transactions
04/17     QUALCOMM INC                       Fractional Share Sale                              -.1001                                                         7.88
          SALE PRICE $78.85000 QTY SOLD      .1001
          Subtotal (Other Security Transactions)                                                                                                               7.88

          TOTAL                                                                                                78,434.52              (1.22)             78,441.18
          TOTAL SECURITY PURCHASES/(DEBITS)
          TOTAL SECURITY SALES/CREDITS                                                                                                                  78,441.18

REALIZED GAINS/(LOSSES)
                                                                       Acquired Liquidation                                                                     Gainsl/Losses) 0
Description                                                Quantity       Date        Date               Sale Amount         Cost Basis            This Statement            Year to Date
      CHIPOTLE MEXICAN GRILL                              15.0000     01 /07 /19   04/04/19                10,461.76          7,233.64                  3,228.12
      NETFLIX COM INC                                     29.0000     10/16/18     04/04/19                10,611.72         10,035.33                    576.39
      NETFLIX COM INC                                     13.0000     10/17 /18    04/04/19                 4,756.98          4,839.71                    (82.73)
      QUALCOMM INC                                       377.0000     02/22/19     04/16/19                24,843.78         79,947.03                  4,896.75
      QUALCOMM INC                                          .1001     03/29/19     04/17/19                     7.88              5.71                       2.17
      QUALCOMM INC                                         4.0000     03/29/1 9    04/7 6/7 9                 263.60            228.03                     35.57

+

006                                                                                                               4709                                                             15 of 18
                                                                                                                                                  MERRI LL~,
                                                                                                                                                  A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                  Account Number: [RedactedJ77 55


YOUR CMA TRANSACTIONS                                                                                                                                 March 30, 2019 -April 30, 2019

REALIZED GAINS/(LOSSES) (continued)
                                                                             Acquired Liquidation                                                                Gainsl(Losses) 0
Description                                                      Quantity           Date          Date        Sale Amount           Cost Basis    This Statement              Year to Date
       SPLUNK INC                                               220.0000 03/01 /19 04/04/19                        27,495.46         29,644.10         (2,148.64)
        Subtotal {Short-Term)                                                                                                                             6,507.63                  5,517.18
      TOTAL                                                                                                        78,441-18        71,933_55             6,507.63                  5,517.18
0 - Excludes transactions for which we have insufficient data


UNSETTLED TRADES
Trade         Settlement                                                                    Symbol/       Transaction
Date                Date        Description                                                   Cusip             Type              Quantity           Price                          Amount
04/30             05/02         MCDONALDS CORP      COM                                        MCD           Purchase            152.0000        197.3300                     (29,994.16)
       NET TOTAL                                                                                                                                                             {29,994.16)


ADVISORY AND OTHER FEES
Date            Fee Type                                                 Quantity          Description                                            Debit                             Credit
04/02           Advisory Program Fee                                                       INV. ADVISORY FEE APR                                 803.04
                NET TOTAL                                                                                                                        803.04




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date      Descri_p_tion                               Withdrawals                        Deposits Date         Description                       Withdrawals                    Deposits
    04/01     ML BANK DEPOSIT PROGRAM                                                           1.00 04/18         ML BANK DEPOSIT PROGRAM                                          7.00
    04/02     ML BANK DEPOSIT PROGRAM                           803.00                               04/22         ML BANK DEPOSIT PROGRAM                                     25,708.00
    04/09     ML BANK DEPOSIT PROGRAM                                                      53,326.00 04/22         PREFERRED DEPOSIT                                           25,708.00
    04/75     PREFERRED DEPOSIT                                                            55,000.00 04/23         ML BANK DEPOSIT PROGRAM            25,108.00
    04/16     ML BANK DEPOSIT PROGRAM                      55,000.00                                 04/30         PREFERRED DEPOSIT                  30,000.00
                  NET TOTAL                                                                                                                                                    47,639.00


+
006                                                                                                                       4709                                                         16 of 18
                                                                                                                                                  MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,        at www.finra.org
  Please promptly report a_ny inaccuracy, discregancy,       in other jurisdictions, locally reqistered entities.             We receive a fee from !SA® banks of up to 2% per annum
and/or con\:ern QY calling_ Wealth Management Client           Investment products offered by Investment Bankin_q           of the average daily balances. We receive a fee from our
Support .it l800-IVIERRILC) withi_n ten (10) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,            affiliated banks of up to $1 00 per annum for each account
after delivery of or communication of the account            ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                    that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                         of America, N.A. based on the avera_qe daily Preferred
                                                                We will rou\e your equity and option orders to market       Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, _Pierce, Fenner & Smith Incorporated          and preferred stocks in bulk segregation. If there is a          For all customers, including those who own options, please
(MLPF&S or IVIL), One Bryant Park, New York, New York        partial call for those securities, securities will be
10036. If yo_u request a copy of our financial statement,    randomly selected from those held in bulk. The                 promptly advise us of any material change in your
we will mail It to you.                                      probability of your holdings being selected is                 investment objectives or financial condition. Individual
    We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of         This statement serves as a confirmation of certain          1nformat1on.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                   reported periodicaTiy. Additional information including        Margin Customers
   Bofl\"Merrill Lynch Research is research produced by      th<? time of execution for any trade, is availa 6le upon         If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.
party research ratings from selected vendors are                In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not segregated        memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or    ana we can use these funds in our business. Your free          applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third_party   your demand. You have the right to receive in tlie             for your inspection upon request You should retain this
research and have no liability for such research. You         normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make            any.fully paid sec~rities to which yo,u are entitled,          interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obl1gat1ons you owe in any of your              statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities        accounts.                                                     statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
mana_qed, distributed or _provided by companies that          in any bank deposit account or sliares of any money           your next statement.
are affiliates of Bank of America Corporation (BAC) or in     market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.                interest can be withdrawn or nquidated on your order          Coverage for your Account
   Merrill and Merrill Edqe are the marketing name for        and the proceeds returned to your securities account
                                                              or remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: Merri IrAdvisory Center™, which offers          You will have the right to vote full shares and we may      our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;            solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are       in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                                governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or               registered with the US Securities Exchange Commission,
for the qlobal bankin_g and global markets businesses         other applicable exchanges or regulatory bodies.              precious metals, other assets that are not securities, as
of BAC. l.ending, derivatives, and other commercial             All transactions are subject to t!ie constitution, rules,
banking activities are performed qlobally by banking                                                                        aefined by SIPC, and assets that are not held at MLPF&S,
                                                              requlations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, incluaing Bank or America, N.A.,           inferpretations of the excnanqe or market, and its
 member Federal Depositlnsurance Corporation                                                                                America California, N.A. (Merrill Lynch affiliated banks) or
                                                              clearinghouse, if any, where tne transactions are             other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other            executed, and if not executed on any exchange, FINRA.
 investment bankinq activities are performed globally           You may obtain an investor brochure that includes           protectea by the FDIC up to applicable limits. MLPF&S is not a
 l)y investment banRing affiliates o BAC ("Investment         information describing the FINRA Regulation Public            bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B"anking_ Affiliates"), including, in the United States,     Disclosure Program ('"Proqram"l. To obtain a brochure         MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,        or more information about the Program or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members       contact the FINRA Regulation PublTc Disclosure Program        about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website          http:/ /www.sipc.org or (202)3 71-8300.


 +
  006                                                                                               4709                                                                           17of18
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     t:l       Interest reported to the IRS
estimates otitained from various sources and in certain      We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
These values are qenerally for transactions of $1            coverage apply.                                                        payment. Prior day's ~ividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities reqistered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotiable securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name of the custodian
reliable, we cannot quarantee its accuracy. Pricing
information providea for certain thinly trailed securities
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          n         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (1') or downgraded U) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates otitained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
   Investments such as direct participation program          of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlyinq
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., sfocks,
commodity pools, private equity funds, private det51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal tradinq market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF &S. The values shown may not
reflect actuaf market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +

   006                                                                                             4709                                                                    18 of 18
                                                                                                                                                 MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                       Primary Account: !Redacted]7155


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •     WEALTH MANAGEMENT REPORT                                                                      March 3D, 2019 -April 30, 2019

                                                        PORTFOLIO SUMMARY                                         April 30                   March29              Month Change
                                                        Net Portfolio Value                               $1,001,621.45                  $963,645.97                 $37,975.48          A
                                                        Your assets                                       $1,001,621.45                  $963,645.97                 $37,975.48          A
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                   ($803,04)                   ($787.81)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                         ($803.04)                   ($787.81)
call 24-Hour Assistance:
                                                        Your Dividends/Interest Income                         $1,086.26                   $2,239.21
(BOO) MERRILL
                                                        Your Market Gains/(Losses)                            $37,692.26                  $16,825.78
(800) 637-7455
                                                             Subtotal Investment Earnings                     $38,778.52                  $19,064.99
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770

Up-to-date account information can be viewed
                                                                           Jw ~            rt,
at: www.mymerrill.com, where your statements
                                                                            /
are archived for three or more years.
                                                           ~
                                                          ~ill    @es(
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                          9/17    12/17 12/18* 1019       4/19

GO PAPERLESS!
Did you know you can receive this statement and many other Merrill Lynch communications online instead of in the mail? Online Delivery through MyMerrill.com is a safe, fast,
flexible way to reduce paper mail. Visit mymerrill.com to enroll today.


Merrill Lynch, Pierce, Fenner & Smith Incorporated /also referred to as "MLPF&S" or "Merril/'1 makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-deafer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed              Ma Lose Value

+

006                                                                                                4709                                                                             1 of18
                                                                             Primary Account: [RedactedJ7155                                       24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                       March 30, 2019 - April 30, 2019


                                                          Account No.      Account Type/Managing Firm                                         A[!fil 30               March 29            Pag_e
      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                  [Redoci<d[7155   CMA/lnvestment Adviso~ram                                   1,001,621 _45                963,645.97                6

      II   RETIREMENT
           Have you maxed out your 401 (k) contributions? You may be able to contribute to an IRA. Talk wnh your advisor today.

      II   CREDIT & LENDING
           Are you looking for a solution to hel(! you prepare for unexpected expenses? Talk to your advisor.

      II   ESTATE PLANNING SERVICES
           An insurance policy review can help determine if coverage is adequate for your needs. Contact your advisor.


      II   SOLUTIONS FOR BUSINESS
           Help manage liquidity for small business needs with a Working Capital Management Account®. Ask your advisor.
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of "you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
006                                                                                                    4709                                                                                 2of 18
                                                                                                                                               MERRI LL~-
                                                                                                                                               A BANK OF AMERICA COMPANY

                                                                                 Primary Account: [Redao\edJ77 55



•     YOUR BALANCE SHEET (for your Merrill accounts)                                                                                                March 30, 2019 -April 30, 2019


      ASSETS                                                                                             CASH FLOW
                                                              &o_ril 30                    March 29                                             This Report              Yearta Date
      Cash/Money Accounts                                   85,746,82                      8,040.23      Opening Cash/Money Accounts            $8,040,23
      Fixed Income                                                                                       CREDITS
      Equities                                             306,082.49                   365,339.59       Funds Received
      Mutual Funds                                         609,792.14                   590,266.15       Electronic Transfers                                             74,950.00
      Options                                                                                            Other Credits                                                    27,615.05
      Other                                                                                                Subtotal                                                      102,565.05
          Subtotal (Long Portfolio)                      1,001,621.45                   963,645.97
                                                                                                         DEBITS
      TOTAL ASSETS                                      $1,001,621,45                  $963,645.97
                                                                                                         Electronic Transfers                                          (150,000.00)
      LIABILITIES                                                                                        Margin Interest Charged
      Margin Loan/Debit Balance                                                                          Other Debits
      Short Market Value                                                                                 Visa Purchases
          Subtotal                                                                                       ATM/Cash Advances
                                                                                                         Checks Written/Bill Payment
      NET PORTFOLIO VALUE                               $1,001,621,45                  $963,645.97
                                                                                                         Advisory and other fees                  (803.04)                (2,364.25)
                                                                                                           Subtotal                               (803,04)              {152,364.25)
      0TH ER LIABILITIES                 (not included in Net Portfolio Value)                           Net Cash Flow                            ($803,04)             ($49,799.20)
      Loan Management Account { l
                                     1                                                                   Dividends/Interest Income                 1,086,26                4,369.26
      Mortgages                                                                                          Dividend Reinvestments                  (1,017,81)               (3,965.46)
      Home Equity Loans                                                                                  Security Purchases/Debits                                      (152,639.17)
      Business Loans                                                                                     Security Sales/Credits                  78,441,18               131,581.94
          Subtotal                                                                                       Closing Cash/Money Accounts            $85,746.82
      TOTAL LIABILITIES
                                                                                                         Fees Included in Transactions Above
       7                                                                                                                                             (1,22)                   (1.91)
      ( ) Secured   by assets in a Merrill account                                                       Commissions/Tradin.9. Fees




+
006                                                                                                       4709                                                                3 of 18
                                                                               Primary Account: [RedactedJ77 55                                             24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                              March 30, 2019 - April 30, 2019


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                    -------...._,,   D     Equities
                                                                      Current Value
                                                                        819,872.65
                                                                                      Allocation
                                                                                           87.86%
                                                                                                           ~~,~
                                                                                                               H~
                                                                                                                $Q,     -I   •
                                                                                                                             ,
                                                                                                                                 I•
                                                                                                                                  ,      '   1          I      I     I      I     I   I


                                                                                                                        ~•~-~-~M~-~-~
                                     D     Cash/Money                    85,746.82          8.56%
                                           Accounts                                                                                                    This Report                    Year To Date
                                     Ilfill1lil Fixed Income             81,153.98          8.10%                 Tax-Exempt Interest
                                                                                                                  Taxable Interest                                 68.45                        246.67
                                     llllllill Alternative               14,848.00           1.48%                Tax-Exempt Dividends
                                           Investments
                                                                                                                  Taxable Dividends                             1 017.81                     4,122.59
                                           TOTAL                     $1,001,621.45           100%
                                                                                                                  Total                                        $1,086.26                    $4,369.26

                                                                                                                  Your Estimated Annual Income                                             $15,460.32



       TOP FIVE PORTFOLIO HOLDINGS                                                                     FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                              %of                                                                                                    Previous
                                                               Current Value              Portfolio                                              This Report               Last Report               Year End
       VANGUARD 500 INDEX FUND                                  152,955.29                15.27%       S&P 500                                     2945.83                      2834.40              2506.85
       INVESCO QQQ TR SER 1                                     108,777.86                10.86%       Three-Month Treasury Bills                    2.41%                        2.38%                2.35%
       !SHARES S&P 500                                          102,848.69                10.26%       Long-Term Treasury Bonds                      2.93%                        2.81%                3.01%
       APPLE INC                                                 92,671.33                 9.25%       One-Month LIBOR                               2.48%                        2.50%                2.51%
       AMAZON COM INC COM                                        88,619.92                 8.84%       NASDAQ                                      8095.39                      7729.32              6635.28




+
006                                                                                                     4709                                                                                              4 of 18
                                                                                                                                                MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY

                                                                      Primary Account: [Reaac<edJ7155



•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                     March 30, 2019 - April 30, 2019



      INCOME SUMMARY
                                           This Report                                                                                     Year to Date
                           Tax-                               Tax-                        Total                   Tax-                             Tax-                              Total
                        Exempt          Taxable            Exempt      Taxable      This Report                Exempt           Taxable         Exempt            Taxable             YTD
    Account No.         Interest        Interest         Dividends   Dividends         Income                  Interest         Interest      Dividends         Dividends          Income
      Non-Retirement
              55
      [RedactedJ77
                                            68                          1,018           1,086                                      247                                 4,123        4,369
          TOTAL                            $68                        $1,018           $1,086                                     $247                            $4,123          $4,369




      GAIN/(LOSS) SUMMARY
                                                                                                                    Long Term Capital
                                          Realized Gains/(Losses)                                                   Gain Distributions               Unrealized Gains/(Losses)
                          This Report                     YTD         This Report                        YTD
    Account No.           Short Term               Short Term          Long Term             Long Term                     Year To Date                   Short Term           Long Term
      Non-Retirement
      [RadactedJ715 5        6,507.63                5,517.18                                                                                             10,228.73             75,724.82
          TOTAL            $6,507_63               $5,517-18                                                                                          $10,228_73               $75,724.82




+
006                                                                                               4709                                                                               5of 18
                                                                                                                                                  MERRI LL~-
                                                                                                                                                  A BANK OF AM ERICA COMPANY

Online at: www.mymerrill.com                              Account Number: lR"'""17155                               24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                              $963,645.97
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                   1-800-876-8770


                                                                                                                                                      March 01, 2019 • March 29, 2019

                                                     This Statement                 Year to Date     ASSETS                                           March 29                February28
                                                                                                     Cash/Money Accounts                              8,040.23                 29,855.63
                                                                                                     Fixed Income
      Total Credits                                        2,239.21                105,848.05        Equities                                      365,339.59                 332,581.62
      Total Debits                                          (787.81)              (151,561.21)       Mutual Funds                                  590,266.15                 582,931.54
      Securities You Transferred In/Out                                            459,294.56        Options
      Market Gains/(Losses)                              16,825.78                  60,856.18        Other
                                                                                                        Subtotal (Long Portfolio}                  963,645.97                 945,368.79
                                                                                                     TOTAL ASSETS                                 $963,645.97                $945,368.79

                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                          $963,645.97                $945,368.79




      tj,    Go paperless! Rece;ve this statement online instead of by mail. Visit mymerrilf.com
        ·    to enroll in on/ine deUvery.




      Merri/1 Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
      by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member S/PC and a wholly owned subsidiary of BofA Corp.
      Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed          Ma Lose Value
+
020                                                                                                              4709                                                                 6of20
NINA FISCHMAN                                          Account Number: [ROOacted]7155                                                 24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                             March 01, 2019 - March 29, 2019


CASH FLOW                             Th;s Statement    Year to Date           ASSET ALLOCATION*
Opening Cash/Money Accounts             $29,855.63                            * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                     74,950.00                                                                               Allocation
Other Credits                                            27,615.05                                            i 7 Equities                          89.99%
      Subtotal                                          102,565.05
                                                                                                              IIZ] Fixed Income                      8.45%
DEBITS
Electronic Transfers
Margin Interest Charged
                                                       (150,000.00)     I      /'          '\l           \
                                                                                                          I   [llif/¥11 Alternative
                                                                                                                     Investments
                                                                                                                                                     1.56%

Other Debits                                                                                                         TOTAL                           100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                    (787.81)      (1,561.21)
      Subtotal                             (787.81)    (151,561.21)
Net Cash Flow                             ($787.81)    ($48,996.16)

OTHER TRANSACTIONS
Dividends/Interest Income                 2,239.21         3,283.00
Dividend Reinvestments                   (2,157.01)      (2,947.65)
Security Purchases/Debits               (64,749.91)    (152,639.17)
Securi.!Y_ Sales/Credits                 43,640.12       53,140.76
Closing Cash/Money Accounts              $8,040.23                            DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                  Mail                Online Delivery_
Fees Included in Transactions Above
                                                                              Statements                                           X
                                                                              Performance Reports                                  X
Commissions/Tradin.9. Fees                    (0.57)          (0.69)
                                                                              Trade Confirms                                       X
                                                                              Shareholders Communication                           X
                                                                              Prospectus                                           X
                                                                              Service Notices                                      X
                                                                              Tax Statements                                       X




+
020                                                                                              4709                                                                    7of20
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number:    [R,,,ct,,171 55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                             March 01, 2019 • March 29, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average            Current               Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance             Yield%                 Deposits                       Balance
    Bank of America, N.A.                                                      17,397                           7,038               .75                     4.18                         8,035
    TOTAL ML Bank Deposit Program                                              17,397                                                                       4.18                         8,035


                                                                                                             Average            Current               Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance             Yield%                 Deposits                       Balance
    Bank of America, N.A.                                                      12,457                           1,976              2.07                     3.22                               4
    TOTAL Preferred Deposit                                                    12,457                                                                       3.22                               4




+
020                                                                                                                      4709                                                              Bof 20
NINA FISCHMAN                                                               Account Number: [RedactedJ7155                                    24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                  March 01, 2019 - March 29, 2019

CASH/MONEY ACCOUNTS                                                                Total             Estimated                   Estimated              Estimated        Est. Annual
Description                                          Quantity                 Cost Basis          Market Price                 Market Value         Annual Income              Yield%
CASH                                                    1.23                       1.23                                               1.23
+ML BANK DEPOSIT PROGRAM                            8,035.00                   8,035.00                1.0000                     8,035.00                        60             .75
    +FDIC INSURED NOT SIPC COVERED
                   ----------------

+PREFERRED DEPOSIT                                        4.00                     4.00                1.0000                         4.00                                      2.07
    +FDIC INSURED NOT SIPC COVERED

           TOTAL                                                               8,040.23                                           8,040.23                        60             .75

EQUITIES                                                                           Unit               Total       Estimated        Estimated        Unrealized     EsUmated Current
Description                           Symbol   Acquired          Quantity    Cost Basis          Cost Basis     Market Price     Market Value      Gainl(Loss) Annual Income Yield%
AMAZON COM INC COM                     AMZN 11/27/17                  35 1,207.9362              42,277.77       1,780.7500        62,326.25        20,048.48
                                            01 /16/19                 11 1,702.0445              18,722.49       1,780.7500        19,588.25           865.76
           Subtotal                                                   46                         67,000.26                         81,914.50        20,914.24

i APPLE INC                            AAPL 11/27/17                453      175.8575            79,663.48        189.9500         86,047.35         6,383.87          1,323    1.53
                                            02/16/18                  1      175.9100               175.91        189.9500            189.95            14.04              3    1.53
                                            05/18/18                  1      180.7100               180.71        189.9500            189.95             9.24              3    1.53
                                            05/18/18                  1      191.0200               191.02        189.9500            189.95            (1.07)             3    1.53
                                            08/17/18                  1      203.1200               203.12        189.9500            189.95           (13.17)             3    1.53
                                            08/17/18                  1      214.5500               214.55        189.9500            189.95           (24.60)             3    1.53
                                            11/16/18                  1      190.5300               190.53        189.9500            189.95            (0.58)             3    1.53
                                            02/15/19                  1      190.0400               190.04        189.9500            189.95            (0.09)             3    1.53
                                            02/15/19                  1      171.4700               171.47        189.9500            189.95            18.48              3    1.53
(.8096 FRACTIONAL SHARE)                    02/15/19                         171.4673               138.82        189.9500            153.78            14.96              3    1.53
           Subtotal                                          461.8096                            81,319.65                          87,720.73        6,401.08          1,350     1.53

BOEING COMPANY                           BA 10/03/18                  95     392.5670            37,293.87        381.4200          36,234.90       (1,058.97)          781     2.15
(.9237 FRACTIONAL SHARE)                    03/04/19                         388.3187               358.69        381.4200             352.32            (6.37)           8     2.15
           Subtotal                                              95.9237                         37,652.56                          36,587.22       (1,065.34)          789     2. 15

CHIPOTLE MEXICAN GRILL                  CMG 01 /07 /19                41     482.2429            19,771.96        710.3100          29,122.71        9,350.75




+
020                                                                                                              4709                                                            9of20
                                                                                                                                                                 MERRI LL~.
                                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                          Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                                                       March 01, 2019 - March 29, 2019

EQUITIES (continued)                                                         Unit                          Total           Estimated            Estimated                    Unrealized     Estimated Current
Description                            Symbol   Acquired    Quantity   Cost Basis               Cost Basis               Market Price         Market Value                  Gainl(Loss) Annual Income Yield%
GOLDMAN SACHS GROUP INC                    GS 01 /16/19        103      189.2339               79,491.10                   191 .9900            19,774.97                          283.87           330    1.66
(.4277 FRACTIONAL SHARE)                      03/29/19                  192.6817                   82.41                   191.9900                 82.11                           (0.30)            2    1.66
            Subtotal                                       103.4277                             19,573.51                                       19,857.08                          283.57           332    1.66
                                                                                                                                                    - ---   -- - - --- ------

HOME DEPOT INC                             HD 02/27/19           55     184.4503               10,144.77                   191.8900             10,553.95                          409.18           300    2.83
JPMORGAN CHASE & CO                      JPM 06/15/18          111      107.2699               11,906.96                   101.2300             11,236.53                         (670.43)          356    3.16
                                             11 /02/18           1      112.7700                  112.77                   101 .2300               101 .23                          (11.54)           4    3.16
                                             02/01 /19           1      105.1800                  105.18                   101.2300                101.23                             (3.95)          4    3.16
(.2262 FRACTIONAL SHARE)                     02/01 /19                  103.0503                   23.31                   101.2300                 22.90                             (0.41)          1    3.16
            Subtotal                                       113.2262                             12,148.22
                                                                                       ------- - - - -- --- ----------
                                                                                                                                                11,461.89                         /686.33)          365    3. 16
NETFLIX COM INC                          NFLX 10/16/18           29     346.0458                10,035.33                  356.5600             10,340.24                          304.91
                                              10/17/18           13     372.2853                 4,839.71                  356.5600              4,635.28                         (204.43)
             Subtotal                                            42                             14,875.04                                       14,975.52                          100.48

NIKE INC----.
------------ CL B                        NKE 03/19/19           285      87.5825                24,961.04                   84.2100             23,999.85                         (961.19)          251    1.04
QUALCOMM INC                           QCOM 02/22/19            377      52.9098                19,947.03                   57.0300             21,500.31                        1,553.28           935    4.34
                                            03/29/19              4      57.0075                   228.03                   57.0300                228.12                             .09            10    4.34
(.1001FRACTIONALSHARE}                      03/29/7 9                    57.0429                     5.71                   57.0300                  5.71                                             1    4.34
             Subtotal                                      381.1001                             20,180.77                                       21,734.14                        1,553.37           946    4.34
SPLUNK INC                              SPLK 03/01 /19          220     134.7459                29,644.10                  124.6000             27,412.00                       (2,232.1 O)
COMMON SHARES

             TOTAL                                                                           331,271.88                                        365,339.59                       34,067.71          4,333   1.19

                                                                                                                                                                                Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                   Total     Estimated           Estimated                      Unrealized     Total Client                    Investment       Annual Current
Description                                     Quantity       Cost Basis   Market Price        Market Value                    Gainl(Loss)     Investment                      Return/$)        Income Yield%
GRANITESHARES GOLD                                 1,160       14,027.48       12.8900              14,952.40                      924.92          14,027                              924
        SHARES
        SYMBOL:BAR         Initial Purchase: 08/09/18
        Alternative Investments 100%




+
020                                                                                                                      4709                                                                              10of 20
NINA FISCHMAN                                                     Account Number:      [RedacledJ77   55                                   24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                 March 01, 2019 • March 29, 2019

                                                                                                                                                  Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                   Total     Estimated          Estimated            Unrealized     Total Client     Investment     Annual Current
Description                           Quantity             Cost Basis   Market Price       Market Value          Gainl(Loss)     Investment        Return{$)     Income Yield%
HEALTH CARE SELECT SPDR                            195     18,093.47       91 .7500          17,891.25                (202.22)      18,007            (115)         274    1.52
     SYMBOL: XLV         Initial Purchase: 09/12/18
     Equity 100%
      .5877 Fractional Share                                   53.59       91.7500                    53.92                .33                                         1   1.52


INVESCO 000 TR SER 1                               573    101,297.66      179.6600          102,945.18               1,647.52      100,798            2,147         832     .80
      SYMBOL: QQQ        Initial Purchase: 03/13/18
      Equity 100%
      .9045 Fractional Share                                  145.22      179.6600                162.50                17.28                                         2     .80


!SHARES 1-3 YEAR                                    487    40,503.08       84.1200            40,966.44                463.36       40,169              796         767    1.86
      TREASURY BOND ETF
      SYMBOL:SHY          Initial Purchase: 08/09/18
      Fixed Income 100%
      . 1436 Fractional Share                                  12.02       84.1200                    12.08                .06                                         1   1.86


!SHARES 0-5 YEAR HIGH                              508     23,777.43       46.7100            23,728.68                (48.75)       23,231             497       1,337    5.63
      CORPORATE BOND ETF
      SYMBOL: SHYG       Initial Purchase: 08/09/18
      Fixed Income 100%
      .2361 Fractional Share                                   10.90       46.7100                    11.03                .13                                         1   5.63


!SHARES INTEREST RATE                               178    16,325.70       89.4481            15,921.76               (403.94)       16,325            (403)      1,003    6.29
      HEDGED HIGH YIELD
      BONDETF
      SYMBOL: HYGH        Initial Purchase: 08/09/18
      Fixed Income 100%
      . 7934 Fractional Share                                  70.36       89.4481                    70.97                .61                                         5   6.29


!SHARES S&P 500                                    292     86,493.92      336.2300            98,179.16              11,685.24       84,567          13,611        1,791   1.82
      INDEX FUND CL INSTL


+
020                                                                                                           4709                                                         11 of20
                                                                                                                                        MERRI LL~.
                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                     Account Number: !RedactedJ77 55


YOUR CMA ASSETS                                                                                                                           March 01, 2019 • March 29, 2019
                                                                                                                                            Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                   Total     Estimated      Estimated         Unrealized      Total Client     Investment     Annual Current
Description                           Quantity             Cost Basis   Market Price   Market Value       Gainl(Loss)      Investment        Return($}     Income Yield%
      SYMBOL: BSPIX      Initial Purchase: 08/31117
      Equity 100%
      .5610 Fractional Share                                  175.95      336.2300           188.63               12.68                                          4   1.82


SECTOR SPDR INDUSTRIAL                            564     42,814.17        75.0300        42,316.92            (497.25)       42,400              (83)        849    2.00
     SYMBOL: XU         Initial Purchase: 08/09/18
     Equity 100%
     .6696 Fractional Share                                    45.43       75.0300            50.24                4.81                                          2   2.00


SPDR S P BI0TECH                                    350   29,833.69        90.5400        31,689.00            1,855.31       29,833            1,855           51    .15
      SYMBOL: XBI        Initial Purchase: 11 /08/18
     Equity 100%

SPDR US FINANCIAL SECTOR                          1,383    39,201.81       25.7100        35,556.93           (3,644.88)       38,830          (3,273)         728   2.04
      ETF
      SYMBOL: XLF        Initial Purchase: 08/09/18
      Equity 100%
      .5025 Fractional Share                                   12.23       25.7100             12.92                 .69                                         1   2.04


VANGUARD MATERIALS ETF                            150      20,242.26      123.0900        18,463.50           (1,778.76)       20,129          (1,666)         368   1.98
     SYMBOL: VAW        Initial Purchase: 08/09/18
     Equity 100%
     .5556 Fractional Share                                    67.22      123.0900             68.39                7.17                                         2   1.98


VANGUARD 500 INDEX FUND                           566     136,518.65      259.5400       146,899.64           10,380.99      132,531           14,368        2,892   1.96
     SHSETF
     SYMBOL: VOO        Initial Purchase: 10/25/17
     Equity 100%
     .4801 Fractional Share                                   119.35      259.5400           124.61                5.26                                          3   1.96

          Subtotal (Fixed Income)                                                         80,710.96


+
020                                                                                                    4709                                                          12of20
NINA FISCHMAN                                                                 Account Number: [RedactedJ77 55                                           24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                              March 01, 2019 - March 29, 2019
                                                                                                                                                               Cumulative         Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                               Total      Estimated          Estimated         Unrealized        Total Client     Investment            Annual Current
Description                           Quantity                         Cost Basis    Market Price       Market Value       Gainl(Loss)        Investment        Return($}            Income Yield%
           Subtotal (Equities)                                                                           494,602.79
           Subtotal (Alternative Investments)                                                             14,952.40
           TOTAL                                                     569,841.59                          590,266.15            20,424.56                              28,658        10,914       1.85

LONG PORTFOLIO                                                                      Adjusted/Total                 Estimated          Unrealized         Estimated             Estimated       Current
                                                                                        Cost Basis            Market Value           Gainl(Loss)   Accrued Interest     Annual Income           Yield%

           TOTAL                                                                      909,153.70               963,645.97            54,492.27                                   15,307           1.59

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                         Income
Date    Description                               Transaction Type                                     Quantitx_      Reinvestment                                      Income            Year To Date
Taxable Interest
03/29 BANK DEPOSIT INTEREST                     i::r Bank Interest                                                                                                        1.18
03/29 BANK DEPOSIT INTEREST                     i::r Bank Interest                                                                                                         .22
        ML BANK DEPOSIT PROGRAM                   Income Total                                                                                                            3.00
        PREFERRED DEPOSIT                         Income Total                                                                                                            3.00

+
020                                                                                                                     4709                                                                     13of20
                                                                                                                      MERRI LL~.
                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                    Account Number: {Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                   March 01, 2019 • March 29, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                               Income
Date    Description                       Transaction   Type                         Quantity     Reinvestment                 Income       Year To Date
Taxable Interest
        Subtotal (Taxable Interest)                                                                                              7.40            178.22
Taxable Dividends
03/01   BOEING COMPANY                  * Dividend                                                                             196.22
        HOLDING 95.4825 PAY DATE 03/07/2019
03/01   BOEING COMPANY                    Reinvestment Program                                        (196.22)
         ----- ----- ---- --

03 / 04 BOEING COMPANY                   Reinvestment Share(s)                         .4412
        AGENT REINV AMOUNT $196.24 REINV PRICE $444.79200 QUANTITY BOT     .4412
03/07 !SHARES 7-3 YEAR               * Dividend                                                                                 75.05
      TREASURY BOND ETF HOLDING 486.2469 PAY DATE 03/07/2019
03/07 !SHARES 1-3 YEAR                    Reinvestment Program                                            (75.05)
      TREASURY BOND ETF
03/07 !SHARES 0-5 YEAR HIGH          * Dividend                                                                                102.06
      CORPORATE BOND ETF HOLDING 506.0265 PAY DATE 03/07/2019
03/07 !SHARES 0-5 YEAR HIGH               Reinvestment Program                                        (102.06)
      CORPORATE BOND ETF
03/08 !SHARES 1-3 YEAR                   Reinvestment Share(s)                    .8967
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $75.05 REINV PRICE $83.70000 QUANTITY BOT          .8967
03/08 ISHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   2.2096
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $102.06 REINV PRICE $46.19000 QUANTITY BOT          2.2096
---~
03/08 !SHARES INTEREST RATE           * Dividend                                                                                70.36
      HEDGED HIGH YIELD BOND ETF HOLDING 178.0000 PAY DATE 03/08/2019
03/08 ISHARES INTEREST RATE               Reinvestment Program                                            (70.36)
      HEDGED HIGH YIELD BOND ETF
03/11   ISHARES INTEREST RATE             Reinvestment Share(s)                     .7934
        HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $70.36 REINV PRICE $88.68000 QUANTITY BOT           .7934
03/20 HEALTH CARE SELECT SPDR         * Dividend                                                                                66.43
      HOLDING 194.8592 PAY DATE 03/20/2019
03/20 HEALTH CARE SELECT SPDR             Reinvestment Program                                            (66.43)


+
020                                                                                                 4709                                            14 of 20
NINA FISCHMAN                                                                  Account Number: [RedactedJ7155                                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                             March 01, 2019 - March 29, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                         Income
Date    Description                   Transaction Type                                                               Quantity   Reinvestment             Income       Year To Date
Taxable Dividends
03/20 SPDR US FINANCIAL SECTOR        * Dividend                                                                                                         185.34
      ETF HOLDING 1376.3631 PAY DATE 03/20/2019
03/20 SPDR US FINANCIAL SECTOR                       Reinvestment Program                                                           (185.34)
      ETF
----------

03/20 SECTOR SPDR INDUSTRIAL          * Dividend                                                                                                         240.13
      HOLDING 561.4122 PAY DATE 03/20/2019
03/20 SECTOR SPDR INDUSTRIAL                         Reinvestment Program                                                           (240.13)
03/21        HEALTH CARE SELECT SPDR          Reinvestment Share(s)                                                    .7285
             PRINCIPAL REINV AMOUNT $66.43 REINV PRICE $91 .18600 QUANTITY BOT                         .7285
03/21        SPDR US FINANCIAL SECTOR         Reinvestment Share(s)                                                7. 1394
             ETF PRINCIPAL REINV AMOUNT $185.34 REINV PRICE $25.96000 QUANTITY BOT                             7.1394
                   --                                                       -- -- -- -- -- - ---- ----------------

03/21        SECTOR SPDR INDUSTRIAL           Reinvestment Share(s)                                                  3.2574
             PRINCIPAL REINV AMOUNT $240.73 REINV PRICE $73.71800 QUANTITY BOT                         3.2574
03/26 VANGUARD MATERIALS ETF          * Dividend                                                                                                          85.61
      HOLDING 149.8480 PAY DATE 03/26/2079
---
03/26 VANGUARD MATERIALS ETF                         Reinvestment Program                                                            (85.61)
03/26 VANGUARD 500 INDEX FUND                          * Dividend                                                                                        819.67
               SHS
.....•... - ............ .
                           ETF HOLDING 563.3091 PAY DATE 03/26/2019
03/26 VANGUARD 500 INDEX FUND                        Reinvestment Program                                                           (819.67)
      SHS ETF
03/27 VANGUARD MATERIALS ETF           Reinvestment Share(s)                                                           .7076
      PRINCIPAL REINV AMOUNT $85.61 REINV PRICE $120.98000 QUANTITY BOT                                  .7076
03/27 VANGUARD 500 INDEX FUND          Reinvestment Share(s)                                                          3.1710
      SHS ETF PRINCIPAL REINV AMOUNT $819.67 REINV PRICE $258.49100 QUANTITY BOT                                       3.1710
                                                                                                                      -----------
03/28 GOLDMAN SACHS GROUP INC         * Dividend                                                                                                          82.40
      HOLDING 103.0000 PAY DATE 03/28/2019
03/28 GOLDMAN SACHS GROUP INC                        Reinvestment Program                                                            (82.40)
                                                                      ------------------
03/28 HOME DEPOT INC                               * Dividend                                                                                             74.80

+
020                                                                                                                               4709                                       15of20
                                                                                                                                          MERRILL~,
                                                                                                                                          A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                          Account Number: [RsdactedJ77 55


YOUR CMA TRANSACTIONS                                                                                                                        March 01, 2019 - March 29, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                  Income
Date   Description                    Transaction Type                                       Quantity    Reinvestment                                         Income           Year To Date
Taxable Dividends
        HOLDING 55.0000 PAY DATE 03/28/2019
03/28 QUALCOMM INC                    ' Dividend                                                                                                              233.74
      HOLDING 377.0000 PAY DATE 03/28/2019
                                                                                                                                           -- - ---    -- ---------------

03/28 QUALCOMM INC                     _ _ _ Reinvestment Program                                             (233.74)
03/29 GOLDMAN SACHS GROUP INC          Reinvestment Share(s)                                   .4277
      PRINCIPAL REINV AMOUNT $82.41 REINV PRICE $ 192.68000 QUANTITY BOT             .4277
03/29 QUALCOMM INC                     Reinvestment Share(s)                                 4.1001
      PRINCIPAL REINV AMOUNT $233.74 REINV PRICE $57.00800 QUANTITY BOT             4.1001
        Subtotal (Taxable Dividends}                                                                                                                      2,231.81                3,104.78
        NET TOTAL                                                                                           (2,157.01)                                    2,239.21                3,283.00


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                               Transaction     Commissions/                        (Debit)/       Accrued Interest
Date          Description                     Transaction Type                          Quantity             Amount       Tradina, Fees                        Credit         Earnedl(Paid)
Purchases
03/01        HOME DEPOT INC                 Purchase                                   55.0000           (10,144.77)                                  (10,144.77)
             [Redacted]     02 UNIT PRICE 184.4503
                                              ·---
03/05        SPLUNK INC                       Purchase                                220.0000           (29,644.1 O)                                 (29,644.10)
             COMMON SHARES [Redacted]         04 UNIT PRICE 134.7459
03/21        NIKE INC CL B                    Purchase                                285.0000           (24,961.04)                                  (24,961.04)
             [Redacted]      03 UNIT PRICE   87.5826
             Subtotal (Purchases)                                                                        (64,749.91)                                  (64,749.91)
Sales
03/05 • ALPHABET INC SHS CL A          Sale                                            -15.0000           17,098.17               (.22)                17,097.95
        [Redacted]     05 UNIT PRICE 1139.8783
03/21 • VERIZON COMMUNICATNS COM              Sale                                   -459.0000            26,541.77               (.35)                26,541.42

+

020                                                                                                         4709                                                                       16of20
NINA FISCHMAN                                                                  Account Number: 1""""'17155                                            24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                    March 01, 2019 - March 29, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         Transaction    Commissions/                  (Debit)/   Accrued Interest
Date       Description                            Transaction Type                             Quantity               Amount       Tradin9. Fees                  Credit     Earnedl(Paid)
Sales
              [Redacted]         04 UNIT PRICE   57.8252
              Subtotal (Sales)                                                                                     43,639,94                  (.57)          43,639-37
Other Security Transactions
03/13         GRANITESHARES GOLD            Dividend                                        1,044.0000
              SHARES HOLDING 116.0000 PAY DATE 03/08/2019
03/20         VERIZON COMMUNICATNS COM            Fractional Share Sale                             -.0132                                                          .75
              SALE PRICE $57.47000 QTY SOLD       .0132
              Subtotal (Other Security Transactions)                                                                                                                .75
              TOTAL                                                                                               (21,109.97)                 (.57)        (21,109.79)
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                            (64,749.91)
              TOTAL SECURITY SALES/CREDITS                                                                                                                   43,640.12

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                                  Gainsl(Losses) O
Description                                                      Quantity       Date        Date             Sale Amount         Cost Basis            This Statement           Year to Date
      ALPHABET INC SHS CL A                                      15.0000    08/09/18   03/01 /19               17,097.95         18,937.35                 (1,839.40)
      VERIZON COMMUNICATNS COM                                  454.0000    10/19/18   03/19/19                26,252.29         24,963.64                  1,288.65
      VERIZON COMMUNICATNS COM                                     .0132    02/04/19   03/20/19                      .75               .72                        .03
      VERIZON COMMUNICATNS COM                                    5.0000    02/04/19   03/19/19                   289.13            272.82                      16.31
       Subtotal {Short-Term)                                                                                                                                (534.41)                 (990.45)
      TOTAL                                                                                                    43,640.12         44,174.53                  (534.41)                (990-45)
0 - Excludes transactions for which we have insufficient data




+
020                                                                                                                   4709                                                             17of20
                                                                                                                    MERRI LL~.
                                                                                                                    A BANK OF AMERICA COMPANY

NINA FISCHMAN                                             Account Number:    [RedactedJ7155



YOUR CMA TRANSACTIONS                                                                                                  March 01, 2019 - March 29, 2019

ADVISORY AND OTHER FEES
Date         Fee Type                               Quantity   Description                                           Debit                      Credit
03/05        Advisory Program Fee                              INV_ ADVISORY FEE MAR                               787.81
             NET TOTAL                                                                                             787,81




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date    Description               Withdrawals                Deposits Date           Description                   Withdrawals              Deposits
    03/01   ML BANK DEPOSIT PROGRAM    10,144.00                             03/06       ML BANK DEPOSIT PROGRAM                               6,376.00
    03/04   PREFERRED DEPOSIT           5,000.00                             03/21       ML BANK DEPOSIT PROGRAM                                   1.00
    03/05   ML BANK DEPOSIT PROGRAM     7,253.00                             03/22       ML BANK DEPOSIT PROGRAM                               1,580.00
    03/05   PREFERRED DEPOSIT           7,456.00                             03/29       ML BANK DEPOSIT PROGRAM                                  75.00
               NET TOTAL                                                                                                 21,821,00




+
020                                                                                             4709                                              18 of 20
                                                                                                                                                MERRI LL~.
                                                                                                                                               A BANK OF AMERICA COMPANY




Customer Service                                            Securities Investor Protection Corporation (SIPC), and,       at www.finra.orq
  Please promptly report any inaccuracy, discreP,ancy,      in other jurisdictions, locally reqistered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern tly callinq Wealth Manaaement Client           Investment products offered by_ Investment Bankin_q         of the average daily balances. We receive a fee from our
Support pt (BOO-MERRILL) "'!ithi_n ten (1 ) business days   Affiliates, including MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $100 per annum for each account
after delivery_ of or communication ofthe account           ARE NOT BANK GIJARANTEED AND MAY LOSE VALUE.                  that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                 ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.           Additional Information                                        of America, N.A. based on the averaqe daily Preferred
                                                             We will route your equity and option orders to market        Deposit® and Preferred Deposit for Business® balances.
About Us
                                                           centers consistent with our duty of best execution.
   You may review our financial statement at our offices:    Except for certain custodial accounts, we hold bonds         Options Customers
Merrill Lynch, J'ierce, Fenner & Smith Incorporated        and preferred stocks in bulk segregation. If there is a
(MLPF&S or IVIL), One Bryant Park, New York, New York partial call for those securities, securities will be                 For all customers, including those who own options, please
100~6. If yoµ request a copy of our financial statement, randomly selected from those held in bulk. The                   promptly advise us of any material change in your
we will mall 1t to you.                                    probability of your holdings being selected is                 investment objectives or financial condition. Individual
    We act as a market maker, dealer block positioner      proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may of that particular security that we hold.                      confirmation. You may request a summary of this
put us or one of our affiliates on the opposite side of      This statement serves as a confirmation of certain           information.
transactions we execute for you and potentially result in transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                reported periodicaTiy. Additional information including        Margin Customers
   Bofl\'fillerrill Lynch Research is research produced by th~ time of execution for any trade, is availa 6le upon          If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third         written request.
party research ratings from selected vendors are              In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our          regulations, your free credit balance is not sewegated         memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or  ana we can use these funds in our business. Your free          applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S          credit balance is the amount of funds payable upon             separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third party your demand. You have the right to receive in ttie             for your inspection upon request. You should retain this
research and have no liability for such research. You      normal course of business, any free credit balance and         statement for use with your next statement to calculate
are responsible for any trading decision you make          any_fully paid secwiti~s to which yo_u are entitled,           interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.       subject to any obligations you owe 1n any of your              statement. Hie interest charqe period will parallel the
   MLPF &S may make available to you certain securities accounts.                                                         statement period, except thal interest due for the final day
and other investment products that are sponsored,             For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
manaqed, distributed or provided by companies that         in any bank deposit account or snares of any money             your next statement.
are affiliates of Bank of America Corporation (BAC) or in market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.             interest can be withdrawn or nquidated on your order           Coverage for your Account
    Merrill and Merrill Ed_qe are the marketing name for   and th~ proceeds returned to your securities account
                                                           or  remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers         You   will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;         solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are    in your account. Voting shares in your account will be         private equity funds, commodity pools and other investment
made available through MLPF&S.                             governed by the then current rules and policies of             contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name FINRA and the Securities Exchange Commission or                   registered with the US Securities Exchanqe Commission,
for the qlobal bankin_g and global markets businesses      other applicable exchanqes or regulatory bodies.               precious metals, other assets that are no1 securities, as
of BAC.l.ending, derivatives, and other commercial            All transactions are subject to tlie constitution, rules,   aefined by SIPC, and assets that are not held at MLPF&S,
banking activities are P.erformed qlobally by banking      requlations, customs, usages, rulings and
affiliates of BAC, incluainq Bank or America, N.A.,                                                                       such as cash on deposit at Bank of America, N.A. or Bank of
                                                           inferpretations of the exctianqe or market, and its            America California, N.A. (Merrill Lynch affiliated banks) or
 member Federal Depositlnsurance Corporation               clearinghouse, if any, where tne transactions are
 (FDIC). Securities, strategic advisory, and other         executed, and if not executed on any exchange, FINRA.          other depository institutions. Those bank deposits are
 investment bankinq activities are performed globally         You may obtain an investor brochure that includes           protected by the FDIC up to applicable limits. MLPF&S is not a
 l)y investment banRing affiliates of BAC ("Investment     information describinq the FINRA Requlation Public             bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'anking_ Affiliates") including, in the United States,   Disclosure Program ('1'roqram"). To obtain a brochure          MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrdl Lynch Professional Clearing Corp.,       or more information abou1 the Program or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members contact the FINRA RE,qulation PublTc Disclosure Program           about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and    Hotline at (800)289-9999 or access the FINRA website           http:/ /www.sipc.org or (202)371-8300.


 +
  020                                                                                             4709                                                                           19 of 20
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      l:l       Interest reported to the IRS
estimates o5tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the I RS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
securit!es, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
secunt1es.                                                   capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities reqistered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotiable securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield miqht be                     name of the custodian
we cannot guarantee its accuracy. Pricing information
provided for certain thinly traded securities may be
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          n         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (rl or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from vanous sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their_ underlying
on any exchange), and alternative investments (e.g.          reference asset - egu1t1es (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal tradinq market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuarmarket value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +

   020                                                                                             4709                                                                   20of20
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                        Primary Account: [Redactad]7155


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •     WEALTH MANAGEMENT REPORT                                                                     March 01, 2019 - March 29, 2019

                                                         PORTFOLIO SUMMARY                                       March29                   February 28             Month Change
                                                        Net Portfolio Value                                  $963,645.97                 $945,368.79                 $18,277.18           A
                                                        Your assets                                          $963,645.97                 $945,368.79                  $18,277.18          A
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                   ($787.81)                 $27.249.20
                                                        Securities You Transferred In/Out                                                $459,294.56
If you have questions on your statement,                      Subtotal Net Contributions                        ($787.81)                $486,543.76
call 24-Hour Assistance:
                                                         Your Dividends/Interest Income                        $2,239.21                     $904.35
(800) MERRILL
                                                         Your Market Gains/(Losses)                           $16,825.78                ($461,272.70)
(800) 637-7455
                                                              Subtotal Investment Earnings                    $19,064.99                ($460,368.35)
Investment Advice and Guidance:
Call Your Financial Advisor
                                                          "' Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1070 NORTHERN BLVD SUITE 490
GREATNECKNY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2019
1-800-876-8770

Up-to-date account information can be viewed
                                                                             ~ ~~re~
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                            /
                                                             9~     i~
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                           9/17    12/17 12/18* 1/19       2/19   3/19

YOU MAY STILL BE ABLE TO MAKE A 2018 IRA CONTRIBUTION UNTIL
4/15/2019. If you earned income in 2018 and have not yet made an IRA contribution for 2018, you have until April 15, 2019 to complete your contribution. Call your advisor
today for details.

Merrill Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Cor oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed              Ma Lose Value

+
020                                                                                                 4709                                                                             1 of 20
                                                                             Primary Account: [Redacted]7155                                      24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                    March 01, 2019 • March 29, 2019


                                                          Account No.      Account Type/Manaqinq Firm                                      March 29                February_ 28          Pa!J.e

      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN                                   iR"'""177 55     CMA/lnvestment Advisory Program                              963,645.97                 945,368.79                 6

      •   RETIREMENT
          Have you maxed out _your 401 (~) contribuUons? You may be able to contribute to an IRA. Talk with your advisor today.


      •   CREDIT & LENDING
          Are you looking for a solution to help pay your taxes? Call your advisor to learn more.

      •   ESTATE PLANNING SERVICES
          Trusteed IRAs ma_y help integrate retirement assets into wealth trans_fer plans. Learn more from your advisor.


      •   SOLUTIONS FOR BUSINESS
          Help manage everyday business expenses with Bank of America's Preferred Deposit for Business®. Talk to your advisor.
          All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
          second to last page of your statement for more information.

          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of ''you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
020                                                                                                  4709                                                                                   2of20
                                                                                                                                MERRI LL~-
                                                                                                                                A BANK OF AM ERICA COMPANY

                                                                   Primary Account: [Reaac<edJ7155



•     YOUR BALANCE SHEET (for your Merrill accounts)                                                                               March 01, 2019 - March 29, 2019


      ASSETS                                                                              CASH FLOW
                                                        March 29          February 28                                             This Report            Year to Date
      Cash/Money Accounts                               8,040.23           29,855.63      Opening Cash/Money Accounts            $29,855.63
      Fixed Income                                                                        CREDITS
      Equities                                        365,339.59          332,581.62      Funds Received
      Mutual Funds                                    590,266.15          582,931.54      Electronic Transfers                                            74,950.00
      Options                                                                             Other Credits                                                   27,615.05
      Other                                                                                  Subtotal                                                    102,565.05
          Subtotal /Lonfl_ Portfolio)                 963,645.97          945,368.79
                                                                                          DEBITS
      TOTAL ASSETS                                   $963,645.97         $945,368.79
                                                                                          Electronic Transfers                                          (150,000.00)
      LIABILITIES                                                                         Margin Interest Charged
      Margin Loan/Debit Balance                                                           Other Debits
      Short Market Value                                                                  Visa Purchases
          Subtotal                                                                        ATM/Cash Advances
                                                                                          Checks Written/Bill Payment
      NET PORTFOLIO VALUE                            $963,645.97         $945,368.79
                                                                                          Advisory and other fees                   (787.81)              (1,561.21)
                                                                                             Subtotal                               (787.81)            (151,561.21)
      OTHER LIABILITIES (not included in Net Portfolio Value)                             Net Cash Flow                            ($787.81)            ($48,996.16)
                                                                                          Dividends/Interest Income                 2,239.21               3,283.00
      Loan Management Account
                                                                                          Dividend Reinvestments                  (2,157.01)              (2,947.65)
      Mortgages
                                                                                          Security Purchases/Debits              (64,749.91)            (152,639.17)
      Home Equity Loans
      Business Loans                                                                      Security Sales/Credits                  43,640.12               53,140.76
          Subtotal                                                                        Closing Cash/Money Accounts             $8,040.23
      TOTAL LIABILITIES
                                                                                          Fees Included in Transactions Above
       1                                                                                                                               (0.57)                  (0.69)
      ( l Secured   by assets in a Merrill account                                        Commissions/Tradin~ Fees




+
020                                                                                        4709                                                               3 of 20
                                                                              Primary Account: [RedacledJ7155                                                24-Hour Assistance: (800) MERRILL


•     YOUR PORTFOLIO REVIEW                                                                                                                                        March 01, 2019 - March 29, 2019


      ASSET ALLOCATION*                                                                               CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value    Allocation           $1,791                     '
                                 D    Equities                        859,942.38           89.99%             $$~~    IIIIJill   •       I   :      I    I     I      I     I      I
                                                                                                                      Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 D    Fixed Income                      80,710.96           8.45%
                                                                                                                                                        This Report                    Year To Date
                                 D    Alternative                       14,952.40           1.56%               Tax-Exempt Interest
                                      Investments
                                                                                                                Taxable Interest                                          7.40                   178.22
                                      TOTAL                          $955,605.74             700%               Tax-Exempt Dividends
                                                                                                                Taxable Dividends                               2 231.81                      3,104.78
                                                                                                                Total                                          $2,239.21                     $3,283.00

                                                                                                                Your Estimated Annual Income                                                $15,307.34



       TOP FIVE PORTFOLIO HOLDINGS                                                                    FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                                     Previous
                                                            Current Value                 Portfolio                                              This Report               Last Report                Year End
       VANGUARD 500 INDEX FUND                               147,024.25                   15.25%      S&P 500                                      2834.40                       2784.49              2506.85
       INVESCO QQQ TR SER 1                                  103,107.68                   10.69%      Three-Month Treasury Bills                     2.38%                         2.43%                2.35%
       ISHARES S&P 500                                        98,367.79                   10.20%      Long•Term Treasury Bonds                       2.81%                         3.08%                3.01%
       APPLE INC                                              87,720.73                    9.10%      One-Month LIBOR                                2.50%                         2.49%                2.51%
       AMAZON COM INC COM                                     81,914.50                    8.50%      NASDAQ                                       7729.32                       7532.53              6635.28




+
020                                                                                                    4709                                                                                                4 of20
                                                                                                                                             MERRI LL~,
                                                                                                                                             A BANK OF AMERICA COMPANY

                                                                         Primary Account: [RedactedJ77 55



•        YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                                March 01, 2019 - March 29, 2019



      INCOME SUMMARY
                                              This Report                                                                               Year to Date
                             Tax-                                Tax-                        Total             Tax-                              Tax-                            Total
                          Exempt           Taxable            Exempt     Taxable       This Report          Exempt           Taxable          Exempt           Taxable            YTD
    Account No.           Interest         Interest         Dividends   Dividends         Income            Interest         Interest      Dividends         Dividends         Income
      Non-Retirement
    [ROOactedJ77     55                          7                         2,232           2,239                                178                             3,105           3,283
          TOTAL                                $7                        $2,232           $2,239                               $178                            $3,105          $3,283




      GAIN/(LOSS) SUMMARY
                                                                                                                 Long Term Capital
                                             Realized Gains/(Losses)                                             Gain Distributions                Unrealized Gains/(Losses)
                            This Report                      YTD         This Report                  YTD
    Account No.             Short Term                Short Term          Long Term             Long Term               Year To Date                Short Term            Long Term
      Non-Retirement
      [RedaciedJ77   55         (534.41)                (990.45)                                                                                         4,332.13          50,760.14
          TOTAL               ($534.41)                ($990.45)                                                                                        $4,332.13        $50,160.14




+
020                                                                                                  4709                                                                        5of20
   MERRILL~-                                                   Account No.
                                                               !RedactedJ
                                                                                                      Taxpayer No.
                                                                                                      XXX-XX-JR<,daelad]
                                                                                                                                                                                                            Page
   A BANK OF AMERICA COMPANY                                              7155                                                                                                                             1 of 10
                                                                                                                                                                                                                          _J
                                                  2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
                                                                                 ORIGINAL 1099 03/15/2021



         NINA FISCHMAN                                                                     Table of Contents                                                                                                     Pa_g_e
         703 CARLYLE ST                                                                    Summary Pages ............................................................................................                 3
         WOODMERE NY 11598-2917
                                                                                           Summary by Security ...............................................................................................        7
                                                                                           Sale Proceeds and Gain/Loss Details .................... .                                                                 8
                                                                                           Other Distributions and Charges                                                                                           10




        8                            We would like you to note the following item(s) which may affect your tax return. Please discuss these matters with
                                     your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

(ou are receiving this Supplemental Tax Statement as a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized
)ebt Obligations. This Supplemental Tax Statement is NOT a replacement to any other Tax Statement we have provided you. The information within this Supplemental Tax
,tatement should be used in addition to the information within any other Tax Statement we have sent you to complete your Tax Return.
;ommodity Trusts historically have not generated Principal or Income reporting. WHFIT legislation requires the Trusts to pass along Investment Expenses as well as the associated
;ales made within the Trust to cover expenses. Merrill Lynch reports Trust Asset Sales to the IRS on Form 1099-B. Commodity Trust Investment Expenses are reflected in the Other
)istributions and Charges section and are provided for informational purposes only. Please discuss your specific situation with your Tax Advisor.
fo view additional tax resources available online, please visit our Tax Center on mymerrill.com or merrilledge.com.
MERRILL~.                          Account No.
                                   [RMacted]
                                                      Taxpayer No.
                                                      XXXMXXM[Rodoclod]
                                                                          Page
A BANK OF AMERICA COMPANY                      7155                       2 of 10


    NINA FISCHMAN
                            2020 SUPPLEMENTAL TAX INFORMATION STATEMENT




                             THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~.                                                                 Account No.
                                                                           jRedacted]J, §S
                                                                                                                 Taxpayer No.
                                                                                                                 XXX-XX-[Rodaolod]
                                                                                                                                                                                                  l'ag_"-
A BANK OF AMERICA COMPANY                                                                                                                                                                       3 of 10
                                                                                                                                                                                                                 _J
                                                                                             ORIGINAL 1099 03/15/2021

        NINA FISCHMAN                                                                        Your Financial Advisor 4709                          Payer:
        703 CARLYLE ST                                                                       UNKNOWN FC NAME                                      Merrill Lynch, Pierce, Fenner & Smith Inc
        WOODMERE NY 11598-2917                                                               1010 NORTHERN BLVD SUITE 490                         1500 American Boulevard, NJ2-150-01-13
                                                                                             GREAT NECK, NY 11021-5306                            Pennington, NJ 08534-4129
                                                                                                                                                  Federaf Identification Number XX-XXXXXXX



                                                         2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
Form 1099-DIV                2020 Dividends and Distributions               (0MB NO. 1545-0110)            Form 1099-INT                        2020 Interest Income                   (0MB NO. 1545-0112)

                                                                                               Amount                                                                                                       Amount
la   Total Ordinary Dividends                Sched. B, Line 5 &/or Form 1040, Line 3b            0.00       1     Interest Income                            Sched. B, Line 1 &/or Form 1040, Line Zb         0.00
lb   Qualified Dividends                     Form 1040, Line 3a                                  0.00       2     Early Withdrawal Penalty                   Sched. 1, Line 17                                0.00
Za   Total Capital Gain Distributions        Sched. D, Line 13 or Form 1040, Line 13             0.00       3     Int. on U.S. Savings Bonds & Treas.        See Publication 550                              0.00
Zb   Unrecap. Sec. 1250 Gain                 Sched. D, Line 19                                   0.00       4     Federal Income Tax Withheld                Form 1040, Line 17                               0.00
Zc   Section 1202 Gain                       See Sched. D Instructions                           0.00       5     Investment Expenses                        See Instructions                                 0.00
2d   Collectibles (28%) Gain                 Sched. D, Line 18                                   0.00       6     Foreign Tax Paid                           Form 1116 &/or Sched. 3, Line 1                  0.00
3    Nondividend Distributions               See Publication 550                                 0.00       7     Foreign Country or U.S. Possession         See Instructions
4    Federal Income Tax Withheld             Form 1040, Line 17                                  0.00       8     Tax-Exempt Interest                        Form 1040, Line Za                               0.00
5    Section 199A Dividends                  See Instructions                                    0.00       9     Specified Private Activity Bond Interest   See Instructions for Form 6251                   0.00
6    Investment Expenses                     See Instructions                                    0.00       14    Tax-Exempt/Tax Credit Bond CUSIP No.       See Instructions
7    Foreign Tax Paid                        Form 1116 &/or Sched. 3, Line 1                     0.00       15    State                                      See Instructions                                   NY
8    Foreign Country or U.S. Possession      See Instructions                                               16    State Identification No.                   See Instructions                       13567 4085/000
9    Liquidation Distributions Cash          See Instructions                                      0.00     17    State Tax Withheld                         See Instructions                                 0.00
10   Liquidation Distributions Non-Cash      See Instructions                                      0.00
11   Exempt-Interest Dividends               Form 1040, Line 2a                                    0.00
12   Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                        0.00
13   State                                   See Instructions                                       NY
14   State Identification No.                See Instructions                            13567 4085/000
15   State Tax Withheld                      See Instructions                                      0.00



                     Summary of 2020 Original Issue Discount Items                                                                       Summary of 2020 Sales Proceeds

                                                                                                Amount                                                                                                      Amount
     Original Issue Discount                 See Publication 1212                                 0.00            Sales Proceeds                             See Form 8949                                   165.64
     O!D on U.S. Treasury Obligations        See Publication 1212                                 0.00            Federal Income Tax Withheld                Form 1040, Line 17                                0.00
     Investment Expenses                     See Instructions                                     0.00
                                                                                                            Gross Proceeds from each of your 2020 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2020                  Refer to the 2020 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                   this statement.


                  This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                               or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                               You may reach a Tax Representative at 800.637.6326.
         Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S or Merrill) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                              Member, Securities Investor Protection Corporation (SIPC)
     MERRILL~.                                                                                   Account No.
                                                                                                 [Redaoi~
                                                                                                                                                  Taxpayer No.
                                                                                                                                                  XXX-XX-[Rodaclc<IJ
                                                                                                                                                                                                                                                           Page
     A BANK OF AMERICA COMPANY                                                                            7155                                                                                                                                           4 of 10
                                                                                                                                                                                                                                                                              _J
              NINA FISCHMAN
                                                                            2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
   Form 1099-MISC                            2020 Miscellaneous Income                            (0MB NO. 1545-0115)                                                           Distributions, Charges and Expenses

                                                                                                                    Amount                                                                                                                                           Amount
    1    Rental Income                                       Sched. E                                                  0.00                    Distributions and Charges
    2    Royalties                                           Sched. E, Line 4                                          0.00                        Non-Reportable Dividends and Interest                                                                                  0.00
    3    Other Income                                        Sched. 1, line 8                                          0.00                        Non-Reportable Tax-Exempt Interest                                                                                     0.00
    4    Federal Income Tax Withheld                         Form 1040, Line 17                                        0.00                        Other Accrued Interest Paid                                                                                            0.00
    8    Sub. Payments in Lieu of Div. or Int.               Sched. 1, Line 8                                          0.00                        Margin Interest                                                                                                        0.00
    15   State Tax Withheld                                  See Instructions                                          0.00                        Non-Reportable Distribution Expenses                                                                                   0.00
    16   State/Payer's State No.                             See Instructions                              NY/135674085/000                    Expenses Subj to 2%-Deductions Suspended
                                                                                                                                                   Investment from Proceeds                                                                                            165.64
                                                                                                                                                   Investment from Tax-Exempt Interest                                                                                   0.00
                                                                                                                                                   Other                                                                                                                 0.00
                                                                                                                                               Expenses Not Subject to 2%
                                                                                                                                                   Administrative                                                                                                         0.00
                                                                                                                                                   Severance                                                                                                              0.00
                                                                                                                                                   Investment from Interest                                                                                               0.00
                                                                                                                                                 Other                                                                                                                    0.00
                                                                                                                                               Non-Deductible Expenses
                                                                                                                                                   Organizational                                                                                                         0.00
   This is important tax information and is being furnished to the Internal Revenue Service. If you
   are required to file a return, a negligence penalty or other sanction may be imposed on you if
   this income is taxable and the IRS determines that it has not been reported.

                                                                       INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B · READ CAREFULLY
-he amounts listed on Forms 1099-DlV, 1099-INT, 1099-MISC. 1099-01D and 1099-8 represent dividends, interest, miscellaneous              1099-DIV - DIVIDENDS AND DISTRIBUTIONS                                                                                 (0MB No. 1545-0110)
ncome, original issue discount and/or gross proceeds payments made or credited to your account during the calendar year.                 Line 1a - Shows total ordinary dividends that are taxable. Include this amount on the "Ordinary dividends" Hne of Form 1040. Also,
Fyou are an investor in a limited partnership, information concerning your distributive share of the partnership's taxable income or     report lt on Schedule B (1040). if required.
oss {Form 1065, Schedule K-1) will not appear on the Tax Reporting Statement. Such information will be sent to you directly from the     Line 1b - Shows the portion of the amount on line la that may be ellgible for reduced capital gains rates. See the Instructions for Form
imfted partnership, for inclusion on your income tax return.                                                                             1040 for how to determine this amount and where to report. The amount shown may be dividends a corporation paid directly to you as a
                                                                                                                                         participant (or beneficiary of a participant) ln an employee stock ownership plan (ESOP). Report it as a dividend on your Form 1040 but
~ominees - !f your federal Taxpayer Identification Number is shown on this form and includes amounts belonging to another person,        treat it as a plan distribution, not as investment income. for any other purpose.
·ou are considered a nomlnee recipient. You must me·and furnish Form 1099-DlV, 1099-!NT, 1099-MJSC, 1099-0lD or 1099-8. as               Line 2a - Shows total capital gain distributions from a regulated investment company (RIC) or real estate investment trust (REIT). See
1pplicable, with the IRS. for each of the other owners to show their share of the income. A husband or wife is not required to file a    How To Report in the !nstructions for Schedule D (Form 1040). But. if no amount is shown on lines 2c-2d and your only capital gains
1ominee return to show amounts owned by the other. See the 2020 Genera! instructions for Certain Information Returns.                    and losses are capital gain distributions. you may be able to report the amounts shown on line 2a on your Form 1040 rather than
'oreign Tax Paid - You may be able to claim this foreign tax as a deduction or a credit on Form 1040. See the Instructions for Form      Schedule D. See the Instructions for Form 1040.
 040. Foreign country or U.S. possession will always be displayed as various.                                                            Line 2b - Shows the portion of the amount on line 2a that is unrecaptured section 1250 galn from certain depreciable real property. See
3ackup Withholding - Persons not furnishing their taxpayer identification number (TIN) to the payer become subject to backup             the Unrecaptured Section 1250 Gain Worksheet-Line 19 in the Instructions for Schedule D (Form 1040).
vithholding on certain payments at a rate of 24%, including dividends, interest, and gross proceeds from dispositions of securities.     Line 2c - Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be su~ect to
;ee Form W-9 for information on backup withholding. Include this amount on your income tax return as tax withheld .                      an exclusion. See the Instructions for Schedule O (Form 1040),
                                                                                                                                         Line 2d - Shows 28% rate gain from sales or exchanges of collectibles. If required, use this amount when completing the 28% Rate
 099-MISC- MISCELLANEOUS INCOME                                                                                   (0MB No. 1545-0115)    Gain Worksheet-Line 18 in the Instructions for Schedule D (Form 1040).
:ach royalty trust is required to provide their shareholders with detal!ed information regarding items of trust income and deductions.   Line 3 - Shows a return of capital. To the extent of your cost (or other basis) in the stock. the distribution reduces your basis and is not
lecause the information reported to shareholders by the royalty trust Includes the information we report to you on Form 1099-MlSC,       taxable. Any amount received in excess of your basis ls taxable to you as capital gain, See Publication 550.
·ou should be careful not to report this income on your tax return twice.                                                                Line 5 - Shows the portion of the amount in box 1a that may be eligible for the 20% qualified business lncome deduction under section
.ine 1 - Shows the income received from rental property. Report on Schedule E (Form 1040). See Publication 527                           199A. See the Instructions for Form 1040.
.ine 2 - Shows the royalty trust income paid to your account during the tax year. Report on Schedule E (Form 1040) .                     Line 6 - Shows your share of expenses of a nonpublicly offered RIC, generally a nonpublicly offered mutual fund. This amount is
.ine 3 - Genera!!y. report this amount on the "Other Income" line of Form 1040 and identify the payment. The amount shown may be         included on line 1a.
1ayments you received as the beneficiary of a deceased employee, prizes, awards, taxable damages, or other taxable income. See           Lines 9 and 10 - Shows cash and noncash liquidation distributions.
'ublication 525. If it is trade or business income. report this amount on Schedule C or F (Form 1040).                                   Line 11 - Shows exempt.interest dividends from a mutual fund or other RIC paid to you during the calendar year. See the Instructions
.ine 8 - Shows substitute payments in lieu of dividends or tax-exempt interest received by your broker on your behalf as a result of a   for Form 1040 for where to report. This amount may be subject to backup withholding.
oan of your securities. Report on the "Other Income'" line of Form 1040                                                                  Line 12 - Shows exempt-interest dividends subject to the alternative minimum tax. This amount is included on line 11. See the
Jne 15-17 Show state or local income tax withheld from the payments.                                                                      Instructions for Form 6251.
                                                                                                                                         Lines 13-15. State income tax withheld reporting boxes.
     MERRILL~.                                                                                     Account No.
                                                                                                   jRedacledJ
                                                                                                                                                    Taxpayer No.
                                                                                                                                                    XXX-XX-Jfladae,od]
                                                                                                                                                                                                                                                              Pag_e
     A BANK OF AMERICA COMPANY                                                                                7155                                                                                                                                         5 of 10
                                                                                                                                                                                                                                                                                _J
              NINA FISCHMAN
                                                                              2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
099•1NT. INTEREST INCOME                                                                                   (0MB No. 1545-0112)
ne information provided may be different for covered and noncovered securities. For a description of covered securities, see the           Line 6 - For a taxable covered security, shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructions for Form 8949. For a taxable covered security acquired at a premium, unless you notified the payer in writing in               0ID that is included as interest on your income tax return. If an amount is reported on this line, see the Instructions for Form 1040
,ccordance with Regulations section 1.6045-1(n)(S) that you did not want to amortize the premium under section 171, or for a               (Schedule BJ, If there is an amount on both lines 6 and 11. for a tax-exempt obligation that is a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer generally must report a gross amount for both the interest paid to you        January 1. 2017, and issued with 010, the amount on line 6 shows the amount of acquisition premium amortization for the year that
ind the premium amortization allocable to the payment(s). If you did notify your payer that you dld not want to amortize the premium       reduces the amount of your tax-exempt 010 for the year.
in a taxable covered security, then your payer will only report the gross amount of interest paid to you. For a noncovered security        Line 8 • Shows 010 on a U.S. Treasury obligation for the part of the year you owned it Report this amount as interest income on your
1cquired at a premium, your payer is only required to report the gross amount of interest paid to you.                                     federal income tax return. and see Publication 1212 to figure any appropriate adjustments to this amount. This OJD is exempt from state
.ine 1 - Shows taxable interest paid to you during the calendar year by the payer. Thls does not include interest shown on line 3. May     and local income taxes and is not included on line 1.
,!so show the total amount of the credits from clean renewable energy bonds, new clean renewable energy bonds, qualified energy            Line 11 - For a tax-exempt obligation that is a covered security acquired on or after January 1. 2017, shows the tax-exempt 010 on the
:onservation bonds, qualified zone academy bonds. qualified school construction bonds. and build America bonds that must be                obligation for the part of the year you owned it. In general. report the amount of tax-exempt 010 on Form 1040.
ncluded in your interest income. These amounts were treated as paid to you during 2020 on the credit allowance dates (March 15,
                                                                                                                                           1099-B - PROCEEDS FROM BROKER AND BARTER EXCHANGE TRANSACTIONS                                                            (OMB-1545-0715)
 une 15, September 15, and December 15). For more information, see Form 8912.
                                                                                                                                           Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D, and which check box is
Jne 3 - Shows interest on U.S. Savings Bonds, Treasury bills, Treasury bonds, and Treasury notes. This may or may not be all
                                                                                                                                           applicable. See the lnstructlons for Schedule D and/or Form 8949.
axable. See Publication 550. This interest is exempt from state and local income taxes. This interest is not included on line 1 .
                                                                                                                                           Code A - Indicates a short-term transaction for which the cost or other basis is being reported to the IRS.
.ine 5 -Any amount shown ls your share of investment expenses of a single-class REMIC. This amount is included on line 1.                  Code B - Indicates a short-term transaction for which the cost or other basis ls not being reported to the IRS.
.ine 8 - Shows tax-exempt interest paid to you during the calendar year by the payer. See how to report this amount in the
                                                                                                                                           Code D - Indicates a long-term transaction for which the cost or other basis is being reported to the IRS.
nstructions for Form 1040. This amount may be subject to backup withholding. See line 4.                                                   Code E - Indicates a long-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 9 - Shows tax-exempt interest subject to the alternative minimum tax. This amount is included on line 8. See the Instructions for
                                                                                                                                           Code X - Indicates a transaction for which the holding period is unknown.
·arm 6251.
                                                                                                                                           Line 1a - Shows a brief description of the item or service for which amounts are being reported.
.ine 10 - For a taxable or tax-exempt covered security, lf you made an election under section 1278(b) to include market discount in        Line 1b - This line may be blank if line 5 is noted or if the securitles sold were acquired on a variety of dates. For short sales, the date
ncome as it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5) .
                                                                                                                                           shown ls the date you acquired the security delivered to close the short sale.
,hows the market discount that accrued on the debt instrument during the year while held by you. unless it was reported on Form            Line 1c - Shows the trade date of the sale or exchange. For short sales, the date shown is the date the security was delivered to close
  099-0ID. Report the accrued market discount on your income tax return as directed in the Instructions for Form 1040, Market discount
                                                                                                                                           the short sale.
 in a tax-exempt security is inc!udible in taxable income as interest income.
                                                                                                                                           Line 1d - Shows the cash proceeds, reduced by any commissions or transfer taxes related to the sale, for transactions involving stocks,
.ine 11 - For a taxable covered security, shows the amount of premium amortization allocable to the interest payment(s), unless you
                                                                                                                                           debt. commodities. forward contracts, non-Section 1256 option contracts, or securities futures contracts. May show the proceeds from
 Iotified the payer in writing in accordance with Regulations section 1.6045-l(n)(S) that you did not want to amortize bond premium        the disposition of your interest(s) in a widely held fixed Investment trust. May also show the aggregate amount of cash and the fair
 mder section 171. If an amount is reported on this line. see the Instructions for Form 1040 (Schedule B), If the amount on this line is
                                                                                                                                           market value of any stock or other property received in a reportable change in control or capital structure arising from the corporate
 Ireater than the amount of interest paid on the covered security, see Regulations section 1,171-2(a)(4).                                  transfer of property to a foreign corporation. Losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
 .ine 12 - For a U.S. Treasury obligation that is a covered security. shows the amount of premium amortization allocable to the            This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 nterest payment(s). unless you notified the payer in writing in accordance with Regulations section 1.6045-1(n)(5) that you did not
                                                                                                                                           or on Schedule O (whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule      Line 1e - Shows the cost or other basis of securities sold. If the securities were acquired through the exercise of a noncompensatory
 ~). If the amount on this line is greater than the amount of interest paid on the U.S. Treasury obligation, see Regulations section       option granted or acquired on or after January 1, 2014, the basis has been adjusted to reflect your option premium. If the securltles were
  .171-2(a)(4).                                                                                                                            acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014, your broker is permitted, but not
 .ine 13 - For a tax-exempt covered security, shows the amount of premium amortization allocable to the interest payment(s). Jf the        required, to adjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
 ,mount on this line ls greater than the amount of interest paid on the tax-exempt covered security, the excess is a nondeductible loss,   option, the basis has not been aqjusted to include any amount related to the optlon that was reported to you on a Form W-2. If llne 5 Is
 iee Regulations section 1.171-2(a)(4)(ii) .                                                                                               noted, line 1e may be blank. See the instructions for Form 8949, Instructions for Schedule D, or Publication 550 for details,
 .ine 14 - Shows CUSIP number(s) for tax-exempt bond(s) on which tax-exempt interest was paid, or tax credit bond(s) on which              Line 1f - Shows the amount of accrued market discount. For details on market discount, see the Instructions for Schedule D (Form
 axable interest was paid or tax credit was allowed. to you during the calendar year.                                                      1040). Instructions for Form 8949, and Publication 550. If line 5 is noted, line 1f may be blank,
 .ines 15-17 - State tax withheld reporting lines                                                                                           Line lg - Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sales. see the Instructions for
 099-010 - ORIGINAL ISSUE DISCOUNT                                                                              (0MB No. 1545-0117)        Schedule O (Form 1040), lnstructlons for Form 8949, and Publication 550. If line 5 is noted, line 1g may be blank.
l1e information provided may be different for covered and noncovered securities. For a description of covered securitfes. see the           Line 3 - . If checked, proceeds are from a transaction involving collectibles or from a Qualified Opportunity Fund (QOF),
nstructions for Form 8949. For a covered security acquired with acquisition premium, your payer generally must report a gross               Line 5 - If noted, the securities sold were noncovered securities and lines 1b, 1e, 1f, 1g and 2 may be blank. Generally. a noncovered
1mount for both the 0ID and the acquisltlon premium amortization for the year. For a noncovered security acquired with acquisition         security means: stock purchased before 2011, stock in most mutual funds purchased before 2012. stock purchased in or transferred to a
,remium, your payer is only required to report the gross amount of 0ID.                                                                    dividend reinvestment plan before 2012, debt acquired before 2014, options granted or acquired before 2014, and securities futures
.ine 1 - Shows the 0ID on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest income       contracts entered into before 2014.
,n your income tax return. However, depending on the type of debt instrument, the issue or acquisition date, and other factors (for         Line 6 - lf the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line 1d was
nrample, if you paid acquisition or bond premium. or the obligation is a stripped bond or coupon), you may have to figure the correct       adjusted for option premium.
,mount of 0ID to report on your return. See Publication 1212 for details on how to figure the correct 010.                                  Line 7 - If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capital
.ine 5 - For a covered security acquired with 0ID, if you made an election under section 1278(b) to include market discount in income       structure reported on line 1d, See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
,sit accrues and you notified your payer of the election ln writing in accordance with Regulations section 1.6045-1(n)(5). shows the        separate statement.
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered        Line 12 - If applicable, this is noted on Form(s) 1099-B.
.ecurity acquired on or after January 1. 2017, and issued with 010. shows the market discount that accrued on the obligation during
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form
 040. Market discount on a tax-exempt security is includible in taxable income as interest income.
MERRILL~-                          Account No.
                                   !Redacled]J, SS
                                                     Taxpayer No.
                                                     XXX-XX-)Radaclad]
                                                                            Page
A BANK OF AMERICA COMPANY                                                 6 of 10
                                                                                    _J
    NINA FISCHMAN

                            2020 SUPPLEMENTAL TAX INFORMATION STATEMENT




                              THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~-                                                               Account No.
                                                                         JRedacted]
                                                                                                              Taxpayer No.
                                                                                                               XXX-XX-[Redaolod]
                                                                                                                                                                                                 Page
 A BANK OF AMERICA COMPANY                                                          7155                                                                                                       7 of 10
                                                                                                                                                                                                           _J
       NINA FISCHMAN
                                                     2020 SUPPLEMENTAL TAX INFORMATION STATEMENT

             SPDR GOLD TRUST                                                                         CUSIP:     78463V107


                                                                                 DIVIDENDS AND DISTRIBUTIONS
1A. Total                        2A. Total       2B. Unrecap.                         4. Federal                                                                      11. Exempt-       12. Specified
Ordinary       1B. Qualified     Capital Gain    Section 1250       3. Nondividend Income Tax 5. Section 199A 6. Investment                         7. Foreign Tax    Interest          Private Activity
Dividends      Dividends         Distributions   Gain               Distributions     Withheld   Dividends    Expenses                              Paid              Dividends         Bond Interest

      0.00               0.00             0.00             0.00                    0.00             0.00               0.00                  0.00           0.00 •               0.00             0.00
         9. Liquidation Distributions Cash                                 0.00


                                                                                              INTEREST INCOME
                                             3. Interest on U.S.                                                                                                                        9. Specified
                         2. Early Withdrawal Savings Bonds &                 4. Federal Income              5. Investment                 6. Foreign           8. Tax-Exempt            Private Activity
 1. Interest Income      Penalty             Treasury Obligations            Tax Withheld                   Expenses                      Tax Paid             Interest                 Bond Interest

                 0.00                     0.00                    0.00                       0.00                      0.00                    0.00 •                    0.00                     0.00


                                ORIGINAL ISSUE DISCOUNT                                                                                   SUMMARY OF SALES PROCEEDS
                                 Original Issue Discount
  Original Issue Discount        on US Treasury Obligations        Investment Expenses                                  Sales Proceeds                                Federal Income Tax Withheld

                        0.00                             0.00                              0.00                                     165.64                                                         0.00


                                                                                             MISCELLANEOUS INCOME
                                                                                                                                                                     8. Substitute Payments
                 1. Ren ta I Income                         2. Royalties                            3. Other Income       4. Federal Income Tax Withheld             in Lieu of Dividends or Interest

                                0.00                                     0.00                                   0.00                                       QOO                                     0.00


EXPENSES SUBJECT TO 2%-DEDUCTIONS SUSPENDED                                                   EXPENSES NOT SUBJECT TO 2%                                             NON DEDUCTIBLE EXPENSES
 Investment    Investment From                                                                                Investment From
 From Proceeds Tax-Exempt Interest                      Other      Administrative             Severance                Interest                           Other                         Organizational

        165.64                     0.00                  0.00                     0.00               0.00                          0.00                    0.00                                    0.00

 *This dollar amount represents Foreign Tax Paid, and may reflect taxes paid to various foreign countries or U.S. Possessions.
       MERRILL~-                                                          Account No.
                                                                          jRedactedJJ SS
                                                                                                               Taxpayer No.
                                                                                                               XXX-XX-{Radaclad]
                                                                                                                                                                                              Page
       A BANK OF AMERICA COMPANY                                                     1                                                                                                       8 of 10
                                                                                                                                                                                                              _J
             NINA FISCHMAN

                                                          2020 SUPPLEMENTAL TAX INFORMATION STATEMENT
fhe following sections are provided to facilitate your review and the preparation of your tax return.
(our Supplemental Tax Information Statement that follows is a summary of the gains and losses on your Widely Held Fixed Investment Trust (WHFITI securities. As a WHFIT interest holder, you must
·eport your pro-rata share of the securities sold by the WHFIT trust in addition to any gain (loss) from the sales that you have made of your WHFIT securities. This section includes your pro-rata
;hare of principal payments made by Real Estate Mortgage Investment Conduits (REMICs) and Collateralized Debt Obligations (CDOs).
rhe 2020 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
;ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
!016. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
:onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the adjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
1onMcovered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
listributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
>bligations includes the accretion of OID.

                      This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                  or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.


Form 1099-B                                     2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 1c. Date Sold                                                           11. Accrued               1g. Wash Sale
I a.   Description of Property                         Acquired or Disposed                1d. Proceeds       1e. Cost Basis         Market Discount             Loss Disallowed             Gain or Loss

OTHER TRANSACTIONS - Cost basis not reported to IRS - Form 8949, (X)
5PDR GOLD TRUST                                CUSIP Number 78463V707
     257.0000 Sale                                    01/10/20   01/10/20                         12.31 (CJ                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    02/05/20   02/05/20                         12.45 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    03/13/20   03/13/20                         12.13 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    04/07 /20  04/07 /20                        12.44 (CJ                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    05/12/20   05/12/20                         12.45 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    06/10/20   06/10/20                         13.66 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    07/10/20   07/10/20                         13.08 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    08/11 /20  08/11 /20                        14.46 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    09/15/20   09/15/20                         16.15 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    10/15/20   10/15/20                         14.97 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    11 /17 /20 11/17/20                         16.14 (C)                 N/A                     0.00                      0.00                     N/A
     257.0000 Sale                                    12/04/20   12/04/20                         15.40 (CJ                 N/A                     0.00                      0.00                     N/A
                       Security Subtotal                                                         165.64                                             0.00                      0.00

Jther Transactions Subtotal                                                                      165.64                                             0.00                      0.00


,ALES PROCEEDS AND NET GAINS AND LOSSES'                                                         165.64                     0.00                    0.00                      0.00                     0.00
   MERRILL~.                                                      Account No.
                                                                  [Redacte<JJJ, SS
                                                                                                     Taxpayer No.
                                                                                                      XXX-XX-[Rodaciodj
                                                                                                                                                                   !'_ljgg
   A BANK OF AMERICA COMPANY                                                                                                                                      9 of 10
                                                                                                                                                                                   _J
          NINA FISCHMAN
                                                    2020 SUPPLEMENTAL TAX INFORMATION STATEMENT

Form 1099-B                                2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                    (0MB NO. 1545-0715)
                                                 1b. Date 1c. Date Sold                                                      1f. Accrued     1g. Wash Sale
I a. Description of Property                     Acquired or Disposed                1d. Proceeds   1e. Cost Basis        Market Discount   Loss Disallowed       Gain or Loss


)THER TRANSACTIONS                                                                                                                                                           N/C
          The totals reflected with Sales Proceeds and Net Gains and Losses are not accurately calculating due to incomplete information in Other Transactions.
     (C) The proceeds from this transaction are from collectible securities, Line 3 Form 1099-B.
    N/A Cost basis information is not available. As a result, gain/loss will not be calculated (N/C).
   MERRILL~.                                                      Account No.                      Taxpayer No.                                                          Page
   A BANK OF AMERICA COMPANY
                                                                  [RedactE>d]
                                                                              715 S                XXX-XX-[Rodaetodl                                                   10 of 10
                                                                                                                                                                                      _J
         NINA FISCHMAN

                                                    2020 SUPPLEMENTAL TAX INFORMATION STATEMENT

                                                             2020 OTHER DISTRIBUTIONS AND CHARGES*
)ecurity Description                 Quantity    Date      Transaction Description                 Total Amount                  AMT Amount                 Remarks
EXPENSE:;
INVESTMENT EXPENSES FROM PROCEEDS
3PDR GOLD TRUST              257 01/10/20                  Investment    Expenses                            (12.31)                      0.00
                             257 02/05/20                  Investment    Expenses                            (12.45)                      0.00
                             257 03/13/20                  Investment    Expenses                            (12.13)                      0.00
                             257 04/07 /20                 Investment    Expenses                            (12.44)                      0.00
                             257 05/12/20                  Investment    Expenses                            (12.45)                      0.00
                             257 06/10/20                  Investment    Expenses                            (13.56)                      0.00
                             257 07 /10/20                 Investment    Expenses                            (13.08)                      0.00
                             257 08/11 /20                 Investment    Expenses                            (14.46)                      0.00
                             257 09/15/20                  Investment    Expenses                            (16.15)                      0.00
                             257 10/15/20                  Investment    Expenses                            (14.97)                      0.00
                             257 11/17/20                  Investment    Expenses                            (16.14)                      0.00
                             257 12/04/20                  Investment    Ex~enses                            (15.40)                      0.00
                                                           Security Subtotal                                (165,64)                       0.00


rDTAL INVESTMENT EXPENSES FROM PROCEEDS                                                                    (165.64)                       0.00

' Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMT) calculation. Consult your Tax Advisor for more details .



                                                                     ... END OF STATEMENT FOR THIS ACCOUNT' ..
   MERRILL~-                                                    Account No.                      Taxpayer No.                                                       !'_a..9.e,_
   A BANK OF AMERICA COMPANY                                    877-34661                        XXX-XX~[RodociWI                                                 1 of 10
                                                                                                                                                                                       _J
                                                                2020 TAX REPORTING STATEMENT
                                                                              ORIGINAL 1099 01/27/2021



         NINA FISCHMAN                                                                  Table of Contents                                                                     Pa.9.e
         703 CARLYLE ST
         WOODMERE NY 11598-2917                                                         Summary Pages ......                                                                      3
                                                                                        Sale Proceeds and Gain/Loss Details ...                                                   7
                                                                                        Dividend Income Activity .................... .                                           8
                                                                                        Interest Income Activity ............. .                                                  8
                                                                                        Other Distributions and Charges                                                           10




        8                            We would like you to note the following item(s) which may affect your tax return. Please discuss these matters with
                                     your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

~s a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized Debt Obligations, you will be receiving a Supplemental
rax Information Statement in addition to this statement. The Supplemental Statement must be used in conjunction with this Tax Statement to complete your Tax Return. The
3upplemental Statement will be produced and mailed to you on or before the March 15th IRS deadline.
lo view additional tax resources available online, please visit our Tax Center on mymerrill.com or merrilledge.com.
MERRILL~-                        Account No.       Taxpayer No.
                                                   XXX-XX-[RodaclodJ
                                                                        Page
A BANK OF AMERICA COMPANY        877-34661                             2 of 10


    NINA FISCHMAN
                                 2020 TAX REPORTING STATEMENT




                            THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~,                                                                Account No.                         Taxpayer No.
                                                                                                              XXXM XXM[Radactad]
                                                                                                                                                                                               Page
A BANK OF AMERICA COMPANY                                                  877-34661                                                                                                         3 of 10
                                                                                                                                                                                                             _J
                                                                                          ORIGINAL 1099 01/27/2021
        NINA FISCHMAN                                                                    Your Financial Advisor 4709                           Payer:
        703 CARLYLE ST                                                                   ALEXANDER Y FISCHMAN                                  Merrill Lynch, Pierce, Fenner & Smith Inc
        WOODMERE NY 11598-2917                                                           301 TRESSER BLVD 10TH FL                              1500 American Boulevard, NJ2-150-01-13
                                                                                         STAMFORD, CT 06901-3247                               Pennington, NJ 08534-4129
                                                                                                                                               Federal Identification Number XX-XXXXXXX


                                                                           2020 TAX REPORTING STATEMENT
Form 1099-DIV                2020 Dividends and Distributions              (0MB NO. 1545-0110)           Form 1099-1 NT                      2020 Interest Income                   (0MB NO. 1545-0112)

                                                                                            Amount                                                                                                      Amount
1a   Total Ordinary Dividends                Sched. 8, Une 5 &/or Form 1040, Line 3b        1,220.50     1     Interest Income                            Sched. B, line 1 &/or Form 1040, line 2b        46.32
1b   Qualified Dividends                     Form 1040, Line 3a                             1,096.23     2     Early Withdrawal Penalty                   Sched. 1, line 17                                0.00
2a   Total Capital Gain Distributions        Sched. 0, Line 13 or Form 1040, Line 13            0.00     3     Int. on U.S. Savings Bonds & Treas.        See Publication 550                              0.00
2b   Unrecap. Sec. 1250 Gain                 Sched. D, Line 19                                  0.00     4     Federal Income Tax Withheld                Form 1040, Line 17                               0.00
2c   Section 1202 Gain                       See Sched. D Instructions                          0.00     5     Investment Expenses                        See Instructions                                 0.00
2d   Collectibles (28%) Gain                 Sched. D, Line 18                                  0.00     6     Foreign Tax Paid                           Form 1116 &/or Sched. 3, line 1                  0.00
3    Nondividend Distributions               See Publication 550                                0.00     7     Foreign Country or U.S. Possession         See Instructions
4    Federal Income Tax Withheld             Form 1040, Line 17                                 0.00     8     Tax-Exempt Interest                        Form 1040, line 2a                               0.00
5    Section 199A Dividends                  See Instructions                                   0.00     9     Specified Private Activity Bond Interest   See Instructions for Form 6251                   0.00
6    Investment Expenses                     See Instructions                                   0.00     10    Market Discount                            See Instructions                                 0.00
7    Foreign Tax Paid                        Form 1116 &/or Sched. 3, line 1                    0.00     11    Bond Premium                               See Instructions                                 0.00
8    Foreign Country or U.S. Possession      See Instructions                                            12    Bond Premium on Treas. Obligations         See Instructions                                 0.00
9    Liquidation Distributions Cash          See Instructions                                   0.00     13    Bond Premium on Tax-Exempt Bond            See Instructions                                 0.00
10   Liquidation Distributions Non-Cash      See Instructions                                   0.00     14    Tax-Exempt/Tax Credit Bond CUSlP No.       See Instructions
11   Exempt-Interest Dividends               Form 1040, line 2a                                 0.00     15    State                                      See Instructions                                   NY
12   Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                     0.00     16    State Identification No.                   See Instructions                       13567 4085/000
13   State                                   See Instructions                                    NY      17    State Tax Withheld                         See Instructions                                 0.00
14   State Identification No.                See Instructions                          135674085/000
15   State Tax Withheld                      See Instructions                                   0.00


                     Summary of 2020 Original Issue Discount Items                                                                    Summary of 2020 Sales Proceeds

                                                                                        Amount                                                                                                        Amount
     Original Issue Discount                 see Publication 1212                          0.00                Sales Proceeds                             See Form 8949                              56,074.58
     Market Discount                         See Publication 1212                          0.00                Federal Income Tax Withheld                Form 1040, Line 17                              0.00
     Acquisition Premium                     See Publication 1212                          0.00
     OID on U.S. Treasury Obligations        See Publication 1212                          0.00
     Tax-Exempt Original Issue Discount      See Publication 1212                          0.00          Gross Proceeds from each of your 2020 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2020               Refer to the 2020 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                this statement.


                  This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                               or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                               You may reach a Tax Representative at 800.637.6326,
         Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S or Merrill) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                              Member, Securities Investor Protection Corporation (SIPC)
     MERRILL~.                                                                                    Account No.                                     Taxpayer No.
                                                                                                                                                  XXX-XX-[RodaclodJ
                                                                                                                                                                                                                                                           F'i!.Qg
     A BANK OF AMERICA COMPANY                                                                    877,34661                                                                                                                                              4 of 10
                                                                                                                                                                                                                                                                              _J
              NINA FISCHMAN
                                                                                                   2020 TAX REPORTING STATEMENT
   Form 1099-MISC                            2020 Miscellaneous Income                             (0MB NO. 1545-0115)                                                                  Distributions and Charges•

                                                                                                                      Amount                                                                                                                                         Amount
    2     Royalties                                           Sched. E, Line 4                                           0.00                      Limited Partnership Income                                                                                          0.00
    3     Other Income                                        Sched. 1, Line 8                                           0.00                      Non-Reportable Dividends and Interest                                                                               0.00
    4     Federal Income Tax Withheld                         Form 1040, Line 17                                         0.00                      Non-Reportable Tax-Exempt Interest                                                                                  0.00
    8     Sub. Payments in Lieu of Div. or Int.               Sched. 1, Line 8                                           0.00                      Taxable Muni Accrued lnt. Paid                                                                                      0.00
    15    State Tax Withheld                                  See Instructions                                           0.00                      Non-Tax Muni Accrued lnt. Paid                                                                                      0.00
    16 State/Payer's State No,                                See Instructions                             NY /7 35674085/000                      Other Accrued Interest Paid                                                                                         0.00
                                                                                                                                                   Margin Interest                                                                                                     0.00
                                                                                                                                                   Fees                                                                                                              1,272.42
                                                                                                                                                   Non-Reportable Distribution Expenses                                                                                  0.00
                                                                                                                                                   Excess Bond Premium                                                                                                   0.00
                                                                                                                                                   Additional Bond Premium                                                                                               0.00

   This is important tax information and is being furnished to the Internal Revenue Service. If you                                          *Dollar amounts above may reflect as net, please review the detail section to determine impact.
   are required to file a return, a negligence penalty or other sanction may be imposed on you if                                            This information is not reported to the IRS, consult with your Tax Advisor for more information.
   this income is taxable and the IRS determines that it has not been reported.

                                                                       INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B - READ CAREFULLY
"he amounts listed on Forms 1099-DIV, 1099-INT, 1099-MISC. 1099-010 and 1099-B represent dividends, interest, miscellaneous              1099•DIV - DIVIDENDS AND DISTRIBUTIONS                                                                                 (0MB No. 1545-0110)
ncome, original issue discount and/or gross proceeds payments made or credited to your account during the calendar year.                 Line 1a - Shows total ordinary dividends that are taxable, Include this amount on the "Ordinary dividends" line of Form 1040. Also,
f you are an investor in a limited partnership. information concerning your distributive share of the partnership's taxable income or    report it on Schedule B (1040), if required.
oss (Form 1065, Schedule K-1) will not appear on the Tax Reporting Statement. Such information will be sent to you directly from the     Line 1b - Shows the portion of the amount on line 1a that may be eligible for reduced capital gains rates, See the Instructions for Form
imited partnership, for inclusion on your income tax return,                                                                             1040 for how to determine this amount and where to report. The amount shown may be dividends a corporation paid directly to you as a
                                                                                                                                         participant {or beneficiary of a participant) in an employee stock ownership plan (ESOP). Report it as a dividend on your Form 1040 but
Jominees - If your federal Taxpayer Identification Number is shown on this form and includes amounts belonging to another person,        treat it as a plan distribution, not as investment income, for any other purpose.
·ou are considered a nominee recipient You must file and furnish Form 1099-DIV. 1099-INT, 1099-MISC, 1099-010 or 1099-B, as              Line 2a - Shows total capital gain dlstrlbutions from a regulated investment company (RIC) or real estate investment trust (REIT). See
,pplicable, with the IRS, for each of the other owners to show their share of the income. A husband or wife is not required to file a    How To Report in the Instructions for Schedule D (Form 1040). But. if no amount is shown on lines 2c-2d and your only capital gains
iominee return to show amounts owned by the other. See the 2020 General Instructions for Certain Information Returns.                    and losses are capital gain distributions, you may be able to report the amounts shown on line 2a on your Form 1040 rather than
'oreign Tax Paid - You may be able to claim this foreign tax as a deduction or a credit on Form 1040. See the Instructions for Form      Schedule D. See the Instructions for Form 1040.
 040. Foreign country or U.S. possession will always be displayed as various.                                                            Line 2b - Shows the portion of the amount on line 2a that is unrecaptured section 1250 gain from certain depreciable real property. See
3ackup Withholding - Persons not furnishing their taxpayer identlfication number (TIN) to the payer become suqject to backup             the Unrecaptured Section 1250 Gain Worksheet-Line 19 in the Instructions for Schedule D (Form 1040).
vlthholding on certain payments at a rate of 24%, including dividends, interest, and gross proceeds from dlsposltlons of securltles.     Line 2c. Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be subject to
>ee Form W-9 for information on backup withholding. Include this amount on your income tax return as tax withheld .                      an exclusion, See the Instructions for Schedule D (Form 1040).
                                                                                                                                         Line 2d - Shows 28% rate gain from sales or exchanges of collectibles. If required, use this amount when completing the 28% Rate
 099-MISC • MISCELLANEOUS INCOME                                                                                   (0MB No. 1545-0115)   Gain Worksheet-Line 18 in the Instructions for Schedule D (Form 1040).
each royalty trust is required to provide their shareholders with detailed information regarding items of trust income and deductions.   Line 3 • Shows a return of capital. To the extent of your cost (or other basis) in the stock, the distribution reduces your basis and is not
!ecause the information reported to shareholders by the royalty trust includes the information we report to you on Form 1099-MISC,       taxable. Any amount received in excess of your basis is taxable to you as capital gain. See Publication 550.
·ou should be careful not to report this income on your tax return twice                                                                 Line 5 • Shows the portion of the amount in box la that may be eligible for the 20% qualified business income deduction under section
.ine 1 - Shows the income received from rental property. Report on Schedule E (Form 1040). See Publlcation 527                           199A. See the Instructions for Form 1040.
.ine 2 - Shows the royalty trust income paid to your account during the tax year. Report on Schedule E (Form 1040) .                     Line 6 • Shows your share of expenses of a nonpublicly offered RIC. generally a nonpublicly offered mutual fund. This amount is
.ine 3 - Generally, report this amount on the "Other !ncome" line of Form 1040 and identify the payment. The amount shown may be         included on line 1a.
iayments you received as the beneficiary of a deceased employee, prizes, awards, taxable damages, or other taxable income. See           lines 9 and 10 - Shows cash and noncash liquidation distributions.
'ublication 525. If lt ls trade or business income. report this amount on Schedule C or F {Form 1040).                                   line 11 - Shows exempt-interest dividends from a mutual fund or other RIC paid to you during the calendar year. See the Instructions
.ine 8 • Shows substitute payments in lieu of dividends or tax-exempt interest received by your broker on your behalf as a result of a   for Form 1040 for where to report. This amount may be subject to backup withholding.
oan of your securities. Report on the "Other Income" line of Form 1040 .                                                                 line 12 - Shows exempt-interest dividends suqject to the alternative minimum tax. This amount is included on line 11. See the
.ine 15.17 Show state or local income tax withheld from the payments.                                                                     Instructions for Form 6251.
                                                                                                                                          Lines 13•15. State income tax withheld reporting boxes.
     MERRILL~-                                                                                     Account No.                                      Taxpayer No.
                                                                                                                                                    XXX- XX-[Rcdo~lod)
                                                                                                                                                                                                                                                              Page
     A BANK OF AMERICA COMPANY                                                                     877-34661                                                                                                                                                5 of 10
                                                                                                                                                                                                                                                                                _J
              NINA FISCHMAN
                                                                                                    2020 TAX REPORTING STATEMENT
099•1NT • INTEREST INCOME                                                                                        (0MB No. 1545-0112)
-he information provided may be different for covered and noncovered securities For a description of covered securities. see the           line 6 - For a taxable covered security, shows the amount of acquisition premium amortization for the year that reduces the amount of
nstruct!ons for Form 8949. For a taxable covered security acquired at a premium. unless you notified the payer in writing in               O!D that is included as interest on your income tax return. If an amount is reported on this line, see the Instructions for Form 1040
,ccordance with Regulations section 1.6045-1(n)(S) that you did not want to amortize the premium under section 171. or for a               (Schedule B). lf there is an amount on both lines 6 and 11. for a tax-exempt obligation that is a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer generally must report a gross amount for both the interest paid to you        January 1, 2017, and issued with 0ID, the amount on line 6 shows the amount of acquisition premium amortization for the year that
,nd the premium amortization allocable to the payment(s), If you did notify your payer that you did not want to amortize the premium       reduces the amount of your tax-exempt 0ID for the year.
,n a taxable covered security, then your payer will only report the gross amount of interest paid to you. For a noncovered security        Line 8 - Shows 01D on a U.S. Treasury obligation for the part of the year you owned It. Report this amount as interest income on your
1cquired at a premium, your payer is only required to report the gross amount of interest pald to you.                                     federal income tax return, and see Publication 1212 to figure any appropriate adjustments to this amount. This 010 is exempt from state
.ine 1 - Shows taxable interest paid to you during the calendar year by the payer. This does not include interest shown on line 3, May     and local income taxes and is not included on line 1.
1!so show the total amount of the credits from clean renewable energy bonds. new clean renewable energy bonds. qualified energy            Line 11 - For a tax-exempt ob!lgation that is a covered security acquired on or after January 1, 2017, shows the tax-exempt OIO on the
conservation bonds, qualified zone academy bonds, qualified school construction bonds. and build America bonds that must be                obligation for the part of the year you owned it. In general, report the amount of tax-exempt 0ID on Form 1040.
ncluded in your interest income. These amounts were treated as paid to you during 2020 on the credit allowance dates (March 15,
                                                                                                                                           1099-B - PROCEEDS FROM BROKER AND BARTER EXCHANGE TRANSACTIONS                                                            (OMB-1545-0715)
  une 15, September 15. and December 15). For more information, see Form 8912.
                                                                                                                                           Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D, and which check box is
.ine 3 - Shows interest on U.S. Savings Bonds. Treasury bllls. Treasury bonds, and Treasury notes. This may or may not be all
                                                                                                                                           applicable. See the Instructions for Schedule D and/or Form 8949
axable. See Publication 550. This interest is exempt from state and local income taxes. This interest is not included on line 1.
                                                                                                                                           Code A - lndlcates a short-term transaction for which the cost or other basis is being reported to the IRS.
 .ine 5 - Any amount shown ls your share of investment expenses of a single-class REMIC. This amount is included on line 1.
                                                                                                                                           Code B - Indicates a short-term transaction for which the cost or other basis is not being reported to the IRS.
 .ine 8 - Shows tax-exempt interest paid to you during the calendar year by the payer. See how to report this amount in the
                                                                                                                                           Code D - Indicates a long-term transaction for which the cost or other basis ls belng reported to the IRS.
 nstructions for Form 1040. This amount may be subject to backup withholding. See line 4.
                                                                                                                                           Code E - Indicates a long-term transaction for which the cost or other basis is not being reported to the IRS.
 .ine 9 - Shows tax-exempt interest subject to the alternative minimum tax. This amount is included on line 8. See the Instructions for
                                                                                                                                           Code X - Indicates a transaction for which the holding period is unknown.
 ·orm 6251.
                                                                                                                                           Line la - Shows a brief description of the item or service for which amounts are being reported.
 .ine 10 - For a taxable or tax-exempt covered security, lf you made an election under section 1278(b) to include market discount in
                                                                                                                                           Line lb - Thls line may be blank if line 5 is noted or if the securities sold were acquired on a variety of dates. For short sales, the date
 ncome as it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5),
                                                                                                                                           shown is the date you acquired the security delivered to close the short sale.
 ,hows the market discount that accrued on the debt instrument during the year while held by you, unless it was reported on Form
                                                                                                                                           Line 1c - Shows the trade date of the sale or exchange. For short sales, the date shown is the date the security was delivered to close
  099-0ID. Report the accrued market discount on your income tax return as directed in the Instructions for Form 1040. Market discount
                                                                                                                                           the short sale.
 ,n a tax-exempt security is includible in taxable income as interest income.
                                                                                                                                           Line 1d - Shows the cash proceeds, reduced by any commissions or transfer taxes related to the sale, for transactions involving stocks,
 .ine 11 - For a taxable covered security, shows the amount of premium amortization a!!ocab!e to the Interest payment(s), unless you
                                                                                                                                           debt, commodities, forward contracts. non-Section 1256 option contracts, or securities futures contracts. May show the proceeds from
1otified the payer in writing in accordance wlth Regulations section 1.6045-1 (n)(S) that you did not want to amortize bond premium
                                                                                                                                           the disposition of your interest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
 mder section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule B). If the amount on this llne ls
                                                                                                                                           market value of any stock or other property received in a reportable change in control or capital structure arising from the corporate
 ireater than the amount of interest paid on the covered security, see Regulations section 1.171-2(a)(4).
                                                                                                                                           transfer of property to a foreign corporation. Losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
 .ine 12 - For a U.S. Treasury obligation that ls a covered security, shows the amount of premium amortization allocable to the
                                                                                                                                           This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 nterest payment(s), unless you notified the payer ln writing in accordance with Regulations section 1.6045-1 (n)(S) that you dld not
                                                                                                                                           or on Schedule D (whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule
                                                                                                                                           Line 1e - Shows the cost or other basis of securities sold. If the securities were acquired through the exercise of a noncompensatory
 ~l- !f the amount on this llne ls greater than the amount of interest paid on the U.S. Treasury obligation, see Regulations section
                                                                                                                                           option granted or acquired on or after January 1, 2014, the basis has been adjusted to reflect your option premium. lf the securities were
  .171-2(a)(4).
                                                                                                                                           acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014, your broker is permitted, but not
 .ine 13 - For a tax-exempt covered security. shows the amount of premlum amortization allocable to the interest payment(s). If the
                                                                                                                                           required. to aqjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
 1mount on this line is greater than the amount of interest paid on the tax-exempt covered security. the excess is a nondeductible Joss.   option, the basis has not been aqjusted to include any amount related to the option that was reported to you on a Form W-2. If line 5 is
 >ee Regulations section 1.171-2(a)(4)(ii) .
                                                                                                                                           noted, line le may be blank. See the Instructions for Form 8949, Instructions for Schedule D, or Publication 550 for details.
 .ine 14 - Shows CUS!P number(s) for tax-exempt bond(s) on which tax-exempt interest was paid, or tax credit bond{s) on which
                                                                                                                                           Line 1f - Shows the amount of accrued market discount. For detalls on market discount. see the Instructions for Schedule D (Form
 axable Interest was paid or tax credit was allowed, to you during the calendar year,
                                                                                                                                           1040), Instructions for Form 8949, and Publication 550. lf line 5 is noted, line lf may be blank.
 .ines 15-17 - State tax withheld reporting lines                                                                                          Line 1g - Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sales, see the Instructions for
 099-010 - ORIGINAL ISSUE DISCOUNT                                                                              (0MB No. 1545-0117)        Schedule D (Form 1040), Instructions for Form 8949, and Publication 550, lf line 5 is noted, line 1g may be blank.
"he information provided may be different for covered and noncovered securities. For a description of covered securities, see the          Line 3 - - If checked, proceeds are from a transaction involving collectibles or from a Qualified Opportunity Fund (QOF).
nstructions for Form 8949. For a covered security acquired with acquisition premium, your payer generally must report a gross              Line 5 - If noted. the securities sold were noncovered securities and lines 1b, 1e, lf, lg and 2 may be blank. Generally, a noncovered
1mount for both the 0ID and the acquisition premium amortization for the year. For a noncovered security acquired with acquisition         security means: stock purchased before 2011, stock in most mutual funds purchased before 2012, stock purchased in or transferred to a
iremium, your payer is only required to report the gross amount of 0ID.                                                                    dividend reinvestment plan before 2012. debt acquired before 2014, options granted or acquired before 2014, and securities futures
.ine 1 - Shows the 0ID on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest income       contracts entered into before 2014.
,n your income tax return. However, depending on the type of debt instrument, the issue or acquisition date, and other factors (for         Line 6 - If the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line ld was
ixample, if you paid acquisition or bond premium, or the obligation is a stripped bond or coupon), you may have to figure the correct      aqjusted for option premium.
imount of 0ID to report on your return. See Publication 1212 for details on how to figure the correct 0ID.                                  Line 7 • If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capita!
.ine 5 - For a covered security acquired with OJD, if you made an election under section 1278(b) to include market discount in income       structure reported on line 1d. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
,sit accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-l(n)(S), shows the        separate statement
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered        Line 12 - !f applicable, this is noted on Form(s) 1099-B.
,ecur!ty acquired on or after January 1, 2017, and issued with O!D, shows the market discount that accrued on the obligation during
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form
 040. Market discount on a tax-exempt security is includible in taxable income as interest income.
MERRILL~.                        Account No.       Taxpayer No.
                                                   XXX-XX-[Rodaolod)
                                                                        Page
A BANK OF AMERICA COMPANY        877,34661                             6 of 10
                                                                                 _J
    NINA FISCHMAN

                                 2020 TAX REPORTING STATEMENT




                            THIS PAGE WAS INTENTIONALLY LEFT BLANK
      MERRILL~-                                                           Account No.                           Taxpayer No.                                                                   f'_,mg
      A BANK OF AMERICA COMPANY                                           877-34661                             XXX-XX _tRWl>clod]                                                           7 of 10
                                                                                                                                                                                                              _J
           NINA FISCHMAN
                                                                           2020 TAX REPORTING STATEMENT
rhe following sections are provided to facilitate your review and the preparation of your tax return.
rhe 2020 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
;ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
~016. legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the acljusted cost basis for "covered securities." Any sale of a security that is
:onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the adjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
10ncovered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
listributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
>bligations includes the accretion of OID.
                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.


Form 1099-B                                     2020 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 1c. Date Sold                                                            1f. Accrued              1g. Wash Sale
la. Description of Property                            Acquired or Disposed             1d. Proceeds         1e. Cost Basis          Market Discount             Loss Disallowed             Gain or Loss

SHORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
COVERED TRANSACTIONS - Cost basis reported to IRS - Form 8949, Part I, (A)
~A TERPILLAR INC DEL                           CUSIP Number 149123101
      158.0000 Sale                                   09/09/19 01 /07 /20                   23,149.29                 19,857.44                     0.00                      0.00                 3,291.85
        1.0000 Sale                                   11/19/19 01/07/20                        146.51                    142.43                     0.00                      0.00                     4.08
         .1426 Sale                                   11/19/19 01/07/20                         21.05                     20.31                     0.00                      0.00                     0.74
                   Security Subtotal                                                        23,316.85                 20,020.18                     0.00                      0.00                 3,296.67
0
    MC CORP      COM NEW                       CUS/P Number 302497303
        333.0000 Sale                                 01 /02/20 01 /14/20                   32,757.73                 33,414.89                     0.00                      0.00                  (657.16)

:overed Short Term Capital Gains and Losses Subtotal                                        56,074.58                53,435.07                     0.00                       0.00                2,639.51
~ET SHORT TERM CAPITAL GAINS AND LOSSES                                                     56,074.58                53,435.07                     0.00                       0.00                2,639.51

5ALES PROCEEDS AND NET GAINS AND LOSSES                                                     56,074.58                53,435.07                     0.00                       0.00                2,639.51
:OVERED SHORT TERM GAINS/LOSSES                                                                                                                                                                   2,639.51
   MERRILL~-                                                   Account No.                     Taxpayer No.
                                                                                               XXX- XX-[Rodacie<IJ
                                                                                                                                                                 Page
   A BANK OF AMERICA COMPANY                                   877-34661                                                                                       8 of 10
                                                                                                                                                                         _J
            NINA FISCHMAN

                                                                2020 TAX REPORTING STATEMENT

                                    2020 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
,ecurity Description             Quantity    Date        Transaction Description                   Amount            Qualified      Section 199A     Remarks

        I   TATE
)ISNEY (WALT) CO COM STK             125    01 /16/20    Dividend                                    110.44            110.44               0.00
JPMORGAN CHASE & CO                  217    01/31/20     Dividend                                    195.35            195.35               0.00
~IKE INC CL B                        386    01 /02/20    Dividend                                     94.79             94.79               0.00
'EPSICO INC                          150    01 /07 /20   Dividend                                    143.25            143.25               0.00
'ROCTER & GAMBLE CO                  405    02/18/20     Dividend                                    302.09            302.09               0.00
/ERIZON COMMUNICATNS COM             407    02/03/20     Dividend                                    250.31            250.31               0.00
)IVIDENDS FROM UNITED STATES                                                                      1,096.23           1,096.23               0.00

~QN!;;LASSIFIED SE!;;!,!RITIES
.ORD ABBETT SHORT                            02/03/20 Dividend                                       124.27               0.00              0.00
 DURATION INCOME FD CL F

)IVIDENDS FROM NONCLASSIFIED SECURITIES                                                              124.27              0.00               0.00
rDTAL   ORDINARY DIVIDENDS !LINE 1A 1099-DI~                                                      1,220.50
roTAL   QUALIFIED DIVIDENDS LINE 1B 1099-DI                                                                          1,096.23
rOTAL   SECTION 199A DIVIDENDS (LINE 5 1099-DIV)                                                                                            0.00
roTAL   FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                       0.00
roTAL   FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                                  0.00

                                                                           2020 INTEREST INCOME
)ecurity Description                        Quantity            Date           Transaction Description                           Amount            Remarks

INTEREST
JNITED STATES
'REFERRED DEPOSIT                                               01/29/20       Bank Interest                                       42.67
NTEREST FROM UNITED STATES                                                                                                        42.67
   MERRILL~.                                      Account No.                   Taxpayer No.                            Page
   A BANK OF AMERICA COMPANY                      877-34661                     XXX-XX-{Rodaclo~]                      9 of 10
                                                                                                                                 _J
         NINA FISCHMAN

                                                  2020 TAX REPORTING STATEMENT

                                                             2020 INTEREST INCOME
,ecurity Description                Quantity      Date          Transaction Description             Amount   Remarks

~ONCLASSIFIED SECURITIES
IAL BANK DEPOSIT PROGRAM                          01/28/20      Bank Interest                         3.65
NTEREST FROM NONCLASSIFIED SECURITIES                                                                 3.65
fOTAL INTEREST (LINE 1 1099-INT)                                                                     46.32
fOTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-INT)                                       0.00
